--------------------------------------------------------------------------------

Exhibit 10.1



MERCEDES-BENZ AUTO RECEIVABLES TRUST 2019-1,
as Issuer,


DAIMLER RETAIL RECEIVABLES LLC,
as Depositor,


and


MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Seller and as Servicer



--------------------------------------------------------------------------------



SALE AND SERVICING AGREEMENT


Dated as of September 1, 2019



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
     
Page
       
ARTICLE ONE
         
DEFINITIONS
       
Section 1.01. Capitalized Terms; Rules of Usage
1



ARTICLE TWO


CONVEYANCE OF TRUST PROPERTY


Section 2.01. Conveyance of Trust Property.
2
Section 2.02. Representations and Warranties of the Seller as to the Receivables
3
Section 2.03. Representations and Warranties of the Depositor as to the
Receivables
4
Section 2.04. Representations and Warranties as to Security Interests
4
Section 2.05. Repurchase of Receivables Upon Breach
5
Section 2.06. Custody of Receivable Files.
6
Section 2.07. Duties of Servicer as Custodian.
7
Section 2.08. Instructions; Authority to Act
8
Section 2.09. Indemnification by Custodian
8
Section 2.10. Effective Period and Termination
8

 
ARTICLE THREE
 
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
 
Section 3.01. Duties of Servicer
9
Section 3.02. Delegation of Duties; Subservicers.
10
Section 3.03. Collection of Receivable Payments; Modification of Receivables
11
Section 3.04. Realization Upon Receivables.
11
Section 3.05. Maintenance of Physical Damage Insurance Policies
12
Section 3.06. Maintenance of Security Interests in Financed Vehicles
12
Section 3.07. Covenants of Servicer
12
Section 3.08. Purchase of Receivables Upon Breach
13
Section 3.09. Servicing Compensation; Payment of Certain Expenses by Servicer
13
Section 3.10. Investor Report
13
Section 3.11. Annual Statement as to Compliance; Notice of Servicer Termination
Events.
14
Section 3.12. Annual Accountants’ Report.
14
Section 3.13. Access to Certain Documentation and Information Regarding
Receivables
15

Section 3.14. Reports to the Commission
16



i

--------------------------------------------------------------------------------



  Page
   
Section 3.15. Reports to Rating Agencies
16
Section 3.16. Asset Representations Review
16
Section 3.17. Dispute Resolution
17

 
ARTICLE FOUR
 
DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS
 
Section 4.01. Establishment of Accounts.
20
Section 4.02. Reserve Fund.
21
Section 4.03. Monthly Remittance Condition.
22
Section 4.04. Collections
23
Section 4.05. Application of Collections
23
Section 4.06. Advances.
23
Section 4.07. Additional Deposits.
24
Section 4.08. Determination Date Calculations; Application of Available Funds.
24
Section 4.09. Statements to Securityholders
25

 
ARTICLE FIVE
 
THE DEPOSITOR
 
Section 5.01. Representations and Warranties of Depositor
26
Section 5.02. Liability of Depositor; Indemnities.
27
Section 5.03. Merger, Consolidation or Assumption of the Obligations of
Depositor
29
Section 5.04. Limitation on Liability of Depositor and Others
29
Section 5.05. Depositor Not to Resign
29
Section 5.06. Depositor May Own Securities
29
Section 5.07. Covenants of Depositor
29



ARTICLE SIX
 
THE SERVICER
 
Section 6.01. Representations and Warranties of Servicer
31
Section 6.02. Liability of Servicer; Indemnities
32
Section 6.03. Merger or Consolidation of, or Assumption of the Obligations of
Servicer
34
Section 6.04. Limitation on Liability of Servicer and Others.
34
Section 6.05. MBFS USA Not to Resign as Servicer
34
Section 6.06. Servicer May Own Securities
35

 
ii

--------------------------------------------------------------------------------


Page


ARTICLE SEVEN
 
SERVICER TERMINATION EVENTS
 
Section 7.01. Servicer Termination Events
36
Section 7.02. Appointment of Successor Servicer
38
Section 7.03. Effect of Servicing Transfer.
38
Section 7.04. Notification to Noteholders and Rating Agencies
39
Section 7.05. Waiver of Past Servicer Termination Events
39
Section 7.06. Repayment of Advances
39

 
ARTICLE EIGHT
 
TERMINATION
 
Section 8.01. Optional Purchase of All Receivables.
40
Section 8.02. Termination
40

 
ARTICLE NINE
 
EXCHANGE ACT REPORTING
 
Section 9.01. Further Assurances
41
Section 9.02. Form 10-D Filings
41
Section 9.03. Form 8-K Filings
41
Section 9.04. Form 10-K Filings
42
Section 9.05. Report on Assessment of Compliance and Attestation
42
Section 9.06. Back-up Sarbanes-Oxley Certification.
42
Section 9.07. Representations and Warranties
43
Section 9.08. Indemnification.
43

 
ARTICLE TEN
 
MISCELLANEOUS
 
Section 10.01. Amendment.
45
Section 10.02. Protection of Title to Issuer.
46
Section 10.03. Notices
48
Section 10.04. Assignment.
49
Section 10.05. Severability
49
Section 10.06. Further Assurances
49
Section 10.07. No Waiver; Cumulative Remedies
49
Section 10.08. Successors and Assigns; Third-Party Beneficiaries
49



iii

--------------------------------------------------------------------------------



  Page
   
Section 10.09. Actions by Securityholders.
49
Section 10.10. Counterparts
50
Section 10.11. Table of Contents and Headings
50
Section 10.12. GOVERNING LAW
50
Section 10.13. WAIVER OF JURY TRIAL
50
Section 10.14. No Petition
50
Section 10.15. No Recourse
51
Section 10.16. Servicer Payment Obligation
51

 
SCHEDULES
 
Schedule A  Location of Receivable Files
SA-1
Schedule B  Item 1119 Parties
SB-1
Schedule C  Servicing and Disclosures Items
SC-1
Schedule D  Performance Certification (Servicer)
SD-1

 
EXHIBITS
 
Exhibit A  Representations and Warranties as to the Receivables
A-1
Exhibit B  Form of Investor Report
B-1

 
APPENDICES
 
Appendix A – Usage and Definitions
AA-1



iv

--------------------------------------------------------------------------------


This SALE AND SERVICING AGREEMENT, dated as of September 1, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among DAIMLER RETAIL RECEIVABLES LLC, a Delaware limited
liability company (the “Depositor”), MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a
Delaware limited liability company (“MBFS USA”), as seller (in such capacity,
the “Seller”) and as servicer (in such capacity, the “Servicer”), and
MERCEDES-BENZ AUTO RECEIVABLES TRUST 2019-1, a Delaware statutory trust, as
issuer (the “Issuer”).
 
WHEREAS, the Issuer desires to purchase from the Depositor a pool of Receivables
arising in connection with motor vehicle installment sales contracts and
installment loans  purchased or originated by the Seller in the ordinary course
of its business and sold to the Depositor;
 
WHEREAS, the Depositor is willing to sell the Receivables to the Issuer pursuant
to the terms hereof; and
 
WHEREAS, the Servicer is willing to service the Receivables pursuant to the
terms hereof.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.     Capitalized Terms; Rules of Usage. Capitalized terms used
herein that are not otherwise defined shall have the meanings ascribed thereto
in Appendix A.  Appendix A also contains rules as to usage applicable to this
Agreement.
 
1

--------------------------------------------------------------------------------


ARTICLE TWO
 
CONVEYANCE OF TRUST PROPERTY
 
Section 2.01.     Conveyance of Trust Property.
 
(a)          In consideration of the Issuer’s delivery to or upon the order of
the Depositor on the Closing Date of authenticated Notes, in authorized
denominations in an aggregate principal amount equal to the Initial Note
Balance, and authenticated Certificates, the Depositor hereby irrevocably sells,
transfers, assigns and otherwise conveys to the Issuer, without recourse
(subject to the obligations of the Depositor set forth herein), all right, title
and interest of the Depositor, whether now owned or existing or hereafter
acquired or arising, and wheresoever located, in, to and under the following:
 
(i)        the Receivables and all amounts due and collected on or in respect of
the Receivables (including proceeds of the repurchase of Receivables by the
Seller pursuant to Section 2.05 of this Agreement or Section 3.04 of the
Receivables Purchase Agreement or the purchase of Receivables by the Servicer
pursuant to Sections 3.03, 3.08 or 8.01 of this Agreement) after the Cutoff
Date;
 
(ii)       the security interests in the Financed Vehicles granted by the
Obligors pursuant to the Receivables and any other interest of the Depositor in
such Financed Vehicles;
 
(iii)     all proceeds from claims on any physical damage or theft insurance
policies and extended warranties covering such Financed Vehicles and any
proceeds of any credit life or credit disability insurance policies relating to
the Receivables, the related Financed Vehicles or the related Obligors;
 
(iv)      the Receivable Files that relate to the Receivables;
 
(v)       any proceeds of Dealer Recourse that relate to the Receivables;
 
(vi)      the Collection Account, the Note Payment Account, the Reserve Fund and
all amounts, securities, Financial Assets, investments and other property
deposited in or credited to any of the foregoing and all proceeds thereof;
 
(vii)     all rights of the Depositor, but none of the obligations, under the
Receivables Purchase Agreement and the First-Tier Assignment, including the
right to require the Seller to repurchase Receivables from the Issuer;
 
(viii)    the right to realize upon any property (including the right to receive
future Net Liquidation Proceeds and Recoveries) that shall have secured a
Receivable and have been repossessed by or on behalf of the Issuer; and
 
(ix)      all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing, and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all accounts, accounts
receivable, general intangibles, chattel paper, documents, money, investment
property, deposit accounts, letters of credit, letter of credit rights,
insurance proceeds, condemnation awards, notes, drafts, acceptances, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitutes all or part of, or
is included in, the proceeds of any of the foregoing.
 
2

--------------------------------------------------------------------------------


(b)         The Depositor and the Issuer intend that the transfer of Trust
Property contemplated by Section 2.01(a) constitute a sale of the Trust Property
from the Depositor to the Issuer, conveying good title to the Trust Property
free and clear of any Liens and, in the event of the filing of a bankruptcy
petition by or against the Depositor under any Insolvency Law, that the Trust
Property shall not be part of the Depositor’s estate.  In the event, however,
that any such transfer is deemed to be a pledge, the Depositor hereby grants to
the Issuer a first priority security interest in all of the Depositor’s right,
title and interest in, to and under such Trust Property, and all proceeds
thereof, to secure the payment of the Notes and accrued interest thereon and all
other amounts owing under the Basic Documents and in such event, this Agreement
shall constitute a security agreement under Applicable Law.
 
(c)         The sales, transfers, assignments and conveyances of Trust Property
made under this Section shall not constitute, and is not intended to result in,
an assumption by the Issuer of any obligation of the Depositor or the Seller to
the Obligors or any other Person in connection with the Receivables and the
other Trust Property or any obligation of the Depositor or the Seller under any
agreement, document or instrument related thereto.
 
Section 2.02.     Representations and Warranties of the Seller as to the
Receivables. The Seller has made, in the Receivables Purchase Agreement, each of
the representations and warranties as to the Receivables set forth in Exhibit
A.  The Issuer shall be deemed to have relied on such representations and
warranties in accepting the Receivables.  Such representations and warranties
speak as of the date of execution and delivery of this Agreement and as of the
Closing Date, except to the extent otherwise provided, but shall survive the
sale, transfer, assignment and conveyance of the Receivables to the Issuer
pursuant to this Agreement and the pledge of the Receivables to the Indenture
Trustee pursuant to the Indenture.  Pursuant to Section 2.01(a), the Depositor
has sold, transferred, assigned and otherwise conveyed to the Issuer, as part of
the Trust Property, its rights under the Receivables Purchase Agreement,
including its right to require the Seller to repurchase Receivables in
accordance with the Receivables Purchase Agreement upon a breach of such
representations and warranties.
 
The Seller hereby agrees that the Issuer shall have the right to enforce any and
all rights of the Depositor under the Receivables Purchase Agreement assigned to
the Issuer under this Agreement, including the right to require the Seller to
repurchase Receivables in accordance with the Receivables Purchase Agreement
upon a breach of the representations and warranties set forth in Exhibit A,
directly against the Seller as though the Issuer were a party to the Receivables
Purchase Agreement and that the Issuer shall not be obligated to enforce any
such right indirectly through the Depositor.
 
3

--------------------------------------------------------------------------------


Section 2.03.     Representations and Warranties of the Depositor as to the
Receivables. The Depositor makes the following representations and warranties as
to the Receivables on which the Issuer shall be deemed to have relied in
accepting the Receivables.  The representations and warranties speak as of the
date of execution and delivery of this Agreement and as of the Closing Date,
except to the extent otherwise provided, but shall survive the sale, transfer,
assignment and conveyance of the Receivables to the Issuer pursuant to this
Agreement and the pledge of the Receivables to the Indenture Trustee pursuant to
the Indenture.
 
(a)       Title.  The Depositor has purchased the Receivables from the Seller. 
The Depositor intends that the transfer of the Receivables contemplated by
Section 2.01 constitute a sale of the Receivables from the Depositor to the
Issuer and that the beneficial interest in, and title to, the Receivables not be
part of the Depositor’s estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any Insolvency Law.
 
(b)       Security Interest Matters.  The Depositor has caused or will cause
prior to the Closing Date the filing of all appropriate financing statements in
the proper filing offices in the appropriate jurisdictions under Applicable Law
necessary to perfect the security interest in the Receivables granted to the
Issuer under this Agreement.  The security interest of the Seller in each
Financed Vehicle has been validly assigned by the Depositor to the Issuer.
 
(c)       Financing Statements.  All financing statements filed or to be filed
against the Depositor in favor of the Indenture Trustee (as assignee of the
Issuer) contain a statement substantially to the following effect: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Indenture Trustee”.
 
(d)       No Transfer Restrictions.  The Depositor has not created, incurred or
suffered to exist any restriction on transferability of the Receivables except
for the restrictions on transferability imposed by this Agreement.  The transfer
of the Receivables and the Receivable Files by the Depositor to the Issuer
pursuant to this Agreement is not subject to the bulk transfer laws or any
similar statutory provisions in effect in any applicable jurisdiction.
 
Section 2.04.     Representations and Warranties as to Security Interests. The
Depositor makes the following representations and warranties as to the
Receivables on which the Issuer shall be deemed to have relied in accepting the
Receivables.  The representations and warranties speak as of the date of
execution and delivery of this Agreement and as of the Closing Date, except to
the extent otherwise provided, but shall survive the sale, transfer, assignment
and conveyance of the Receivables to the Issuer pursuant to this Agreement and
the pledge of the Receivables to the Indenture Trustee pursuant to the
Indenture.
 
(a)       This Agreement creates a valid and continuing “security interest” (as
defined in the applicable UCC) in the Receivables in favor of the Issuer, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Depositor.
 
4

--------------------------------------------------------------------------------


(b)       The Depositor has taken all steps necessary to perfect its security
interest against the Obligor in the Financed Vehicles.
 
(c)       The Receivables constitute “tangible chattel paper” or “electronic
chattel paper” within the meaning of the applicable UCC.
 
(d)       The Depositor owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.
 
(e)       All original executed copies of each loan agreement and installment
sales contract that constitute or evidence of those Receivables that are
“tangible chattel paper” have been delivered to the Servicer, as custodian for
the Issuer.
 
(f)       The Depositor has not communicated an authoritative copy of any
Receivable that constitutes “electronic chattel paper” to any Person other than
the Servicer, as custodian for the Issuer.
 
(g)       The Depositor has received a written acknowledgment from the Servicer
that the Servicer is holding the loan agreements and installment sales contracts
that constitute or evidence the Receivables solely on behalf and for the benefit
of the Issuer.
 
(h)       Other than the security interest granted to the Issuer pursuant to
this Agreement and the Indenture, the Depositor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables. 
The Depositor has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of collateral covering
the Receivables other than any financing statement relating to the security
interest granted to the Issuer hereunder or that has been terminated.  The
Depositor is not aware of any judgment or tax lien filings against the
Depositor.
 
(i)        None of the loan agreements or installment sales contracts that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned, or otherwise conveyed to any Person other
than the Issuer.
 
Section 2.05.     Repurchase of Receivables Upon Breach
.
(a)         Investigation of Breach.  If an Authorized Officer of the Seller (i)
has knowledge of a breach of a representation or warranty made in Exhibit A of
this Agreement, (ii) receives notice from the Issuer or either Trustee of a
breach of any such representation or warranty, (iii) receives a Repurchase
Request from a Note Owner, a Noteholder or either Trustee for a Receivable or
(iv) receives a Review Report that indicates a Test Fail for a Receivable, the
Seller will investigate the related Receivable to confirm the breach and
determine if the breach has a material adverse effect on the interests of the
Issuer or Noteholders in such Receivable.  None of the Servicer, the Issuer,
either Trustee, the Administrator or the Asset Representations Reviewer will
have an obligation to investigate whether a breach of any representation or
warranty has occurred or whether any Receivable is required to be repurchased
under this Section.
 
5

--------------------------------------------------------------------------------


(b)         Repurchase of Receivables; Payment of Purchase Price.  If a breach
of a representation or warranty made in Exhibit A of this Agreement has a
material adverse effect on the interests of the Issuer or Noteholders in a
Receivable, and if such breach shall not have been cured by the close of
business on the last day of the Collection Period which includes the 30th day
after the date on which the Seller becomes aware of, or receives written notice
from the Depositor, the Servicer, either Trustee, a Note Owner or a Noteholder
of, such breach, the Seller shall repurchase such Receivable from the Issuer as
of the close of business on the last day of such Collection Period by paying the
Purchase Amount to the Issuer on the Deposit Date related to such Collection
Period.
 
(c)         Sale and Assignment of Repurchased Receivable.  When the Purchase
Amount is included in Available Collections for a Payment Date, the Issuer will,
without further action, be deemed to have sold and assigned to the Seller,
effective as of the last day of the Collection Period before the related
Collection Period, all of the Issuer’s right, title and interest in the related
Receivable repurchased by the Seller under this Section and all security and
documents relating to such Receivable.  The sale will not require any action by
the Issuer and will be without recourse, representation or warranty by the
Issuer except the representation that the Issuer owns such Receivable free and
clear of any Lien, other than Permitted Liens.  In connection with the sale, the
Servicer may take any action necessary or advisable to evidence the sale of such
Receivable, free from any Lien of the Issuer or the Indenture Trustee.
 
(d)         Repurchase Sole Remedy.  Subject to the provisions of Section 3.17,
the sole remedy of the Issuer, the Trustees, the Note Owners and the Noteholders
with respect to a breach of a representation or warranty set forth in Exhibit A
shall be to require the Seller to repurchase the related Receivable pursuant to
this Section and Section 3.04 of the Receivables Purchase Agreement.  Neither
Trustee shall have any duty to conduct an affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Receivable pursuant
to this Section or the eligibility of any Receivable for purposes of this
Agreement.
 
Section 2.06.     Custody of Receivable Files.
 
(a)         To assure uniform quality in servicing the Receivables and to reduce
administrative costs, the Issuer hereby revocably appoints the Servicer as its
agent, and the Servicer hereby accepts such appointment, to act as custodian, on
behalf of the Issuer and the Indenture Trustee, of the following documents or
instruments which are hereby constructively delivered to the Indenture Trustee,
as pledgee of the Trust Property pursuant to the Indenture with respect to each
Receivable (collectively, a “Receivable File”):
 
(i)        the fully executed original of the Receivable;
 
(ii)       the original certificate of title for the related Financed Vehicle
(or evidence that such certificate of title has been applied for) or such other
documents that the Seller or the Servicer shall keep on file, in accordance with
its customary practices and procedures, evidencing the security interest of the
Seller in such Financed Vehicle;
 
(iii)     documents evidencing the commitment of the related Obligor to maintain
physical damage insurance covering the related Financed Vehicle; and
 
6

--------------------------------------------------------------------------------


(iv)      any and all other documents (including any computer file or disc or
microfiche) that the Seller or the Servicer shall keep on file, in accordance
with its customary practices and procedures, relating to the Receivable, the
related Obligor or the related Financed Vehicle.
 
(b)         On the Closing Date, the Servicer shall deliver an Officer’s
Certificate to the Issuer and the Indenture Trustee confirming that the Servicer
has received, on behalf of the Issuer and the Indenture Trustee, all the
documents and instruments necessary for the Servicer to act as the agent of the
Issuer and the Indenture Trustee for the purposes set forth in this Section,
including the documents referred to herein, and the Issuer and the Indenture
Trustee are hereby authorized to rely on such Officer’s Certificate.
 
Section 2.07.     Duties of Servicer as Custodian.
 
(a)         Safekeeping.  The Servicer, in its capacity as custodian, shall hold
the Receivable Files for the benefit of the Issuer and the Indenture Trustee and
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Servicer and the Issuer
to comply with this Agreement and the Indenture Trustee to comply with the
Indenture.  In performing its duties as custodian, the Servicer shall act with
reasonable care, using that degree of skill and attention that it exercises with
respect to the files of comparable motor vehicle installment sales contracts and
installment loans that the Servicer services for itself or others.  The Servicer
shall conduct, or cause to be conducted, in accordance with its customary
practices and procedures, periodic examinations of the files of all receivables
owned or serviced by it, which shall include the Receivable Files held by it
under this Agreement, and of the related accounts, records and computer systems,
in such a manner as shall enable the Issuer or the Indenture Trustee to verify
the accuracy of the Servicer’s record keeping as it relates to the Receivables. 
The Servicer shall promptly report to the Trustees any failure on its part to
hold the Receivable Files and to maintain its accounts, records and computer
systems as herein provided and promptly take appropriate action to remedy any
such failure.  Nothing herein shall be deemed to require an initial review or
any periodic review of the Receivable Files by the Issuer or the Trustees, and
neither the Issuer nor the Trustees shall be liable or responsible for any
action or failure to act by the Servicer in its capacity as custodian hereunder.
 
(b)         Maintenance of and Access to Records.  The Servicer shall maintain
each Receivable File at one of the locations specified in Schedule A or at such
other location as shall be specified to the Issuer and the Indenture Trustee by
30 days’ prior written notice.  The Servicer may temporarily move individual
Receivable Files or any portion thereof without notice as necessary to conduct
collection and other servicing activities in accordance with its customary
practices and procedures.  The Servicer shall make available to the Issuer and
the Indenture Trustee or its duly authorized representatives, attorneys or
auditors a list of locations of the Receivables, the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours as the Issuer and the Indenture Trustee
shall reasonably request.
 
(c)         Release of Documents.  As soon as practicable after receiving
written instructions from the Indenture Trustee, the Servicer shall release any
document in the Receivable Files to the Indenture Trustee or its agent or
designee, as the case may be, at such place or places as the Indenture Trustee
may reasonably designate.  The Servicer shall not be responsible for any loss
occasioned by the failure of the Indenture Trustee to return any document or any
delay in so doing.
 
7

--------------------------------------------------------------------------------


(d)         Title to Receivables.  The Servicer shall not at any time have, or
in any way attempt to assert, any interest in any Receivable held by it as
custodian hereunder or in the related Receivable File, other than for collecting
or enforcing such Receivable for the benefit of the Issuer.  The entire
equitable interest in such Receivable and the related Receivable File shall at
all times be vested in the Issuer.
 
Section 2.08.     Instructions; Authority to Act. The Servicer shall be deemed
to have received proper instructions with respect to the Receivable Files upon
its receipt of written instructions signed by a Responsible Officer of the
Indenture Trustee.  A certified copy of excerpts of authorizing resolutions of
the board of directors of the Indenture Trustee shall constitute conclusive
evidence of the authority of any such Responsible Officer to act and shall be
considered in full force and effect until receipt by the Servicer of written
notice to the contrary given by the Indenture Trustee.
 
Section 2.09.     Indemnification by Custodian. The Servicer, in its capacity as
custodian of the Receivable Files, shall indemnify and hold harmless the Issuer,
the Trustees and each of their respective officers, directors, employees and
agents from and against any and all Expenses that may be imposed on, incurred or
asserted against the Issuer, the Trustees and each of their respective officers,
directors, employees and agents as the result of any improper act or omission in
any way relating to the maintenance and custody of the Receivable Files by the
Servicer, as custodian, including any Expenses incurred by the relevant party in
connection with the enforcement of the Servicer’s indemnification or other
obligations hereunder; provided, however, that the Servicer shall not be liable
for any portion of any such Expenses resulting from the willful misfeasance, bad
faith or negligence of either Trustee.
 
Section 2.10.     Effective Period and Termination. The Servicer’s appointment
as custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect until terminated pursuant to this Section.  If the
Servicer shall resign as Servicer under Section 6.05, or if all of the rights
and obligations of the Servicer shall have been terminated under Section 7.01,
the appointment of the Servicer as custodian hereunder may be terminated by (i)
the Issuer, with the consent of the Indenture Trustee, (ii) Holders of Notes
evidencing not less than 25% of the Note Balance of the Controlling Class or, if
the Notes have been paid in full, by Certificateholders evidencing not less than
25% of the aggregate Certificate Percentage Interests then outstanding or (iii)
the Indenture Trustee, with the consent of Holders of Notes evidencing not less
than 25% of the Note Balance of the Controlling Class, in each case by notice
then given in writing to the Depositor and the Servicer (with a copy to the
Trustees if given by the Noteholders or the Certificateholders).  As soon as
practicable after any termination of such appointment, the Servicer shall
deliver, or cause to be delivered, the Receivable Files and the related accounts
and records maintained by the Servicer to the Indenture Trustee, the Indenture
Trustee’s agent or the Indenture Trustee’s designee, as the case may be, at such
place as the Indenture Trustee may reasonably designate or, if the Notes have
been paid in full, at such place as the Owner Trustee may reasonably designate.
 
8

--------------------------------------------------------------------------------


ARTICLE THREE
 
ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY
 
Section 3.01.     Duties of Servicer. The Servicer, acting alone or through one
or more subservicers to the extent permitted hereunder, for the benefit of the
Issuer, shall manage, service, administer and make collections on the
Receivables with reasonable care but in no event less than the care that the
Servicer exercises with respect to all comparable motor vehicle installment
sales contracts and installment loans that it services for itself or others. 
The Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors or by Governmental Authorities with respect
to the Receivables, investigating delinquencies, sending payment coupons and
statements to Obligors, reporting tax information to Obligors in accordance with
its customary practices, policing the collateral, accounting for collections and
furnishing monthly and annual statements to the Indenture Trustee with respect
to distributions, providing collection and repossession services in the event of
an Obligor default, generating United States federal income tax information and
performing the other duties specified herein.  The Servicer shall have full
power and authority to do any and all things in connection with such managing,
servicing, administration and collection that it may deem necessary or
desirable, it being understood, however, that the Servicer shall at all times
remain responsible to the Issuer and the Indenture Trustee for the performance
of its duties and obligations hereunder.  Subject to the foregoing and to
Section 3.02, the Servicer shall follow its customary standards, policies,
practices and procedures in performing its duties hereunder as Servicer. 
Without limiting the generality of the foregoing, the Servicer shall be
authorized and empowered to execute and deliver, on behalf of itself, the
Depositor, the Issuer, the Trustees, the Securityholders or any of them, any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge and all other comparable instruments, with respect to the
Receivables and the Financed Vehicles.
 
The Servicer is hereby authorized to commence, in its own name or in the name of
the Issuer, a Proceeding to enforce a Receivable pursuant to Section 3.04 or to
commence or participate in a Proceeding (including a bankruptcy Proceeding)
relating to or involving a Receivable, including a Defaulted Receivable.  If the
Servicer commences or participates in such a Proceeding in its own name, the
Issuer shall thereupon be deemed to have automatically assigned, solely for the
purpose of collection on behalf of the party retaining an interest in such
Receivable, such Receivable and the other property conveyed to the Issuer
pursuant to Section 2.01 with respect to such Receivable to the Servicer for
purposes of commencing or participating in any such Proceeding as a party or
claimant, and the Servicer is authorized and empowered by the Issuer to execute
and deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such Proceeding.  If in any enforcement suit or Proceeding it shall be held that
the Servicer may not enforce a Receivable on the grounds that it shall not be a
real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and written direction, take steps
to enforce such Receivable, including bringing suit in the Servicer’s or the
Issuer’s name or the name of the Owner Trustee, the Indenture Trustee, the
Noteholders, the Certificateholders or any of them.
 
9

--------------------------------------------------------------------------------


The Owner Trustee, on behalf of the Issuer, shall furnish the Servicer with any
powers of attorney and other documents and take any other steps which the
Servicer may deem necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder.  The Servicer, at its
expense, shall obtain on behalf of the Issuer or the Owner Trustee all licenses,
if any, required by the laws of any jurisdiction to be held by the Issuer or the
Owner Trustee in connection with ownership of the Receivables and shall make all
filings and pay all fees as may be required in connection therewith during the
term of this Agreement.  The Servicer shall, or shall cause the Administrator
to, prepare, execute and deliver all certificates or other documents required to
be delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002 or the
rules and regulations promulgated thereunder.
 
Section 3.02.     Delegation of Duties; Subservicers.
 
(a)         So long as MBFS USA, or the Indenture Trustee, as Successor
Servicer, is the Servicer, the Servicer may without notice or consent delegate
(i) any or all of its duties under this Agreement to any Affiliate of MBFS USA
(or in the case of the Indenture Trustee as Successor Servicer, any Affiliate of
the Indenture Trustee) or (ii) specific duties to sub-contractors who are in the
business of performing such duties.
 
(b)         The Servicer may enter into subservicing or sub-contracting
agreements in accordance with Section 3.02(a) with one or more subservicers for
the servicing and administration of any or all of the Receivables.  References
in this Agreement or any subservicing or sub-contracting agreement to actions
taken, or to be taken, permitted to be taken or restrictions on actions
permitted to be taken, by the Servicer in servicing the Receivables shall
include actions taken, or to be taken, permitted to be taken or restrictions on
actions permitted to be taken, by a subservicer on behalf of the Servicer.  Each
subservicing or sub-contracting agreement will be upon such terms and conditions
as are not inconsistent with this Agreement and the standard of care set forth
herein and as the Servicer and the related subservicer have agreed.  All
compensation payable to a subservicer under a subservicing or sub-contracting
agreement shall be payable by the Servicer from its servicing compensation or
otherwise from its own funds.
 
(c)         Notwithstanding any subservicing or sub-contracting agreement or any
of the provisions of this Agreement relating to agreements or any arrangements
between the Servicer or a subservicer or any reference to actions taken through
such entities or otherwise, the Servicer shall remain obligated and liable for
the servicing and administering of the Receivables in accordance with this
Agreement without diminution of such obligation or liability by virtue of such
subservicing or sub-contracting agreements.
 
(d)         Any subservicing or sub-contracting agreement that may be entered
into and any other transactions or servicing arrangements relating to or
involving a subservicer shall be deemed to be between the subservicer and the
Servicer alone, and the other parties hereto and the Administrator shall not be
deemed parties thereto and shall have no obligations, duties or liabilities with
respect to the subservicer.
 
10

--------------------------------------------------------------------------------


Section 3.03.     Collection of Receivable Payments; Modification of
Receivables. The Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due and otherwise act with respect to the Receivables and the
other Trust Property in such manner as will, in the reasonable judgment of the
Servicer, maximize the amount to be received by the Issuer with respect thereto
and in accordance with the standard of care required by Section 3.01.  The
Servicer shall allocate collections on or in respect of the Receivables between
principal and interest in accordance with the Simple Interest Method and the
customary servicing practices and procedures it follows with respect to all
comparable motor vehicle installment sales contracts and installment loans that
it services for itself or others.  The Servicer shall not increase or decrease
the number or amount of any Monthly Payment, except in response to a prepayment
by the related Obligor, the Amount Financed under any Receivable or, except as
may be required by Applicable Law, the APR of any Receivable, or extend, rewrite
or otherwise modify the payment terms of any Receivable; provided, however, that
the Servicer may extend the due date for one or more payments due on any
Receivable for credit-related reasons that would be acceptable to the Servicer
with respect to comparable motor vehicle installment sales contracts and
installment loans that it services for itself or others and in accordance with
its customary standards, policies, practices and procedures if the cumulative
extensions with respect to any Receivable shall not cause the term of such
Receivable to extend beyond the last day of the Collection Period immediately
preceding the Class A‑4 Final Scheduled Payment Date.  If the Servicer fails to
comply with the provisions of the preceding sentence, the Servicer shall be
required to purchase each Receivable affected thereby for the related Purchase
Amount as of the close of business on the last day of the Collection Period that
includes the 30th day after the Servicer becomes aware of such failure, by
making such deposit in the manner specified in Section 3.08 on the Deposit Date
immediately following such Collection Period.  The Servicer may, in its
discretion (but only in accordance with its customary standards, policies,
practices and procedures), waive any late payment charge or any other fee that
may be collected in the ordinary course of servicing a Receivable.  In addition,
in the event that any such extension of a Receivable modifies the terms of such
Receivable in such a manner as to constitute a cancellation of such Receivable
and the creation of a new motor vehicle receivable that results in a deemed
exchange thereof within the meaning of Section 1001 of the Code, the Servicer
shall purchase such Receivable pursuant to Section 3.08, and the Receivable
created shall not be included in the Trust Property.
 
Section 3.04.     Realization Upon Receivables.
 
(a)         The Servicer shall use commercially reasonable efforts on behalf of
the Issuer, in accordance with the standard of care required under Section 3.01,
to repossess or otherwise convert the ownership of each Financed Vehicle
securing a Defaulted Receivable.  In taking such action, the Servicer shall
follow such customary and usual practices and procedures as it shall deem
necessary or advisable in its servicing of comparable motor vehicle installment
sales contracts and installment loans, and as are otherwise consistent with the
standard of care required under Section 3.01.  The Servicer shall be entitled to
recover all reasonable expenses incurred by it with respect to realizing on a
Defaulted Receivable, including such expenses incurred in the course of
repossessing and liquidating a Financed Vehicle into cash proceeds.  The
foregoing is subject to the proviso that, in any case in which the Financed
Vehicle shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Financed Vehicle
unless it shall determine in its discretion that such repair or repossession
shall increase the Net Liquidation Proceeds or Recoveries of the related
Receivable.
 
11

--------------------------------------------------------------------------------


(b)         If the Servicer elects to commence a Proceeding to enforce a Dealer
Agreement, the act of commencement shall be deemed to be an automatic assignment
from the Issuer to the Servicer of the rights of recourse under such Dealer
Agreement.  If, however, in any Proceeding, it is held that the Servicer may not
enforce a Dealer Agreement on the grounds that it is not a real party in
interest or a Person entitled to enforce the Dealer Agreement, the Owner
Trustee, at the Servicer’s expense and direction, shall take such steps as the
Servicer deems necessary to enforce the Dealer Agreement, including bringing
suit in its name or the names of the Indenture Trustee, the Securityholders or
any of them.
 
Section 3.05.     Maintenance of Physical Damage Insurance Policies. The
Servicer shall follow its customary standards, policies, practices and
procedures to determine whether or not each Obligor shall have maintained
physical damage insurance covering the related Financed Vehicle.  Each
Receivable shall provide that the failure by the Obligor to obtain and maintain
the required insurance is a default thereunder.  The Servicer shall not obtain
force-placed insurance in respect of the Receivables.
 
Section 3.06.     Maintenance of Security Interests in Financed Vehicles. The
Servicer shall take such steps, in accordance with the standard of care required
under Section 3.01, as are necessary to maintain perfection of the security
interest created by each Receivable in the related Financed Vehicle.  The Issuer
hereby authorizes the Servicer, and the Servicer hereby agrees, to take such
steps as are necessary to re-perfect such security interest on behalf of the
Issuer and the Indenture Trustee in the event the Servicer receives notice of,
or otherwise has actual knowledge of, the fact that such security interest is
not perfected as a result of the relocation of a Financed Vehicle or for any
other reason.  In the event that the assignment of a Receivable to the Issuer is
insufficient, without a notation on the related Financed Vehicle’s certificate
of title, to grant to the Issuer a first priority perfected security interest in
the related Financed Vehicle, the Servicer hereby agrees to serve as the agent
of the Issuer for the purpose of perfecting the security interest of the Issuer
in such Financed Vehicle and agrees that the Servicer’s listing as the secured
party on the certificate of title is solely in its capacity as agent of the
Issuer.  The Servicer shall not release, in whole or in part, any security
interest in a Financed Vehicle created by the related Receivable except as
permitted herein or in accordance with its customary standards, policies,
practices and procedures.
 
Section 3.07.     Covenants of Servicer. The Servicer makes the following
covenants:
 
(a)       Liens in Force.  Except upon the payment in full of a Receivable or as
otherwise contemplated by this Agreement or Applicable Law, the Servicer shall
not release in whole or in part any Financed Vehicle from the security interest
securing the related Receivable.
 
(b)       No Impairment.  The Servicer shall not impair in any material respect
the rights of the Depositor, the Issuer, the Trustees or the Securityholders in
the Receivables or, except as permitted under Section 3.03, otherwise amend or
alter the terms of the Receivables if as a result of such amendment or
modification or alteration, the interests of the Depositor, the Issuer, the
Trustees or the Securityholders would be materially adversely affected.
 
12

--------------------------------------------------------------------------------


(c)       Schedule of Receivables to Indenture Trustee.  The Servicer shall on
or before the Closing Date (and, at any time thereafter, upon the request of the
Indenture Trustee) deliver to the Indenture Trustee a copy of the Schedule of
Receivables, which may be delivered in electronic format.
 
Section 3.08.     Purchase of Receivables Upon Breach. The Depositor, the
Seller, the Servicer or the Owner Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee promptly, in writing,
upon the discovery of any breach of Section 3.03, 3.06 or 3.07.  If such breach
shall not have been cured by the close of business on the last day of the
Collection Period which includes the 30th day after the date on which the
Servicer becomes aware of, or receives written notice from the Depositor, the
Seller or the Owner Trustee of, such breach, and such breach materially and
adversely affects the interest of the Issuer in a Receivable, the Servicer shall
purchase such Receivable from the Issuer, as of the close of business on the
last day of the related Collection Period, by remitting the Purchase Amount of
such Receivable to the Collection Account in the manner specified in Section
4.07 on the related Deposit Date.  When the Purchase Amount is included in
Available Collections for a Payment Date, the Issuer will, without further
action, be deemed to have sold and assigned to the Servicer, effective as of the
last day of the Collection Period before the related Collection Period, all of
the Issuer’s right, title and interest in the Receivable purchased by the
Servicer under this Section and all security and documents relating to such
Receivable.  The sale will not require any action by the Issuer and will be
without recourse, representation or warranty by the Issuer except the
representation that the Issuer owns such Receivable free and clear of any Lien,
other than Permitted Liens.  On the sale, the Servicer may take any action
necessary or advisable to evidence the sale of such Receivable, free from any
Lien of the Issuer or the Indenture Trustee.  The sole remedy of the Issuer, the
Trustees and the Securityholders with respect to a breach of Section 3.03, 3.06
or 3.07 shall be to require the Servicer to purchase Receivables pursuant to
this Section.  Neither Trustee shall have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the purchase of
any Receivable pursuant to this Section.
 
Section 3.09.     Servicing Compensation; Payment of Certain Expenses by
Servicer. The Servicer shall receive the Monthly Servicing Fee for servicing the
Receivables.  As additional servicing compensation, the Servicer shall be
entitled to receive or retain the Supplemental Servicing Fee.  The Servicer
shall pay all expenses incurred by it in connection with the activities under
this Agreement (including the Independent accountants and any subservicer, taxes
imposed on the Servicer, expenses incurred in connection with distributions and
reports to Securityholders and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Securityholders), except
expenses incurred in realizing upon Receivables under Section 3.04.
 
Section 3.10.     Investor Report
 
(a)          On or before each Determination Date, the Servicer shall deliver to
the Depositor, the Seller and the Trustees, an Investor Report in respect of the
related Collection Period and Payment Date and all information necessary for the
Trustees, as applicable, to send (or provide access to via the internet)
statements to Securityholders pursuant to Section 6.06 of the Indenture and
Section 5.01(b) of the Trust Agreement.  The Servicer shall also specify to the
Trustees, no later than the Determination Date following the last day of a
Collection Period as of which the Seller shall separately identify (by account
number), in a written notice to the Depositor and the Trustees, the Receivables
to be repurchased by the Seller or purchased by the Servicer, as the case may
be, on the related Deposit Date.
 
13

--------------------------------------------------------------------------------


(b)         On or prior to the 15th day following each Payment Date, the
Servicer will prepare a Form ABS-EE, including an asset data file and
asset-related document containing the asset-level information for each
Receivable for the prior Collection Period as required by Item 1A of Form 10-D.
 
(c)         In connection with any Benchmark Transition Event, Benchmark
Replacement Date or Benchmark Replacement the Issuer shall provide the Servicer
with information for inclusion in the related Investor Report regarding the
Benchmark Transition Event, Benchmark Replacement Date or Benchmark Replacement
(including information with respect to any Unadjusted Benchmark Replacement,
Benchmark Replacement Adjustment and Benchmark Replacement Conforming Changes),
and the Servicer will prepare and include the provided information in the
related Investor Report.
 
Section 3.11.     Annual Statement as to Compliance; Notice of Servicer
Termination Events.
 
(a)         The Servicer shall deliver to the Depositor, the Trustees and the
Rating Agencies, within 90 days of the end of each calendar year, an Officer’s
Certificate of the Servicer, stating that (i) a review of the activities of the
Servicer during the preceding 12-month period ended December 31 (or, if
applicable, such shorter period as shall have elapsed since the Closing Date in
the case of the first such Officer’s Certificate) and of its performance under
this Agreement has been made under such officer’s supervision and (ii) to the
best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement in all material respects
throughout such period, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such default known to such
officer and the nature and status thereof.
 
(b)         The Servicer shall deliver to the Depositor and the Trustees,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, an Officer’s Certificate specifying any event
which constitutes or, with the giving of notice or lapse of time, or both, would
become, a Servicer Termination Event.
 
Section 3.12.     Annual Accountants’ Report.
 
(a)          The Servicer shall cause a firm of independent certified public
accountants (who may also render other services to the Servicer or to the
Depositor or their respective Affiliates) to deliver to the Depositor and, if
required or requested, to the Trustees within 90 days of the end of each
calendar year, a report with respect to the preceding 12-month period ended
December 31 (or, if applicable, such shorter period as shall have elapsed since
the Closing Date in the case of the first such report) or other report to the
effect that such accountants have examined, on a test basis, evidence of the
Servicer’s compliance with the covenants and conditions set forth in this
Agreement.  The report will express an opinion on the Servicer’s assertion that
the Servicer complied in all material respects with the aforementioned covenants
and conditions is fairly stated, in all material respects or the reason why such
an opinion cannot be expressed.  Such report shall also indicate that the firm
is Independent with respect to the Depositor and the Servicer within the meaning
of the Code of Professional Ethics of the American Institute of Certified Public
Accountants.  The requirement of this subparagraph shall apply only so long as
the Depositor is required to file Exchange Act reports, or to the extent that
Regulation AB otherwise requires, in each case with respect to the transaction
contemplated by the Basic Documents.
 
14

--------------------------------------------------------------------------------


(b)         Notwithstanding Section 3.12(a), within 90 days of the end of each
calendar year, the Servicer shall deliver the report and attestation set forth
in Sections 3.12(c) and (d) and the delivery of a copy of such report and
attestation to the Depositor and the Trustees shall be deemed to satisfy the
provisions of this Section.
 
(c)         As and when required pursuant to Section 3.12(b), the Servicer will
deliver to the Depositor and the Trustees a report regarding the Servicer’s
assessment of compliance with the applicable servicing criteria set forth in
Item 1122(d) of Regulation AB during the immediately preceding calendar year
(or, if applicable, such shorter period as shall have elapsed since the Closing
Date in the case of the first such report), in accordance with paragraph (b) of
Rule 13a‑18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. 
Such report shall be signed by an authorized officer of the Servicer and shall
address each of the servicing criteria specified in Part I of Schedule C hereto.
 
(d)         The Servicer shall cause a firm of nationally recognized Independent
public accountants to furnish to the Depositor and the Trustees, concurrently
with the report delivered pursuant to Section 3.12(c), an attestation report
providing its assessment of compliance with the servicing criteria covered in
such report during the preceding fiscal year, including disclosure of any
material  instance of non-compliance, as required by Rule 13a‑18 or Rule 15d-18
under the Exchange Act and Item 1122(b) of Regulation AB.  Any such attestation
report shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation
S-X under the Securities Act and the Exchange Act, stating, among other things,
that the Servicer’s assertion of compliance with the specified servicing
criteria is fairly stated in all material respects, or the reason why such an
opinion cannot be expressed.  Such report must be available for general use and
not contain restricted use language.
 
Section 3.13.     Access to Certain Documentation and Information Regarding
Receivables. Subject to Section 2.07(b), the Servicer shall provide the
Depositor and the Trustees with access to the Receivables Files in the cases
where the related Trustee or the Securityholders are required by Applicable Law
to have access to such documentation.  Such access shall be afforded without
charge but only upon reasonable request and during normal business hours which
does not unreasonably interfere with the normal operations or customer or
employee relations of the Servicer, at the offices of the Servicer.  Nothing in
this Section shall affect the obligation of the Servicer to observe any
Applicable Law prohibiting disclosure of information regarding the Obligors, and
the failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section.
 
15

--------------------------------------------------------------------------------


Section 3.14.     Reports to the Commission. The Servicer shall, on behalf of
the Issuer, cause to be filed with the Commission any periodic reports required
to be filed under the provisions of the Exchange Act, and the rules and
regulations of the Commission thereunder.  The Depositor shall, at its expense,
cooperate in any reasonable request made by the Servicer in connection with such
filings.
 
Section 3.15.     Reports to Rating Agencies. The Servicer shall deliver to each
Rating Agency, at such address as such Rating Agency may request, to the extent
it is available to the Servicer, a copy of all reports or notices furnished or
delivered pursuant to this Article and a copy of any amendments, supplements or
modifications to this Agreement and any other information reasonably requested
by such Rating Agency.
 
Section 3.16.     Asset Representations Review.
 
(a)          If a Delinquency Trigger has occurred with respect to any
Collection Period, the Servicer will promptly notify the Indenture Trustee
thereof and include in the related Investor Report a notice of occurrence of the
Delinquency Trigger and of the rights of the Noteholders and Note Owners
pursuant to Section 7.02 of the Indenture regarding Review by the Asset
Representations Reviewer.  The Indenture Trustee shall not be deemed to have
knowledge that any Repurchase Request remained unresolved for 180 days unless a
Responsible Officer of the Indenture Trustee has actual knowledge, or has
received written notice, that such Repurchase Request in fact remained
unresolved for 180 days.  The Indenture Trustee shall be under no obligation
under the Indenture or otherwise to monitor repurchase activity or to
independently determine which Repurchase Requests remain unresolved after 180
days.
 
(b)         Upon receipt of notice from the Indenture Trustee pursuant to
Section 7.02 of the Indenture regarding the demand by the Noteholders or the
Note Owners to initiate a vote on whether a Review shall be conducted by the
Asset Representations Reviewer, the Servicer will include in the related
Investor Report to be filed with the Form 10-D report for the Collection Period
in which such demand was received (i) a statement that Noteholders and Note
Owners of a sufficient percentage of the aggregate Note Balance of the Notes are
requesting a full Noteholder vote on whether to direct the Asset Representations
Reviewer to conduct a Review and (ii) a description of the applicable voting
procedures, including the applicable voting deadline, which shall be no earlier
than 150 days after the date of the filing of such Form 10-D report.
 
(c)         Upon receipt of the Review Notice from the Indenture Trustee
pursuant to Section 7.02 of the Indenture, the Servicer shall (i) identify as
“Review Assets” within the meaning of the Asset Representations Review Agreement
all Receivables that are 60 days or more Delinquent (but are not Defaulted
Receivables), (ii) provide to the Asset Representations Reviewer a list of such
Review Assets in accordance with Section 3.01 of the Asset Representations
Review Agreement, (iii) provide such other reasonable assistance to the Asset
Representations Reviewer as it may reasonably request in order to facilitate the
Review pursuant to the Asset Representations Review Agreement and (iv) include
in the Form 10-D report for the Collection Period in which the Review Notice was
received that the Noteholders and Note Owners of a majority of the Note Balance
of Outstanding Notes voted to agree to a Review and a Review will be conducted.
 
16

--------------------------------------------------------------------------------


(d)         Upon receipt of a copy of the Review Report from the Asset
Representations Reviewer pursuant to the Asset Representations Review Agreement,
the Servicer will include in the Investor Report to be filed with the Form 10-D
report for the Collection Period in which such Review Report was received a
summary of the results of the Review set forth in such Review Report.
 
(e)         Upon receipt of a copy of the Review Report, the Servicer (i) will
review such Review Report and, with respect to any Receivable as to which the
Review Report indicated a Test Fail, make a determination for each Test Fail
whether a breach of a representation and warranty that materially and adversely
affects the interest of the Issuer in the related Receivable has occurred and
(ii) may, or if it determines that such a breach has occurred, shall deposit the
related Payment Amount with respect to such Receivable in accordance with
Section 3.08.
 
(f)          If during any Collection Period the Servicer receives notice or has
actual knowledge that the Asset Representations Reviewer has resigned or has
been removed, replaced or substituted, or if a successor Asset Representations
Reviewer has been appointed, the Servicer will include in the related Form 10-D
report the date of such event and a general statement of the circumstances
surrounding the change.
 
Section 3.17.     Dispute Resolution
 
(a)         Referral to Dispute Resolution.  If any Requesting Party makes a
Repurchase Request, and the Repurchase Request has not fulfilled or otherwise
resolved to the reasonable satisfaction of the Requesting Party within 180 days
of the Depositor’s or Seller’s receipt thereof, the Requesting Party may refer
the matter, in its discretion, to either mediation (including non-binding
arbitration) or binding third-party arbitration.  The Requesting Party must
commence the mediation or arbitration proceeding according to the ADR Rules of
the ADR Organization, in each case within 90 days after the end of such 180-day
period.  The Depositor and the Seller agree to participate in the dispute
resolution method selected by the Requesting Party.  In no event shall the
Indenture Trustee be a Requesting Party or pursue dispute resolution unless it
is directed to do so by the Noteholders or Note Owners of at least 5.0% of the
Note Balance of the Controlling Class, and such Noteholders or Note Owners shall
have offered to the Indenture Trustee security or indemnity satisfactory to it
against the reasonable costs, expenses, disbursements, advances and liabilities
that might be incurred by it, its agents and its counsel in compliance with such
direction.
 
(b)          Mediation. If the Requesting Party selects mediation (including
non-binding arbitration) for dispute resolution:
 
(i)        The mediation will be administered by the ADR Organization using its
ADR Rules.  If, however, any ADR Rules are inconsistent with the procedures for
mediation in this Section, the procedures in this Section will control.
 
(ii)       A single mediator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The mediator must
be impartial, an attorney admitted to practice in the State of New York and have
at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.
 
17

--------------------------------------------------------------------------------


(iii)     The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.
 
(iv)      Expenses of the mediation will be allocated to the parties as mutually
agreed by them as part of the mediation.
 
(v)       If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Repurchase Request to arbitration under this
Section.
 
(c)         Arbitration. If the Requesting Party selects binding arbitration for
dispute resolution:
 
(i)        The arbitration will be administered by the ADR Organization using
its ADR Rules.  If, however, any ADR Rules are inconsistent with the procedures
for arbitration stated in this Section, the procedures in this Section will
control.
 
(ii)       A single arbitrator will be selected by the ADR Organization from a
list of neutrals maintained by it according to the ADR Rules.  The arbitrator
must be impartial, an attorney admitted to practice in the State of New York and
have at least 15 years of experience in commercial litigation and, if possible,
consumer finance or asset-backed securitization matters.  The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration. 
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule.  The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.
 
(iii)     The arbitrator will have the authority to schedule, hear and determine
any motions, according to New York law, and will do so at the motion of any
party.  Discovery will be scheduled for completion within 60 days of selection
of the arbitrator and will be limited for each party to two witness depositions
not to exceed five hours, two interrogatories, one document request and one
request for admissions.  The arbitrator, however, may grant additional discovery
on a showing of good cause that the additional discovery is reasonable and
necessary.  Briefs may not exceed ten pages each, and will be limited to initial
statements of the case, motions and a pre-hearing brief.  The evidentiary
hearing on the merits will start no later than 90 days after selection of the
arbitrator and will proceed for no more than 10 Business Days with equal time
allocated to each party for the presentation of evidence and cross examination. 
The arbitrator may allow additional time for discovery and hearings on a showing
of good cause or due to unavoidable delays.
 
18

--------------------------------------------------------------------------------


(iv)      The arbitrator will make its final determination no later than 120
days after its selection.  The arbitrator will resolve the dispute according to
the terms of this Agreement and the other Basic Documents, and may not in any
way modify or change this Agreement or the other Basic Documents.  The
arbitrator will not have the power to award punitive damages or consequential
damages in any arbitration.  In its final determination, the arbitrator will
determine and award the expenses of the arbitration (including filing fees, the
fees of the arbitrator, expenses of any record or transcript of the arbitration
and administrative fees) to the parties in its reasonable discretion.  The
determination of the arbitrator will be in writing and counterpart copies will
be promptly delivered to the parties.  The determination will be final and
non-appealable, except for actions to confirm or vacate the determination
permitted under United States federal or State law, and may be entered and
enforced in any court of competent jurisdiction.
 
(v)       By selecting binding arbitration, the Requesting Party waives the
right to bring an action in court, including the right to a trial by jury.
 
(vi)      The Requesting Party may not, and hereby waives any right, to bring a
putative or certificated class action or any type of representative action to
arbitration.  If this waiver of class action rights is found to be unenforceable
for any reason, the Requesting Party agrees that it will bring its claims in a
court of competent jurisdiction.
 
(d)         Additional Conditions.  For each mediation or arbitration:
 
(i)        Any mediation or arbitration will be held in New York, New York at
the offices of the mediator or arbitrator or at another location selected by the
Servicer.  Any party or witness may participate by teleconference or video
conference.
 
(ii)      The Seller, the Depositor and the Requesting Party will have the right
to seek provisional relief from a competent court of law, including a temporary
restraining order, preliminary injunction or attachment order, if such relief is
available by law.
 
(iii)      Neither the Seller not the Depositor shall be required to produce
personally identifiable customer information for purposes of any mediation or
arbitration.  The existence and details of any unresolved Repurchase Request,
any informal meetings, mediations or arbitration proceedings, the nature and
amount of any relief sought or granted, any offers or statements made and any
discovery taken in the proceeding, will be confidential, privileged and
inadmissible for any purpose in any mediation, arbitration, litigation or other
proceeding.  The parties will keep this information confidential and will not
disclose or discuss it with any third party (other than a party’s attorneys,
experts, accountants and other advisors, as reasonably required in connection
with the mediation or arbitration proceeding under this Section, except as
required by Applicable Law.  If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a Governmental Authority) for confidential information of the other party
to the mediation or arbitration proceeding, the recipient will promptly notify
the other party and will provide the other party with the opportunity to object
to the production of its confidential information.
 
(iv)      To the extent the Indenture Trustee is found responsible for any
expenses allocated to the Requesting Party in any dispute resolution proceeding,
such expenses shall be payable to the Indenture Trustee pursuant to Section 2.08
of the Indenture, and  if not so paid, then by the Seller.
 
19

--------------------------------------------------------------------------------


ARTICLE FOUR
 
DISTRIBUTIONS; RESERVE FUND;
STATEMENTS TO SECURITYHOLDERS
 
Section 4.01.     Establishment of Accounts.
 
(a)         MBFS USA (as Servicer hereunder) shall establish the following
Accounts, on or before the Closing Date, and maintain each as an Eligible
Deposit Account in the name of the Indenture Trustee (except that the Reserve
Account shall be in the name of the Issuer), at an Eligible Institution (which
shall initially be the Securities Intermediary, on behalf of the Indenture
Trustee) for the benefit of:
 
(i)        the Securityholders, designated as the “Mercedes-Benz Auto
Receivables Trust 2019-1 Collection Account, U.S. Bank National Association,
Indenture Trustee” (the “Collection Account”);
 
(ii)       the Noteholders, designated as the “Mercedes-Benz Auto Receivables
Trust 2019-1 Note Payment Account, U.S. Bank National Association, Indenture
Trustee” (the “Note Payment Account”); and
 
(iii)      the Issuer, which has been pledged by the Issuer to the Indenture
Trustee for the benefit of the Noteholders, designated as the “Mercedes-Benz
Auto Receivables Trust 2019-1 Reserve Fund, U.S. Bank National Association,
Indenture Trustee” (the “Reserve Fund”);
 
in each case bearing a designation clearly indicating that the funds deposited
therein are held in trust for the benefit of the related Persons.  The Accounts
shall be under the control of the Securities Intermediary on behalf of the
Indenture Trustee; provided, however, that the Servicer may direct the Indenture
Trustee in writing to make (or cause to be made) deposits to and withdrawals
from the applicable Accounts in accordance with this Agreement and the other
Basic Documents.  All monies deposited from time to time in the Accounts shall
be held by, or in the name of, the Indenture Trustee as part of the Trust
Property, and all deposits to and withdrawals therefrom shall be made only upon
the terms and conditions of the Basic Documents.  Amounts on deposit in each
Account shall, to the extent permitted by Applicable Law, be invested, as
directed in writing by the Servicer, by the Eligible Institution then
maintaining such Account in Eligible Investments; provided, however, that funds
on deposit in the Reserve Account shall be invested only in Eligible Investments
meeting the requirements of Part 246.4(b)(2) of Regulation RR, as determined
solely by the Servicer.
 
(b)         The Issuer and the Servicer agree that each Eligible Institution,
with which an Account is established, will agree substantially as follows:
 
(i)        it will comply with Entitlement Orders related to such account issued
by the Indenture Trustee, without further consent by the Servicer;
 
20

--------------------------------------------------------------------------------


(ii)      until termination of this Agreement, it will not enter into any other
agreement related to such Account pursuant to which it agrees to comply with
Entitlement Orders of any Person other than the Indenture Trustee;
 
(iii)     all Account Collateral delivered or credited to it in connection with
such account and all proceeds thereof will be promptly credited to such Account;
 
(iv)      it will treat all Account Collateral as Financial Assets; and
 
(v)       all Account Collateral will be physically delivered (accompanied by
any required endorsements) to, or credited to an account in the name of, the
Eligible Institution maintaining the related Account in accordance with such
Eligible Institution’s customary procedures such that such Eligible Institution
establishes a Security Entitlement in favor of the Indenture Trustee with
respect thereto over which the Indenture Trustee has Control.
 
(c)          If on any Payment Date the sum of the amounts on deposit in the
Collection Account for the related Collection Period and the Reserve Fund on
such Payment Date equals or exceeds the Note Balance, all accrued and unpaid
interest thereon and all amounts due to the Servicer and the Trustees, all such
amounts on deposit will be applied up to the amounts necessary to retire the
Notes and pay such amounts due.
 
Section 4.02.     Reserve Fund.
 
(a)         On the Closing Date, the Depositor shall deposit the Reserve Fund
Deposit into the Reserve Fund from the net proceeds of the sale of the Notes. 
The Reserve Fund Property has been conveyed by the Depositor to the Issuer
pursuant to Section 2.01(a).  Pursuant to the Indenture, the Issuer will pledge
all of its right, title and interest in, to and under the Reserve Fund and the
Reserve Fund Property to the Indenture Trustee on behalf of the Noteholders to
secure its obligations under the Notes and the Indenture.
 
(b)         If the Reserve Fund is no longer to be maintained at the Securities
Intermediary or the Indenture Trustee, the Servicer shall, with MBFS USA’s and
the Indenture Trustee’s prior approval (not to be unreasonably withheld) and
assistance as necessary, promptly (and in any case within ten Business Days)
cause the Reserve Fund to be moved to another Eligible Institution.  The
Servicer shall promptly notify the Rating Agencies and the Trustees in writing
of any change in the account number or location of the Reserve Fund.
 
(c)         On each Payment Date, the Indenture Trustee will deposit, or cause
to be deposited, in the Reserve Fund, from amounts collected on or in respect of
the Receivables during the related Collection Period and not used on that
Payment Date to pay the Required Payment Amount, the amount, if any, by which
the Reserve Fund Required Amount for that Payment Date exceeds the amount on
deposit in the Reserve Fund on that Payment Date, after giving effect to all
required withdrawals from the Reserve Fund on that Payment Date.
 
(d)         On each Determination Date, the Servicer will determine the Reserve
Fund Draw Amount, if any, for the related Payment Date.  If the Reserve Fund
Draw Amount for any Payment Date is greater than zero, the Indenture Trustee
will withdraw, or cause to be withdrawn, from the Reserve Fund, an amount equal
to the lesser of the amount on deposit in the Reserve Fund and the Reserve Fund
Draw Amount, and transfer the amount withdrawn to the Collection Account on the
Deposit Date; provided, however, that amounts released from the Reserve Account
shall only be used in the manner permitted under §246.4(b)(3)(i) of Regulation
RR, as determined solely by the Servicer.
 
21

--------------------------------------------------------------------------------


(e)         If the Reserve Fund Amount for any Payment Date (after giving effect
to the withdrawal of the Reserve Fund Draw Amount for such Payment Date and the
distribution described in the preceding sentence) exceeds the Reserve Fund
Required Amount for such Payment Date, the Servicer shall instruct the Indenture
Trustee in writing to distribute or cause to be distributed on the related
Deposit Date, the amount of such excess to the Collection Account for payment to
the Depositor on such Payment Date.  Any amount paid to the Depositor will no
longer constitute a portion of the Trust Property and the Indenture Trustee and
the Issuer hereby release, on each Payment Date, their security interest in, to
and under the Reserve Fund Property distributed to the Depositor. 
Notwithstanding the foregoing, investment income for each Collection Period (net
of losses and expenses) on amounts on deposit in the Reserve Fund shall
constitute Available Collections.
 
(f)          If the Note Balance and all other amounts owing or to be
distributed hereunder or under the Indenture to the Noteholders and the
Certificateholders, the Trustees and the Servicer have been paid in full and the
Issuer has been terminated, any remaining Reserve Fund Property shall be
distributed to the Depositor.
 
Section 4.03.  Monthly Remittance Condition.
 
(a)          For so long as the Monthly Remittance Condition is (i) not met, the
Servicer shall remit all amounts received on or in respect of the Receivables
during any Collection Period to the Collection Account in immediately available
funds no later than two Business Days after receipt and identification or (ii)
met, the Servicer may remit all amounts received on or in respect of the
Receivables during any Collection Period to the Collection Account in
immediately available funds on or prior to the related Deposit Date.
 
(b)          The Servicer shall remit to the Collection Account on or prior to
the Closing Date all amounts received and identified by the Servicer on or in
respect of the Receivables (including Net Liquidation Proceeds and all amounts
received by the Servicer in connection with the repossession and sale of a
Financed Vehicle (whether or not the related Receivable has been classified as a
Defaulted Receivable)) during the period from but excluding the Cutoff Date to
and including the second Business Day preceding the Closing Date.
 
(c)          The Depositor and the Servicer may make any remittances pursuant to
this Article with respect to a Collection Period net of distributions or
reimbursements to be made to or by the Depositor or the Servicer with respect to
such Collection Period; provided, however, that such obligations shall remain
separate obligations, no party shall have a right of offset, and each such party
shall account for all of the above described remittances and distributions as if
the amounts were deposited or transferred separately.
 
22

--------------------------------------------------------------------------------


Section 4.04.     Collections. Subject to Sections 4.03, 4.06 and 4.07(a), the
Servicer shall remit to the Collection Account all amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of a Financed Vehicle (whether or not the related Receivable has been
classified as a Defaulted Receivable) but excluding payments with respect to
Purchased Receivables) as soon as practicable and in no event after the close of
business on the second Business Day after such amounts have been received and
identified.
 
Section 4.05.     Application of Collections. For purposes of this Agreement,
all amounts received on or in respect of a Receivable during any Collection
Period (including Net Liquidation Proceeds and all amounts received by the
Servicer in connection with the repossession and sale of a Financed Vehicle
(whether or not the related Receivable has been classified as a Defaulted
Receivable) but excluding payments with respect to Purchased Receivables) shall
be applied by the Servicer to interest and principal on such Receivable in
accordance with the Simple Interest Method.
 
Section 4.06.     Advances.
 
(a)         If, as of the end of any Collection Period, the payments received
during such Collection Period by or on behalf of an Obligor in respect of a
Receivable (other than a Purchased Receivable) shall be less than the related
Monthly Payment, whether as a result of any extension granted to the Obligor or
otherwise, then, at the option of the Servicer, an amount equal to the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR minus the amount of interest
actually received on such Receivable during such Collection Period (each, an
“Advance”) may be deposited by the Servicer into the Collection Account on the
related Deposit Date.  If such a calculation in respect of a Receivable results
in a negative number, an amount equal to such negative amount shall be paid to
the Servicer in reimbursement of any outstanding Advances.  In addition, in the
event that a Receivable becomes a Defaulted Receivable, the amount of accrued
and unpaid interest thereon (but not including interest for the current
Collection Period) shall, up to the amount of outstanding Advances, be withdrawn
from the Collection Account and paid to the Servicer in reimbursement of such
outstanding Advances.  No Advances will be made with respect to the Principal
Balance of Receivables.  The Servicer shall not be required to make an Advance
to the extent that the Servicer, in its sole discretion, shall determine that
such Advance is likely to become a Nonrecoverable Advance.
 
(b)         Notwithstanding the provisions of Section 4.06(a), the Servicer
shall be entitled to reimbursement for an outstanding Advance made in respect of
a Receivable, without interest, from the following sources with respect to such
Receivable: (i) subsequent payments made by or on behalf of the related Obligor,
(ii) Net Liquidation Proceeds and Recoveries and (iii) the Purchase Amount.  If
the Servicer determines that it has made a Nonrecoverable Advance, the Servicer
shall reimburse itself, without interest, from unrelated amounts received by the
Servicer on or in respect of the Receivables (including Net Liquidation Proceeds
and all amounts received by the Servicer in connection with the repossession and
sale of a Financed Vehicle (whether or not the related Receivable has been
classified as a Defaulted Receivable)) to the extent it shall, concurrently with
the withholding of any such amounts from deposit in or credit to the Collection
Account, furnish to the Trustees a certificate of a Servicing Officer setting
forth the basis for the Servicer’s determination, the amount of, and Receivable
with respect to which, such Nonrecoverable Advance was made and the installment
or installments or other proceeds respecting which such reimbursement has been
taken.
 
23

--------------------------------------------------------------------------------


Section 4.07.     Additional Deposits.
 
(a)         The following additional deposits shall be made: (i) the Seller
shall remit to the Collection Account the aggregate Purchase Amount with respect
to Purchased Receivables pursuant to Section 2.05 or pursuant to Section 3.04 of
the Receivables Purchase Agreement, (ii) the Servicer shall remit or cause to be
remitted to the Collection Account (A) the aggregate Purchase Amount with
respect to Purchased Receivables pursuant to Section 3.08 and (B) the amount
required upon the optional purchase of all Receivables by the Servicer pursuant
to Section 8.01 and (iii) the Indenture Trustee shall remit or shall cause to be
remitted, pursuant to Section 4.02, the Reserve Fund Draw Amount to the
Collection Account.
 
(b)         All deposits required to be made in respect of a Collection Period
pursuant to this Section by the Servicer may be made in the form of a single
deposit and shall be made in immediately available funds, no later than 5:00
p.m., New York City time, on the related Deposit Date.
 
Section 4.08.     Determination Date Calculations; Application of Available
Funds.
 
(a)         On each Determination Date, the Servicer shall calculate the
following amounts with respect to the related Payment Date and Collection
Period:
 
(i)        the Available Collections;
 
(ii)       the Total Servicing Fee (including the amount of any Nonrecoverable
Advances);
 
(iii)      if not previously paid, the Total Trustee Fees and the Asset
Representations Reviewer Fees;
 
(iv)      the Interest Distributable Amount for each interest-bearing Class of
Class A Notes;
 
(v)       the Priority Principal Distributable Amount for the Class A Notes;
 
(vi)      the Regular Principal Distributable Amount; and
 
(vii)     the sum of the amounts described in clauses (ii) through (v) above
(the “Required Payment Amount”); provided, however, that so long as the Notes
have not been accelerated in accordance with the Indenture following an Event of
Default, the aggregate amount to be included in the Required Payment Amount
pursuant to clause (iii) above shall not exceed $250,000 in any given calendar
year; provided, further that the Required Payment Amount with respect to each
Payment Date shall be reduced by any unreimbursed Advance and any amounts
payable to the Servicer, so long as MBFS USA or any affiliate thereof is the
Servicer.
 
24

--------------------------------------------------------------------------------


On each Determination Date, the Servicer shall calculate the Reserve Fund
Amount, the Reserve Fund Required Amount, the Reserve Fund Draw Amount and the
amount, if any, by which the Reserve Fund Required Amount exceeds the Reserve
Fund Amount (after giving effect to any deposits to the Reserve Fund and the
withdrawal of the Reserve Fund Draw Amount for such Payment Date).
 
(b)         On each Determination Date, the Servicer shall instruct the
Indenture Trustee to apply (or cause to be applied) on the related Payment Date,
the Available Funds for such Payment Date to make the related payments and
deposits set forth in Section 2.08 of the Indenture.
 
Section 4.09.     Statements to Securityholders. Within the prescribed period of
time for tax reporting purposes after the end of each calendar year during the
term of the Issuer, but not later than the latest date permitted by Applicable
Law, the Servicer shall cause each Trustee to mail to each Person who at any
time during such calendar year shall have been a Securityholder, a statement,
prepared by the Servicer, containing certain information for such calendar year
or, in the event such Person shall have been a Securityholder during a portion
of such calendar year, for the applicable portion of such year, for the purposes
of such Securityholder’s preparation of United States federal income tax
returns.  In addition, the Servicer shall furnish to the Trustees for
distribution to such Person at such time any other information necessary under
Applicable Law for the preparation of such income tax returns.
 
25

--------------------------------------------------------------------------------


ARTICLE FIVE
 
THE DEPOSITOR
 
Section 5.01.     Representations and Warranties of Depositor. The Depositor
makes the following representations and warranties on which the Issuer is deemed
to have relied in acquiring the Trust Property.  The representations and
warranties speak as of the date of execution and delivery of this Agreement and
as of the Closing Date, and shall survive the sale, transfer, assignment and
conveyance of the Trust Property to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.
 
(a)       Organization and Good Standing. The Depositor has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, power, authority and legal right to acquire, own and sell the Receivables.
 
(b)       Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure to so
qualify or to obtain such licenses and approvals would, in the reasonable
judgment of the Depositor, materially and adversely affect the performance by
the Depositor of its obligations under, or the validity or enforceability of,
the Depositor Basic Documents, the Receivables or the Securities.
 
(c)       Power and Authority. The Depositor has the power and authority to
execute, deliver and perform its obligations under the Depositor Basic
Documents.  The Depositor has the power and authority to sell, assign, transfer
and convey the property to be transferred to and deposited with the Issuer and
has duly authorized such sale, assignment, transfer and conveyance by all
necessary limited liability company action; and the execution, delivery and
performance of the Depositor Basic Documents has been duly authorized by the
Depositor by all necessary limited liability company action.
 
(d)       Valid Sale; Binding Obligation. This Agreement effects a valid sale,
transfer, assignment and conveyance to the Issuer of the Receivables and the
other Trust Property, enforceable against all creditors of and purchasers from
the Depositor.  Each Depositor Basic Document constitutes a legal, valid and
binding obligation of the Depositor enforceable against the Depositor in
accordance with its terms, except as enforceability may be subject to or limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights in general, and by general principles of equity, regardless of
whether considered in a Proceeding in equity or at law.
 
26

--------------------------------------------------------------------------------


(e)       No Violation. The execution, delivery and performance by the Depositor
of the Depositor Basic Documents and the consummation of the transactions
contemplated hereby and thereby and the fulfillment of the terms hereof and
thereof does not conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time, or both)
a default under, the certificate of formation or limited liability company
agreement of the Depositor, or conflict with or violate any of the terms or
provisions of, or constitute (with or without notice or lapse of time, or both)
a default under, any indenture, agreement or other instrument to which the
Depositor is a party or by which it shall be bound or to which any of its
properties is subject; nor result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Agreement); nor violate any Applicable Law or,
to the Depositor’s knowledge, any order, rule or regulation applicable to the
Depositor or of Governmental Authority having jurisdiction over the Depositor or
its properties, which conflict, breach, default, Lien or violation would have a
material adverse effect on the performance by the Depositor of its obligations
under or the validity or enforceability of, the Depositor Basic Documents, the
Receivables or the Securities.
 
(f)        No Proceedings. There are no Proceedings or investigations pending,
or to the Depositor’s knowledge, threatened against the Depositor, before any
Governmental Authority having jurisdiction over the Depositor or its properties:
(i) asserting the invalidity of any Basic Document or the Securities, (ii)
seeking to prevent the issuance of the Securities or the consummation of any of
the transactions contemplated by the Basic Documents, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Depositor, would
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, the Depositor Basic
Documents, the Receivables or the Securities or (iv) relating to the Depositor
and which might adversely affect the United States federal income tax attributes
of the Issuer or the Securities.
 
Section 5.02.     Liability of Depositor; Indemnities.
 
(a)         The Depositor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Depositor under this
Agreement.
 
(b)         The Depositor shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee and the Indenture Trustee from and against any taxes that may
at any time be asserted against any such Person with respect to the transactions
contemplated by the Basic Documents, including any sales, gross receipts, gross
margin, general corporation, tangible personal property, privilege or license
taxes (but not including any taxes asserted with respect to, and as of the date
of the sale of the Receivables to the Issuer or the issuance and original sale
of the Securities, or United States federal or State income taxes arising out of
distributions on the Securities), and all costs and expenses in defending
against such taxes including any Expenses incurred by the relevant party in
connection with the enforcement of the Depositor’s indemnification or other
obligations hereunder.
 
(c)         The Depositor shall indemnify, defend and hold harmless the Issuer,
the Trustees and the Securityholders from and against any loss, liability,
claim, damage or expense incurred by reason of the Depositor’s willful
misfeasance, bad faith or negligence (other than errors in judgment) in the
performance of its duties under the Depositor Basic Documents, or by reason of
reckless disregard of its obligations and duties under the Depositor Basic
Documents, including any Expenses incurred by the relevant party in connection
with the enforcement of the Depositor’s indemnification or other obligations
hereunder.
 
27

--------------------------------------------------------------------------------


(d)         The Depositor shall indemnify, defend and hold harmless the Trustees
from and against all losses, liabilities, claims, damages or expenses arising
out of or incurred in connection with the acceptance or performance of the
trusts and duties contained herein, in the Trust Agreement (in the case of the
Owner Trustee) and in the Indenture (in the case of the Indenture Trustee),
including any Expenses incurred by the relevant party in connection with the
enforcement of the Depositor’s indemnification or other obligations hereunder,
except to the extent that such loss, liability, claim, damage or expense (i)
shall be due to the willful misfeasance, bad faith or negligence of the related
Trustee, (ii) in the case of (A) the Owner Trustee, shall arise from the breach
by the Owner Trustee of any of its representations or warranties set forth in
the Trust Agreement or (B) the Indenture Trustee, shall arise from the breach by
the Indenture Trustee of any of its representations and warranties set forth in
the Indenture or shall arise out of or be incurred in connection with the
performance by the Indenture Trustee of the duties of a Successor Servicer
hereunder, (iii) shall be one as to which the Servicer is required to indemnify
either Trustee or (iv) relates to any tax other than the taxes with respect to
which the Servicer shall be required to indemnify either Trustee.  The Depositor
shall pay any and all taxes levied or assessed upon all or any part of the Trust
Property.
 
(e)          Indemnification under this Section shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee, as the case may be, and
the termination of this Agreement and shall include reasonable fees and expenses
of counsel and expenses of litigation.  If the Depositor shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter shall collect any of such amounts from
others, such Person shall promptly repay such amounts to the Depositor, without
interest.  Notwithstanding anything to the contrary contained herein, the
Depositor shall only be required to pay (i) any fees, expenses, indemnities or
other liabilities that it may incur under the Basic Documents from funds
available pursuant to, and in accordance with, the payment priorities set forth
in this Agreement and the other Basic Documents and (ii) to the extent the
Depositor has additional funds available (other than funds described in clause
(i) above) that would be in excess of amounts that would be necessary to pay the
debt and other obligations of the Depositor in accordance with the Depositor’s
certificate of formation, operating agreement and all financing documents to
which the Depositor is a party.  The agreement set forth in the preceding
sentence shall constitute a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.  In addition, no amount owing by the Depositor
hereunder in excess of liabilities that it is required to pay in accordance with
the preceding sentence shall constitute a “claim” (as defined in Section 101(5)
of the Bankruptcy Code) against it.
 
28

--------------------------------------------------------------------------------


Section 5.03.     Merger, Consolidation or Assumption of the Obligations of
Depositor. Any Person (i) into which the Depositor shall be merged or
consolidated, (ii) resulting from any merger, conversion or consolidation to
which the Depositor shall be a party or (iii) that shall succeed by purchase and
assumption to all or substantially all of the business of the Depositor, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Depositor under this Agreement, shall be the
successor to the Depositor under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties to
this Agreement; provided, however, that (A) the Depositor shall have delivered
to the Trustees an Officer’s Certificate and an Opinion of Counsel each stating
that such merger, conversion, consolidation or succession and such agreement of
assumption comply with this Section, (B) the Depositor shall have delivered to
the Trustees an Opinion of Counsel stating that, in the opinion of such counsel,
either (1) all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to fully preserve and
protect the interest of the Issuer and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (2) no such action shall
be necessary to fully preserve and protect such interest and (C) the Rating
Agency Condition shall have been satisfied.  Notwithstanding anything to the
contrary contained herein, the execution of the foregoing agreement of
assumption and compliance with clauses (A), (B) and (C) above shall be
conditions to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above.
 
Section 5.04.     Limitation on Liability of Depositor and Others. The Depositor
and any director or officer or employee or agent of the Depositor may rely in
good faith on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.   The
Depositor shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement, and that in its opinion may involve it in any expense or liability. 
The indemnities contained in this Section shall survive the resignation of the
Indenture Trustee or termination of this Agreement.
 
Section 5.05.     Depositor Not to Resign. Subject to the provisions of Section
5.03, the Depositor shall not resign from the obligations and duties hereby
imposed on it as Depositor hereunder.
 
Section 5.06.     Depositor May Own Securities. The Depositor and any of its
Affiliates may, in its individual or any other capacity, become the owner or
pledgee of Securities with the same rights as it would have if it were not the
Depositor or an Affiliate of the Depositor, except as otherwise expressly
provided herein or in any other Basic Document (including in the definition of
the terms “Note Balance” and “Outstanding”).  Except as otherwise expressly
provided herein or in the other Basic Documents (including in the definition of
the terms “Note Balance” and “Outstanding”), Securities so owned by or pledged
to the Depositor or such Affiliate shall have an equal and proportionate benefit
under the provisions of this Agreement and the other Basic Documents, without
preference, priority or distinction as among the Notes and the Certificates as
the case may be.
 
Section 5.07.     Covenants of Depositor. The Depositor makes the following
covenants as of the date of this Agreement:
 
29

--------------------------------------------------------------------------------


(a)       The Depositor makes the covenants in Sections 2.08, 4.03(c)(iv) and
4.03(c)(v) of the Depositor Limited Liability Company Agreement, which covenants
are hereby incorporated into and made a part of this Agreement.
 
(b)       The Depositor shall not conduct or promote any activities except as
set forth in Section 2.04 of the Depositor Limited Liability Company Agreement.
 
30

--------------------------------------------------------------------------------


ARTICLE SIX
 
THE SERVICER
 
Section 6.01.     Representations and Warranties of Servicer. The Servicer makes
the following representations and warranties on which the Issuer is deemed to
have relied in acquiring the Trust Property.  The representations and warranties
speak as of the date of execution and delivery of this Agreement and as of the
Closing Date, and shall survive the sale, transfer, assignment and conveyance of
the Trust Property to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture:
 
(a)       Organization and Good Standing.  The Servicer is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware and continues to hold a valid certificate to do business as such.  It
is duly authorized to own its properties and transact its business and is in
good standing in each jurisdiction in which the character of the business
transacted by it or any properties owned or leased by it requires such
authorization and in which the failure to be so authorized would have a material
adverse effect on its business, properties, assets or condition (financial or
other) and those of its subsidiaries, considered as one enterprise.  The
Servicer has, and at all relevant times had, the power, authority and legal
right to service the Receivables and to hold the Receivable Files as custodian
on behalf of the Issuer.
 
(b)       Due Qualification.  The Servicer is duly qualified to do business in
good standing and has obtained all necessary licenses and approvals in each
jurisdiction in which the failure to so qualify or to obtain such licenses and
approvals would, in the reasonable judgment of the Servicer, materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, the Servicer Basic Documents, the Receivables
or the Securities.
 
(c)       Power and Authority.  The Servicer has the power and authority to
execute, deliver and perform its obligations under the Servicer Basic Documents;
and the execution, delivery and performance of the Servicer Basic Documents have
been duly authorized by the Servicer by all necessary action.
 
(d)       Binding Obligation.  Each Servicer Basic Document constitutes the
legal, valid and binding obligation of the Servicer, enforceable against the
Servicer in accordance with its terms, except as enforceability may be subject
to or limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws affecting the enforcement
of creditors’ rights in general, and by general principles of equity, regardless
of whether considered in a Proceeding in equity or at law.
 
(e)       No Violation.  The execution, delivery and performance by the Servicer
of the Servicer Basic Documents, the consummation of the transactions
contemplated hereby and thereby and the fulfillment of their respective terms
shall not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, the certificate of formation or limited liability company agreement of
the Servicer, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which the Servicer is a party, by which the Servicer is
bound or to which any of its properties are subject; or result in the creation
or imposition of any Lien upon any of its properties pursuant to the terms of
any such indenture, agreement, mortgage, deed of trust or other instrument,
other than the Servicer Basic Documents, or violate any law, order, rule or
regulation applicable to the Servicer or its properties of any Governmental
Authority having jurisdiction over the Servicer or any of its properties.
 
31

--------------------------------------------------------------------------------


(f)        No Proceedings.  There are no Proceedings or investigations pending
or, to the knowledge of the Servicer, threatened, against the Servicer before
any Governmental Authority having jurisdiction over the Servicer or its
properties: (i) asserting the invalidity of any Basic Document, (ii) seeking to
prevent the issuance of the Securities or the consummation of any of the
transactions contemplated by the Basic Documents, (iii) seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by it of its obligations under,
or the validity or enforceability of, this Agreement or the Receivables or (iv)
seeking to adversely affect the United States federal income tax or other United
States federal, State or local tax attributes of the Securities.
 
Section 6.02.     Liability of Servicer; Indemnities. The Servicer shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement.  Such obligations shall include
the following:
 
(a)       The Servicer shall indemnify, defend and hold harmless the Issuer, the
Trustees, the Securityholders and the Depositor from and against all losses,
liabilities, claims, damages and expenses arising out of or incurred in
connection with the use, ownership or operation by the Servicer or any Affiliate
of the Servicer of a Financed Vehicle, including any Expenses incurred by the
relevant party in connection with enforcement of the Servicer’s indemnification
or other obligations hereunder.
 
(b)       The Servicer shall indemnify, defend and hold harmless the Issuer, the
Depositor and the Trustees from and against any taxes that may at any time be
asserted against any such Person as a result of or relating to the transactions
contemplated herein and in the other Basic Documents, including any sales, gross
receipts, gross margin, general corporation, tangible personal property,
privilege or license taxes (but not including any taxes asserted with respect
to, and as of the date of, the sale of the Receivables to the Issuer or the
issuance and original sale of the Securities, or United States federal or State
income taxes arising out of distributions on the Securities) and costs and
expenses in defending against such taxes, including any Expenses incurred by the
relevant party in connection with enforcement of the Servicer’s indemnification
or other obligations hereunder.
 
(c)       The Servicer shall indemnify, defend and hold harmless the Issuer, the
Trustees, the Securityholders and the Depositor from and against any loss,
liability, claim, damage or expense incurred by reason of the Servicer’s willful
misfeasance, bad faith or negligence in the performance of its duties under the
Servicer Basic Documents or by reason of a reckless disregard of its obligations
and duties under the Servicer Basic Documents, including any Expenses incurred
by the relevant party in connection with enforcement of the Servicer’s
indemnification or other obligations hereunder.
 
32

--------------------------------------------------------------------------------


(d)       The Servicer shall indemnify, defend and hold harmless the Trustees
and their respective officers, directors, employees and agents from and against
all losses, liabilities, claims, damages and expenses arising out of or incurred
in connection with the acceptance or performance of the trusts and duties herein
and contained in the Trust Agreement (in the case of the Owner Trustee) and
contained in the Indenture (in the case of the Indenture Trustee), including any
Expenses incurred by the relevant party in connection with enforcement of the
Servicer’s indemnification or other obligations hereunder, except to the extent
that such loss, liability, claim, damage or expense: (i) shall be due to the
willful misfeasance, bad faith or negligence (except for errors in judgment) of
the Owner Trustee or the Indenture Trustee, as applicable, (ii) in the case of
the Owner Trustee, shall arise from the breach by the Owner Trustee of any of
its representations or warranties set forth in Section 7.03 of the Trust
Agreement, (iii) in the case of the Indenture Trustee, shall arise from the
breach by the Indenture Trustee of any of its representations and warranties set
forth in the Indenture or shall arise out of or be incurred in connection with
the performance by the Indenture Trustee of the duties of a Successor Servicer
hereunder or (iv) relates to any tax other than to the taxes with respect to
which either the Depositor or the Servicer shall be required to indemnify the
Owner Trustee or the Indenture Trustee, as applicable.
 
(e)       The Servicer shall pay the Owner Trustee compensation, reimbursement
or other payments owed to it pursuant to Sections 8.01 and 8.02 of the Trust
Agreement.
 
In addition to the foregoing indemnities, if either Trustee is entitled to
indemnification by the Depositor pursuant to Section 5.02 and the Depositor is
unable for any reason to provide such indemnification to either Trustee, then
the Servicer shall be liable for any indemnification that such Trustee is
entitled to under Section 5.02.  For purposes of this Section, in the event of a
termination of the rights and obligations of the Servicer (or any Successor
Servicer) pursuant to Section 7.01 or a resignation by such Servicer pursuant to
Section 6.05, such Servicer shall be deemed to be the Servicer pending
appointment of a Successor Servicer (other than the Indenture Trustee) pursuant
to Section 7.02.  Indemnification under this Section by the Servicer (or any
Successor Servicer), with respect to the period such Person was (or was deemed
to be) the Servicer, shall survive the termination of each Person as Servicer or
a resignation by such Person as Servicer, as well as the resignation or removal
of the Owner Trustee or the Indenture Trustee, as the case may be, or the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation.  If the Servicer shall have made any
indemnity payments pursuant to this Section and the Person to or on behalf of
whom such payments are made thereafter collects any of such amounts from others,
such Person shall promptly repay such amounts to the Servicer, as the case may
be, without interest.
 
33

--------------------------------------------------------------------------------


Section 6.03.     Merger or Consolidation of, or Assumption of the Obligations
of Servicer. Any Person (i) into which the Servicer shall be merged or
consolidated, (ii) which may result from any merger, conversion or consolidation
to which the Servicer shall be a party or (iii) which may succeed to all or
substantially all of the business of the Servicer, which Person in any of the
foregoing cases is an Eligible Servicer and executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties
hereto; provided, however, the Servicer shall have delivered to the Depositor
and the Trustees (a) an Officer’s Certificate and an Opinion of Counsel each
stating that such merger, conversion or consolidation and such agreement of
assumption comply with this Section and (b) an Opinion of Counsel stating that,
in the opinion of such counsel, either (1) all financing statements and
continuation statements and amendments thereto have been authorized and filed
that are necessary to preserve and protect the interest of the Issuer and the
Indenture Trustee, respectively, in the assets of the Issuer and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given or (2) no such action shall be necessary to preserve and
protect such interest.  Notwithstanding anything to the contrary contained
herein, the execution of the foregoing agreement of assumption and compliance
with clauses (a) and (b) above shall be conditions to the consummation of the
transactions referred to in clauses (i), (ii) and (iii) above.  The Servicer
shall provide prior written notice of any merger, conversion, consolidation or
succession pursuant to this Section to the Trustees, the Rating Agencies and the
Depositor.  The Servicer shall provide such information in writing as reasonably
requested by the Depositor to allow the Depositor to comply with its Exchange
Act reporting obligations with respect to a Successor Servicer.
 
Section 6.04.     Limitation on Liability of Servicer and Others.
 
(a)         Neither the Servicer nor any of its directors, officers, employees
or agents shall be under any liability to the Issuer or any Securityholders for
any action taken or for refraining from the taking of any action pursuant
hereto, or for errors in judgment; provided, however, that this provision shall
not protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties hereunder.  The Servicer and any of its respective directors,
officers, employees or agents may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person in respect of any
matters arising under this Agreement.
 
(b)         Except as provided herein, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to administer and service the Receivables in accordance
with this Agreement, and that in its opinion may involve it in any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Noteholders and the Certificateholders under this Agreement.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer.
 
Section 6.05.     MBFS USA Not to Resign as Servicer. MBFS USA will not resign
as Servicer under this Agreement except upon determination that the performance
of its duties under this Agreement is no longer permissible under Applicable
Law.  Prior to the effectiveness of such resignation, MBFS USA will deliver to
the Depositor and the Trustees (i) notice of any such determination permitting
the resignation of MBFS USA as Servicer and (ii) an Opinion of Counsel to such
effect.  Any such resignation will become effective in accordance with Section
7.02.
 
34

--------------------------------------------------------------------------------


Section 6.06.     Servicer May Own Securities. The Servicer and any of its
Affiliates may, in its individual or other capacity, become the owner or pledgee
of Securities with the same rights as it would have if it were not the Servicer
or an Affiliate of the Servicer, except as otherwise expressly provided herein
or in any other Basic Document (including in the definition of the terms “Note
Balance” and “Outstanding”).  Except as otherwise expressly provided herein or
in the other Basic Documents (including in the definition of the terms “Note
Balance” and “Outstanding”), Securities so owned by or pledged to the Servicer
or such Affiliate shall have an equal and proportionate benefit under the
provisions of this Agreement and the other Basic Documents, without preference,
priority or distinction as among the Notes and the Certificates, as the case may
be.
 
35

--------------------------------------------------------------------------------


ARTICLE SEVEN
 
SERVICER TERMINATION EVENTS
 
Section 7.01.     Servicer Termination Events. The occurrence of any one of the
following events shall constitute an event of servicing termination hereunder
(each, a “Servicer Termination Event”):
 
(a)       any failure by the Servicer to deliver to the Indenture Trustee the
Investor Report for any Collection Period, which failure shall continue
unremedied beyond the earlier of two Business Days following the date such
Investor Report was required to be delivered and the related Payment Date, or
any failure by the Servicer to make any required payment or deposit under this
Agreement, which failure shall continue unremedied beyond the earlier of five
Business Days following the date such payment or deposit was due or, in the case
of a payment or deposit to be made no later than a Payment Date or the related
Deposit Date, such Payment Date or Deposit Date, as applicable;
 
(b)       any failure by the Servicer to duly observe or to perform in any
material respect any other covenant or agreement of the Servicer set forth in
this Agreement, which failure shall materially and adversely affect the rights
of the Depositor or the Noteholders and shall continue unremedied for a period
of 60 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given (i) to the Servicer by the Depositor
or either Trustee or (ii) to the Depositor, the Servicer and the Trustees by the
Holders of Notes evidencing not less than 25% of the Note Balance of the
Controlling Class (or, after the Notes have been paid in full, the holders of
Certificates evidencing not less than 25% of the aggregate Certificate
Percentage Interests then outstanding);
 
(c)       any representation or warranty of the Servicer made in this Agreement,
or in any certificate delivered pursuant hereto or in connection herewith, other
than any representation or warranty relating to a Receivable that has been
purchased by the Servicer, proving to have been incorrect in any material
respect as of the time when the same shall have been made, and the circumstance
or condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or otherwise cured for a period of 30 days after
the date on which written notice of such circumstance or condition, requiring
the same to be eliminated or cured, shall have been given (i) to the Servicer by
the Depositor or either Trustee or (ii) to the Depositor, the Servicer and the
Trustees by the Holders of Notes evidencing not less than 25% of the Note
Balance of the Controlling Class; or
 
(d)       an Insolvency Event occurs with respect to the Servicer.
 
If a Servicer Termination Event shall have occurred and not have been remedied,
either the Indenture Trustee or the Holders of Notes evidencing not less than
51% of the Note Balance of the Controlling Class (or holders of Certificates
representing not less than 51% of the aggregate Certificate Percentage Interests
outstanding if the Notes are no longer Outstanding), in each case by providing a
Servicer Termination Notice to the Depositor, the Owner Trustee, the Servicer
and the Asset Representations Reviewer (and to the Indenture Trustee if given by
the Noteholders) may terminate all the rights and obligations of the Servicer
under this Agreement; provided, however, that the indemnification obligations of
the Servicer under Section 6.02 shall survive such termination.
 
36

--------------------------------------------------------------------------------


On or after the receipt by the Servicer of a Servicer Termination Notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the Notes, the Certificates, the Trust Property or otherwise, shall, without
further action, pass to and be vested in the Indenture Trustee or such Successor
Servicer as may be appointed under Section 7.02; and, without limitation, the
Trustees are hereby authorized and empowered to execute and deliver, on behalf
of the outgoing Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivable
Files or the certificates of title to the Financed Vehicles, or otherwise.  The
outgoing Servicer shall cooperate with the Indenture Trustee, the Owner Trustee
and such Successor Servicer in effecting the termination of the responsibilities
and rights of the outgoing Servicer under this Agreement, including the transfer
to the Indenture Trustee or such Successor Servicer for administration by it of
all cash amounts that shall at the time be held by the outgoing Servicer for
deposit, or have been deposited by the outgoing Servicer, in the Accounts or
thereafter received with respect to the Receivables, all Receivable Files and
all information or documents that the Indenture Trustee or such Successor
Servicer may require, and the Successor Servicer shall not be liable for any
losses, claims, damages or expenses to the extent that it cannot perform its
obligations hereunder due to the failure of the predecessor Servicer to so
deliver.  In addition, the Servicer shall transfer its electronic records
relating to the Receivables to the Successor Servicer in such electronic form as
the Successor Servicer may reasonably request.  All Transition Costs shall be
paid by the outgoing Servicer (or by the initial Servicer if the outgoing
Servicer is the Indenture Trustee acting on an interim basis) upon presentation
of reasonable documentation of such costs and expenses.
 
The Trustees shall have no obligation to notify the Noteholders, the
Certificateholders or any other Person of the occurrence of any event specified
in this Section prior to the continuance of such event through the end of any
cure period specified in this Section.
 
37

--------------------------------------------------------------------------------


Section 7.02.     Appointment of Successor Servicer. Upon the resignation of the
Servicer pursuant to Section 6.05 or the termination of the Servicer pursuant to
Section 7.01, the Indenture Trustee shall be the successor in all respects to
the Servicer in its capacity as Servicer under this Agreement and shall be
subject to all the obligations and duties placed on the Servicer by the terms
and provisions of this Agreement, and shall provide such information in writing
as reasonably requested by the Depositor to allow the Depositor to comply with
its Exchange Act reporting obligations with respect to the Indenture Trustee in
its capacity as Successor Servicer; provided, however, that the Indenture
Trustee, as Successor Servicer, shall not, in any event, be required to make any
Advances pursuant to Section 4.06 and shall have no obligations pursuant to
Section 3.09 with respect to the fees and expenses of the Trustees, the fees and
expenses of the  attorneys for the Trustees, the fees and expenses of any
custodian appointed by the Trustees, the fees and expenses of Independent
accountants or expenses incurred in connection with distributions and reports to
the Securityholders.  As compensation therefor, the Indenture Trustee shall be
entitled to such compensation (whether payable out of the Collection Account or
otherwise) as the Servicer would have been entitled to under this Agreement if
no such resignation or termination had occurred, except that all collections on
or in respect of the Receivables shall be deposited in the Collection Account
within two Business Days of receipt and shall not be retained by the Servicer. 
Notwithstanding the foregoing, the Indenture Trustee may, if it shall be
unwilling so to act, or shall, if it is legally unable so to act, appoint, or
petition a court of competent jurisdiction to appoint, an Eligible Servicer as
the successor to the terminated Servicer under this Agreement.  In connection
with such appointment, the Indenture Trustee may make such arrangements for the
compensation of such Successor Servicer out of Available Collections for each
Payment Date as it and such successor shall agree; provided, however, that such
compensation shall not be greater than that payable to MBFS USA as initial
Servicer hereunder without the prior consent of the Holders of Notes evidencing
not less than 51% of the Note Balance of the Controlling Class (or Holders of
Certificates representing not less than 51% of the aggregate Certificate
Percentage Interests then outstanding if the Notes are no longer Outstanding). 
The Indenture Trustee and such successor shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession,
including providing such information in writing as reasonably requested by the
Depositor to allow the Depositor to comply with its Exchange Act reporting
obligations with respect to such Successor Servicer.  The Indenture Trustee
shall not be relieved of its duties as Successor Servicer under this Section
until a newly appointed Servicer shall have assumed the obligations and duties
of the terminated Servicer under this Agreement.  Notwithstanding anything to
the contrary contained herein, in no event shall the Indenture Trustee be liable
for any servicing fee or for any differential in the amount of the servicing fee
paid hereunder and the amount necessary to induce any Successor Servicer to act
as Successor Servicer hereunder or the responsibilities of the Servicer set
forth in Section 3.08 and 3.16.
 
Section 7.03.     Effect of Servicing Transfer.
 
(a)         After a transfer of servicing hereunder, the Indenture Trustee or
Successor Servicer shall notify the Obligors to make directly to the Successor
Servicer payments that are due under the Receivables after the effective date of
such transfer.
 
(b)         Except as provided in Section 7.02, after a transfer of servicing
hereunder, the outgoing Servicer shall have no further obligations with respect
to the administration, servicing, custody or collection of the Receivables and
the Successor Servicer shall have all of such obligations, except that the
outgoing Servicer will transmit or cause to be transmitted directly to the
Successor Servicer for its own account, promptly on receipt and in the same form
in which received, any amounts or items held by the outgoing Servicer (properly
endorsed where required for the Successor Servicer to collect any such items)
received as payments upon or otherwise in connection with the Receivables.
 
(c)         Any Successor Servicer shall provide the Depositor with access to
the Receivable Files and to the Successor Servicer’s records (whether written or
automated) with respect to the Receivable Files.  Such access shall be afforded
without charge, but only upon reasonable request and during normal business
hours at the offices of the Successor Servicer.  Nothing in this Section shall
affect the obligation of a Successor Servicer to observe any Applicable Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Servicer to provide access to information as a result of such obligation
shall not constitute a breach of this Section.
 
38

--------------------------------------------------------------------------------


(d)         Any transfer of servicing hereunder shall not constitute an
assumption by the related Successor Servicer of any liability of the related
outgoing Servicer arising out of any breach by such outgoing Servicer of such
outgoing Servicer’s duties hereunder prior to such transfer of servicing.
 
Section 7.04.     Notification to Noteholders and Rating Agencies. Upon any
notice of a Servicer Termination Event or upon any termination of, or any
appointment of a successor to, the Servicer pursuant to this Article, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders,
the Rating Agencies and the Asset Representations Reviewer.
 
Section 7.05.     Waiver of Past Servicer Termination Events. The Noteholders
evidencing not less than 51% of the Note Balance of the Controlling Class may,
on behalf of all Noteholders, waive any Servicer Termination Event and its
consequences, except an event resulting from the failure to make any required
deposits to or payments from the Accounts in accordance with this Agreement. 
Upon any such waiver of a Servicer Termination Event, such event shall cease to
exist, and shall be deemed to have been remedied for every purpose of this
Agreement.  No such waiver shall extend to any subsequent or other event or
impair any right arising therefrom, except to the extent expressly so waived.
 
Section 7.06.     Repayment of Advances. If the identity of the Servicer shall
change, the outgoing Servicer shall be entitled to receive reimbursement for
outstanding and unreimbursed Advances made pursuant to Section 4.06 by the
outgoing Servicer.
 
39

--------------------------------------------------------------------------------


ARTICLE EIGHT
 
TERMINATION
 
Section 8.01.     Optional Purchase of All Receivables.
 
(a)         If, as of the last day of any Collection Period, the Pool Balance
shall be less than or equal to 5% of the Cutoff Date Pool Balance, the Servicer
shall have the option to purchase on the following Payment Date the Trust
Estate, other than the Accounts.  To exercise such option, the Servicer shall
notify the Depositor, the Trustees and the Rating Agencies, not fewer than ten
nor more than 30 days prior to the Payment Date on which such repurchase is to
be effected and shall deposit into the Collection Account on the related Deposit
Date an amount equal to the aggregate Purchase Amount for the Receivables
(including Receivables that became Defaulted Receivables during the related
Collection Period), less the Reserve Fund Amount, which funds shall be
transferred from the Reserve Fund into the Collection Account.  Notwithstanding
the foregoing, the Servicer shall not be permitted to exercise such option
unless the amount to be deposited in the Collection Account (together with
amounts on deposit in the Reserve Fund and the Collection Account) pursuant to
this Section is at least equal to the sum of all amounts due to the Servicer
under this Agreement plus the Note Balance plus all accrued but unpaid interest
(including any overdue interest) on the Notes plus all amounts due to the
Servicer for any outstanding and unreimbursed Advances and Nonrecoverable
Advances plus all accrued but unpaid Total Trustee Fees and Asset
Representations Reviewer Fees.  Upon such payment, the Seller shall succeed to
and own all interests in and to the Issuer.  The aggregate amount so deposited
in respect of such Payment Date, plus, to the extent necessary, all amounts in
the Reserve Fund, if any, shall be used to make payments in full to the
Noteholders in the manner set forth in Article Four.
 
(b)         Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders shall succeed to the rights of the Noteholders hereunder and
the Indenture Trustee shall continue to carry out its obligations hereunder with
respect to the Certificateholders, including making distributions from the
Collection Account in accordance with Section 4.08(c) and making withdrawals
from the Reserve Fund in accordance with Sections 4.02 and 4.07.
 
Section 8.02.     Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate upon the earliest to occur of (i) the
maturity or liquidation of the latest maturing Receivable and the disposition of
any amounts received thereon in accordance with Section 2.08 of the Indenture,
(ii) the payment to the Securityholders of all amounts required to be paid to
them under the Basic Documents and (iii) the exercise by the Servicer of its
rights under Section 8.01, the deposit into the Collection Account by the
Servicer of the amount required to be deposited therein in accordance with
Section 8.01 and the application of such amounts in accordance with Section 2.08
of the Indenture.
 
40

--------------------------------------------------------------------------------


ARTICLE NINE
 
EXCHANGE ACT REPORTING
 
Section 9.01.     Further Assurances. The Indenture Trustee and the Servicer
shall reasonably cooperate with the Depositor in connection with the
satisfaction of the Depositor’s reporting requirements under the Exchange Act
with respect to the Issuer.  The Depositor shall not exercise its right to
request delivery of information or other performance under these provisions
other than in good faith.  In addition to the other information specified in
this Article , if so requested by the Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act, the Indenture Trustee and the
Servicer shall provide the Depositor with (i) such information which is
available to such Person without unreasonable effort or expense and within such
timeframe as may be reasonably requested by the Depositor to comply with the
Depositor’s reporting obligations under the Exchange Act and (ii) to the extent
such Person is a party (and the Depositor is not a party) to any agreement or
amendment required to be filed, copies of such agreement or amendment in
EDGAR-compatible form.  Each of the Servicer and the Indenture Trustee
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Depositor in good faith for delivery of information under
these provisions on the basis of evolving interpretations of Regulation AB.
 
Section 9.02.     Form 10-D Filings. So long as the Depositor is required to
file Exchange Act Reports with respect to the Issuer, no later than each
Determination Date, each of the Indenture Trustee and the Servicer shall notify
(and the Servicer shall cause any subservicer to notify) the Depositor of any
Form 10-D Disclosure Item with respect to such Person (or in the case of the
Indenture Trustee, a Responsible Officer of such Person), together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor.  In addition to such information as the
Servicer is obligated to provide pursuant to other provisions of this Agreement,
if so requested by the Depositor, the Servicer shall provide such information
which is available to the Servicer, without unreasonable effort or expense
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.  Such information shall be provided concurrently
with the statements to Securityholders pursuant to Section 4.09, commencing with
the first such report due not less than five Business Days following such
request.
 
Section 9.03.     Form 8-K Filings. So long as the Depositor is required to file
Exchange Act Reports with respect to the Issuer, each of the Indenture Trustee
and the Servicer shall promptly notify the Depositor, but in no event later than
two Business Days after its occurrence, of any Reportable Event of which such
Person (or in the case of the Indenture Trustee, a Responsible Officer of such
Person) has actual knowledge.  Each Person shall be deemed to have actual
knowledge of any such event to the extent that it relates to such Person or any
action or failure to act by such Person.
 
41

--------------------------------------------------------------------------------


Section 9.04.     Form 10-K Filings. So long as the Depositor is required to
file Exchange Act Reports, (i) if the Item 1119 Parties listed on Schedule B
have changed since the Closing Date, no later than February 1 of each year,
commencing in 2020, the Depositor shall provide each of the Indenture Trustee
and the Servicer with an updated Schedule B setting forth the Item 1119 Parties
and (ii) no later than March 15 of each year, commencing in 2020, the Indenture
Trustee and the Servicer shall notify the Depositor of any Form 10-K Disclosure
Item, together with a description of any such Form 10-K Disclosure Item in form
and substance reasonably acceptable to the Depositor.
 
Section 9.05.     Report on Assessment of Compliance and Attestation. So long as
the Depositor is required to file Exchange Act Reports, on or before March 15 of
each calendar year, commencing in 2020:
 
(a)       The Indenture Trustee shall deliver to the Depositor and the Servicer
the Servicing Criteria Assessment.  Such report shall be signed by an authorized
officer of the Indenture Trustee and shall at a minimum address each of the
Servicing Criteria specified on a certification substantially in the form of
Part I of Schedule C hereto delivered to the Depositor concurrently with the
execution of this Agreement (provided that such certification may be revised
after the date of this Agreement as agreed by the Depositor and the Indenture
Trustee to reflect any guidance with respect to such criteria from the
Commission).  To the extent any of the Servicing Criteria are not applicable to
the Indenture Trustee, with respect to asset-backed securities transactions
taken as a whole involving the Indenture Trustee and that are backed by the same
asset type backing the Notes, such report shall include such a statement to that
effect.  The Indenture Trustee acknowledges and agrees that the Depositor and
the Servicer with respect to its duties as the Certifying Person, and each of
their respective officers and directors shall be entitled to rely upon each such
Servicing Criteria Assessment and the attestation delivered pursuant to Section
9.05(b).
 
(b)       The Indenture Trustee shall deliver to the Depositor and the Servicer
a report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Indenture Trustee and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 13a‑18 and 15d-18 of the Exchange Act (or any successor provisions),
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor provisions)
under the Securities Act and the Exchange Act, including, that, in the event
that an overall opinion cannot be expressed, such registered public accounting
firm shall state in such report why it was unable to express such an opinion. 
Such report must be available for general use and not contain restricted use
language.
 
(c)       In the event the Indenture Trustee is terminated or resigns during the
term of this Agreement, such Person shall provide the documents and information
pursuant to this Section with respect to the period of time it was subject to
this Agreement or provided services with respect to the Issuer or the
Receivables.
 
Section 9.06.     Back-up Sarbanes-Oxley Certification.
 
(a)         No later than March 15 of each year, beginning in 2020, the Servicer
shall provide the Performance Certification to the Certifying Person as Schedule
D (in the case of the Servicer), in each case on which the Certification Parties
can reasonably rely; provided that so long as the Servicer is an Affiliate of
the Depositor, the Servicer may, but is not required to deliver the Performance
Certificate.
 
42

--------------------------------------------------------------------------------


(b)         The Depositor will not request delivery of a certification under
this Section unless the Depositor is required under the Exchange Act to file an
annual report on Form 10-K with respect to the Issuer.  In the event that prior
to the filing date of the Form 10-K in March of each year, the Servicer has
actual knowledge of information material to the Sarbanes-Oxley Certification,
the Servicer shall promptly notify the Depositor.
 
Section 9.07.     Representations and Warranties. As of the Closing Date, the
Indenture Trustee represents that:
 
(i)        there are no affiliations relating to the Indenture Trustee with
respect to any Item 1119 Party;
 
(ii)       there are no relationships or transactions with respect to any Item
1119 Party and the Indenture Trustee that are outside the ordinary course of
business or on terms other than would be obtained in an arm’s-length transaction
with an unrelated third party, apart from the transactions contemplated under
the Basic Documents, and that are material to the investors’ understanding of
the Notes; and
 
(iii)     except as disclosed in the Prospectus, there are no legal Proceedings
pending, or known to be contemplated by Governmental Authorities, against the
Indenture Trustee, or of which the property of the Indenture Trustee is subject,
that is material to the Noteholders.
 
Section 9.08.     Indemnification.
 
(a)          Each of the Indenture Trustee and the Servicer (if the Servicer is
not MBFS USA) shall indemnify the Depositor, the Servicer (if MBFS USA is the
Servicer) with respect to its duties as Certifying Person and each Person who
controls any of such parties (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:
 
(i)        (A) any untrue statement of a material fact contained or alleged to
be contained in the Provided Information or (B) the omission or alleged omission
to state in the Provided Information a material fact required to be stated in
the Provided Information, or necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, by way of clarification, that clause (B) shall be construed solely by
reference to the related Provided Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or
 
43

--------------------------------------------------------------------------------


(ii)       with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any Servicing Criteria Assessment when and as required under
this Article and with respect to the Servicer, any failure by the Servicer to
deliver any information, report, certification, accountant’s letter or other
material when and as required under Section 3.11 or 3.12 or this Article, as
applicable.
 
(b)         In the case of any failure of performance described in Section
9.08(a)(ii), each of the Indenture Trustee and the Servicer shall promptly
reimburse the Depositor for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Indenture Trustee or the
Servicer, as applicable.
 
(c)         Notwithstanding anything to the contrary contained herein, in no
event shall the Indenture Trustee be liable for special, indirect, punitive or
consequential damages of any kind whatsoever, including lost profits, even if
the Indenture Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.
 
44

--------------------------------------------------------------------------------


ARTICLE TEN
 
MISCELLANEOUS
 
Section 10.01.   Amendment.
 
(a)         This Agreement may be amended from time to time by the parties
hereto without the consent of any of the Noteholders to cure any ambiguity, to
correct or supplement any provision in this Agreement that may be inconsistent
with any other provisions in this Agreement or the Prospectus or to add, change
or eliminate any other provisions with respect to matters or questions arising
under this Agreement; provided, however, that no such amendment (i) may
materially adversely affect the interests of any Noteholder and (ii) will be
permitted unless an Opinion of Counsel is delivered to the Depositor and the
Trustees to the effect that such amendment will not cause the Issuer to be
characterized for United States federal income tax purposes as an association
taxable as a corporation or otherwise have any material adverse impact on the
United States federal income taxation of any Notes Outstanding.  Any amendment
which affects the Owner Trustee, however, shall require the Owner Trustee’s
written consent.
 
(b)         This Agreement may also be amended from time to time by the parties
hereto, with the consent of the Indenture Trustee and the Holders of Notes
evidencing at least 66⅔% of the Note Balance of the Controlling Class (or if the
Notes are no longer Outstanding, Holders of Certificates evidencing not less
than 51% of the aggregate Certificate Percentage Interests), for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of the
Noteholders; provided, however, that no such amendment (i) will be permitted
unless an Opinion of Counsel is delivered to the Depositor and the Trustees to
the effect that such amendment will not cause the Issuer to be characterized for
United States federal income tax purposes as an association or publicly traded
partnership taxable as a corporation or otherwise have any material adverse
impact on the United States federal income taxation of any Notes Outstanding and
(ii) may (A) increase or reduce in any manner the amount of, or accelerate or
delay the timing of, or change the allocation or priority of, collections of
payments on or in respect of the Receivables or distributions that are required
to be made for the benefit of the Noteholders or change any Interest Rate or the
Reserve Fund Required Amount without the consent of 100% of the Holders of Notes
then Outstanding or (B) reduce the percentage of the Note Balance of the
Controlling Class, the consent of the Noteholders of which is required for any
amendment to this Agreement without the consent of 100% of the Holders of Notes
then Outstanding.  Any amendment which affects the Owner Trustee, however, shall
require the Owner Trustee’s written consent.
 
(c)         An amendment to this Agreement shall be deemed not to materially
adversely affect the interests of any Noteholder if (i) the Person requesting
such amendment obtains and delivers to the Trustees an Opinion of Counsel or an
Officer’s Certificate of the Issuer to that effect and (ii) the Rating Agency
Condition has been satisfied with respect to such action.
 
(d)         Prior to the execution of any amendment pursuant to this Section,
the Servicer shall provide written notification of the substance of such
amendment to each Rating Agency.
 
45

--------------------------------------------------------------------------------


(e)         Promptly after the execution of any amendment pursuant to Section
10.01(b), the Owner Trustee shall furnish written notification of the substance
of such amendment or consent to each Certificateholder.  It shall not be
necessary for the consent of the Noteholders pursuant to Section 10.01(b) to
approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof.  The manner of
obtaining such consents (and any other consents of the Noteholders provided for
in this Agreement) and of evidencing the authorization of the execution thereof
by the Noteholders shall be subject to such reasonable requirements as the
Trustees may prescribe.
 
(f)          Prior to the execution of any amendment pursuant to this Section,
the Depositor and the Trustees shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent provided for in
this Agreement to the execution of such amendment have been complied with.  The
Owner Trustee or the Indenture Trustee may, but shall not be obligated to, enter
into any such amendment which affects its rights, duties or immunities under
this Agreement.
 
(g)         Notwithstanding the foregoing provisions of this Section, in the
event the parties to this Agreement desire to further clarify or amend any
provision of Article Nine, or subject to Section 9.05(a), the information
contained in Schedule C, this Agreement shall be amended to reflect the new
agreement between the parties covering matters in Article Nine, pursuant to
Section 9.01, or Schedule C; provided, however, that (i) such amendment will not
require any Opinion of Counsel or the satisfaction of the Rating Agency
Condition with respect to such amendment, (ii) an Officer’s Certificate of the
Servicer that such amendment is in accordance with the terms of this agreement
shall be provided to the Indenture Trustee and (iii) the Servicer shall have
given written notice to the Rating Agencies not fewer than ten days prior to the
effectiveness of any such amendment.
 
Section 10.02.   Protection of Title to Issuer.
 
(a)         The Depositor or the Servicer, or both, shall authorize and file
such financing statements and cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by
Applicable Law fully to preserve, maintain and protect the interest of the
Issuer and of the Indenture Trustee for the benefit of the Noteholders in the
Receivables and in the proceeds thereof.  The Depositor or the Servicer, or
both, shall deliver (or cause to be delivered) to the Trustees file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
 
(b)         Neither the Depositor nor the Servicer shall change its name,
identity or organizational structure in any manner that would make any financing
statement or continuation statement filed in accordance with Section 10.02(a)
seriously misleading within the meaning of Section 9‑506 of the UCC, unless it
shall have given the Trustees at least 30 days’ prior written notice thereof and
shall have promptly filed such amendments to previously filed financing
statements or continuation statements or such new financing statements as may be
necessary to continue the perfection of the interest of the Issuer and the
Indenture Trustee for the benefit of the Noteholders in the Receivables and the
proceeds thereof.
 
46

--------------------------------------------------------------------------------


(c)         Each of the Seller, the Depositor and the Servicer shall give the
Trustees at least 30 days’ prior written notice of any change in its name,
identity, organizational structure or jurisdiction of organization or any
relocation of its principal place of business or chief executive office if, as a
result of such change or relocation, the applicable provisions of the UCC would
require the filing of any amendment to any previously filed financing statement
or continuation statement or of any new financing statement and shall promptly
file any such amendment, continuation statement or new financing statement.  The
Depositor shall at all times maintain its jurisdiction of organization, its
principal place of business and its chief executive office within the United
States.  The Servicer shall at all times maintain each office from which it
shall service Receivables, and each office at which the Receivable Files are
located, within the United States.
 
(d)         The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.
 
(e)         The Servicer shall maintain its computer systems so that, from and
after the time of transfer of the Receivables to the Issuer pursuant to this
Agreement, the Servicer’s master computer records (including any back-up
archives) that refer to a Receivable shall indicate clearly and unambiguously
the interest of the Issuer and the Indenture Trustee in such Receivable and that
such Receivable is owned by the Issuer and has been pledged to the Indenture
Trustee pursuant to the Indenture.  Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, such Receivable shall have been
paid in full or repurchased by the Seller or purchased by the Servicer.
 
(f)          If at any time the Depositor or the Servicer shall propose to sell,
grant a security interest in, or otherwise transfer any interest in any motor
vehicle installment sales or installment loans contract to any prospective
purchaser, lender or other transferee, the Servicer shall give to such
prospective purchaser, lender or other transferee computer tapes, CDs, records
or printouts (including any restored from back-up archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly and
unambiguously that such Receivable has been sold and is owned by the Issuer and
has been pledged to the Indenture Trustee (unless such Receivable has been paid
in full or repurchased by the Seller or purchased by the Servicer).
 
(g)         The Servicer shall permit the Trustees and their respective agents
at any time during normal business hours, upon reasonable prior notice, to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding any Receivable.
 
(h)         If the Seller has repurchased one or more Receivables from the
Issuer pursuant to Section 2.05 or the Servicer has purchased one or more
Receivables from the Issuer pursuant to Section 3.08, the Servicer shall, upon
request, furnish to the Owner Trustee or to the Indenture Trustee, within ten
Business Days, a list of all Receivables (by contract number) then held as part
of the Issuer, together with a reconciliation of such list to the Schedule of
Receivables (as amended or supplemented to date) and to each of the Investor
Reports furnished before such request indicating removal of Receivables from the
Issuer.
 
47

--------------------------------------------------------------------------------


(i)          The Servicer shall deliver to the Depositor and the Trustees,
promptly after the authorization and delivery of each amendment to any financing
statement delivered pursuant to this Agreement, an Opinion of Counsel stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements have been authorized and filed that are necessary fully
to preserve and protect the interest of the Depositor (in the case of an opinion
delivered by the Servicer) or the Issuer and the Indenture Trustee (in the case
of an opinion delivered by the Depositor) in the Receivables, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (B) no such action shall be necessary to preserve and
protect such interest.
 
(j)          The Depositor shall, to the extent required by Applicable Law,
cause the Notes to be registered with the Commission pursuant to Section 12(b)
or Section 12(g) of the Exchange Act within the time periods specified in such
sections.
 
Section 10.03.   Notices. Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e‑mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when notification of such
electronic posting is confirmed in accordance with clauses (ii)(b) through
(ii)(c) above.  Unless otherwise specified in this Agreement, any such notice,
request, demand, consent or other communication will be delivered or addressed,
in the case of (i) the Depositor, at 36455 Corporate Drive, Farmington Hills,
Michigan 48331, Attention: Michelle D. Spreitzer (e-mail:
michelle.d.spreitzer@daimler.com, telecopier: (817) 224-3587), (ii) the Seller,
at 36455 Corporate Drive, Farmington Hills, Michigan 48331, Attention: Steven C.
Poling (e-mail: steven.c.poling@daimler.com, telecopier: (817) 224-3587), (iii)
the Servicer, at 36455 Corporate Drive, Farmington Hills, Michigan 48331,
Attention: Steven C. Poling (e-mail: steven.c.poling@daimler.com, telecopier:
(817) 224-3587), (iv) the Issuer or the Owner Trustee, at the Corporate Trust
Office (e-mail: cmay@wilmingtontrust.com, telecopier: (302) 636-4140) and (v)
the Indenture Trustee, at the Corporate Trust Office (e-mail:
melissa.rosal@usbank.com telecopier: (312) 332-7996), (vi) to each Rating
Agency, as applicable, in the case of (a) Standard & Poor’s, at S&P Global
Ratings, 55 Water Street, New York, New York 10041, Attention: Asset Backed
Surveillance Department (e‑mail: Servicer_reports@sandp.com) and (b) Moody’s, at
Moody’s Investors Service, Inc., 7 World Trade Center 250 Greenwich Street, New
York, New York 10007, Attention: ABS Surveillance (email:
ABSSurveillance@moodys.com), (vii) the Asset Representations Reviewer, at
Clayton Fixed Income Services LLC, 2638 South Falkenburg Road, Riverview,
Florida, 33578, Attention: SVP (e‑mail: ARRNotices@clayton.com), with a copy to
Clayton Fixed Income Services LLC, c/o Clayton Holdings LLC, 1500 Market Street,
West Tower Suite 2050, Philadelphia, Pennsylvania  19102, Attention: General
Counsel; or as to each of the foregoing, at such other address as shall be
designated by written notice to the other entities.
 
48

--------------------------------------------------------------------------------


Section 10.04.   Assignment.
 
(a)         Notwithstanding anything to the contrary contained herein, except as
provided in the remainder of this Section or as provided in Sections 6.03 and
7.02, this Agreement may not be assigned by the Depositor or the Servicer
without the prior written consent of the Trustees and the Holders of Notes
evidencing at least 66⅔% of the Note Balance of the Controlling Class.
 
(b)         The Depositor hereby acknowledges and consents to the mortgage,
pledge, assignment and grant of a security interest by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders
of all right, title and interest of the Issuer in, to and under the Trust
Property and the assignment of any or all of the Issuer’s rights and obligations
hereunder to the Indenture Trustee.
 
Section 10.05.   Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement.
 
Section 10.06.   Further Assurances. The Servicer agrees to do and perform any
and all acts and to execute any and all further instruments required or
reasonably requested by the other parties hereto to more fully effect the
purposes of this Agreement, including the execution of any financing statements
or continuation statements relating to the Trust Estate for filing under the
provisions of the UCC of any applicable jurisdiction.
 
Section 10.07.   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Depositor, either Trustee, the
Noteholders or the Certificateholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided in this
Agreement are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.
 
Section 10.08.   Successors and Assigns; Third-Party Beneficiaries. This
Agreement will inure to the benefit of and be binding upon the parties to this
Agreement, the Owner Trustee and their assigns.  Except as otherwise provided in
this Agreement, no other Person will have any right or obligation under this
Agreement.
 
Section 10.09.   Actions by Securityholders.
 
(a)         Wherever in this Agreement a provision is made that an action may be
taken or a notice, demand or instruction given by the Noteholders or the
Certificateholders, such action, notice or instruction may be taken or given by
any Noteholder or any Certificateholder, as applicable, unless such provision
requires a specific percentage of the Noteholders or the Certificateholders.
 
49

--------------------------------------------------------------------------------


(b)         Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Noteholder or a Certificateholder shall bind such
Noteholder or Certificateholder and every subsequent Holder of the related Note
or Certificate issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or omitted to be done by
the Owner Trustee, the Indenture Trustee or the Servicer in reliance thereon,
whether or not notation of such action is made upon such Note or Certificate.
 
Section 10.10.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, and all of which will together
constitute one and the same instrument.
 
Section 10.11.   Table of Contents and Headings. The Table of Contents and the
various headings in this Agreement are included for convenience only and will
not affect the meaning or interpretation of any provision of this Agreement.
 
Section 10.12.   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS
5‑1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.
 
Section 10.13.   WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 10.14.   No Petition. Each of the Seller, the Servicer and the Trustees
covenants and agrees that it will not at any time institute against, or join any
Person in instituting against, the Issuer or the Depositor any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceedings, or other
Proceedings under any Insolvency Law in connection with any obligations relating
to any of the Basic Documents and agrees that it will not cooperate with or
encourage others to file a bankruptcy petition against the Issuer during the
same period.
 
50

--------------------------------------------------------------------------------


Section 10.15.   No Recourse. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Owner
Trustee, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it, (ii) each of
the representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreements by the Owner Trustee but is made and intended for the purpose of
binding only the Issuer, (iii) nothing herein contained shall be construed as
creating any liability on the Owner Trustee, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (iv) the Owner Trustee
has not verified and has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer hereunder
and (v) under no circumstances shall the Owner Trustee be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.
 
Section 10.16.   Servicer Payment Obligation. The Servicer shall be responsible
for the payment of all fees and expenses of the Issuer and the Trustees paid by
any of them in connection with any of their obligations under the Basic
Documents to obtain or maintain or cause to be obtained or maintained any
required license under the (i) Maryland Vehicle Sales Finance Act or (ii)
Pennsylvania Motor Vehicle Sales Finance Act.
 
51

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Sale and Servicing
Agreement to be duly executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.
 

 
MERCEDES-BENZ AUTO RECEIVABLES TRUST 2019-1
     
By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee on behalf of the Issuer
       
By:
            /s/ Matthew Hollis
   
Name: Matthew Hollis
   
Title:   Banking Officer
       
DAIMLER RETAIL RECEIVABLES LLC,
as Depositor
     
By:
            /s/ Christopher Trainor
   
Name: Christopher Trainor
   
Title:   Vice President
       
MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as Servicer and as Seller
     
By:
            /s/ Christopher Trainor    
Name: Christopher Trainor
   
Title:   Vice President



Agreed and Accepted:
 
U.S. BANK NATIONAL ASSOCIATION
     
By:
            /s/ Nicholas C. Xeros
   
Name: Nicholas C. Xeros
   
Title:   Assistant Vice President
 



Sale and Servicing Agreement



--------------------------------------------------------------------------------


SCHEDULE A
 
LOCATION OF RECEIVABLE FILES
 
Iron Mountain
1248 Avenue R
Grand Prairie, Texas  48089
 
Iron Mountain
9247 Meridian Way
West Chester, OH 45069
 
Iron Mountain
440 Stateline Road East
Southaven, MS 38671


SA-1

--------------------------------------------------------------------------------


SCHEDULE B
 
ITEM 1119 PARTIES
 
Depositor

Seller
Servicer
Indenture Trustee
Owner Trustee
Asset Representations Reviewer


SB-1

--------------------------------------------------------------------------------


SCHEDULE C
 
SERVICING AND DISCLOSURE ITEMS
 
Schedule C
 
Part I – Servicing Criteria (To Be Addressed in the Report on Assessment of
Compliance)
 
The assessment of compliance to be delivered by the Servicer shall address the
criteria identified below as “Applicable Servicing Criteria”:
 

 
Reg AB Reference
 
Servicing Criteria
 
Applicable Servicing
Criteria
Responsible Party
     
General Servicing Considerations
       
1122(d)(1)(i)
 
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
   
Servicer
 
 
1122(d)(1)(ii)
 
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
   
Servicer
 
 
1122(d)(1)(iii)
 
Any requirements in the transaction agreements to maintain a back-up Servicer
for the Pool Assets are maintained.
 
N/A
 
   
1122(d)(1)(iv)
 
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
N/A
   
1122(d)(1)(v)
 
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.
   
Servicer
           
     
Cash Collection and Administration
       
1122(d)(2)(i)
 
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.
   
Servicer
 
 
1122(d)(2)(ii)
 
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
N/A for Obligor disbursements.
 
Servicer
 
 
1122(d)(2)(iii)
 
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
   
Servicer
 
 
1122(d)(2)(iv)
 
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
   
Servicer
Indenture Trustee
 



SC-1

--------------------------------------------------------------------------------



 
Reg AB Reference
 
Servicing Criteria
 
 
Applicable Servicing
Criteria
Responsible Party
 
1122(d)(2)(v)
 
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements.  For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
   
Indenture Trustee
 
 
1122(d)(2)(vi)
 
Unissued checks are safeguarded so as to prevent unauthorized access.
 
N/A
   
1122(d)(2)(vii)
 
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts.  These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items.  These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
   
Servicer
Indenture Trustee
                   
Investor Remittances and Reporting
       
1122(d)(3)(i)
 
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements.  Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.
   
Servicer
 
 
1122(d)(3)(ii)
 
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
   
Servicer
 
1122(d)(3)(iii)
 
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
   
Servicer
Indenture Trustee
 
1122(d)(3)(iv)
 
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
   
Servicer



SC-2

--------------------------------------------------------------------------------



 
Reg AB Reference
 
Servicing Criteria
 
Applicable Servicing
Criteria
Responsible Party
     
Pool Asset Administration
       
1122(d)(4)(i)
 
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
   
Servicer
 
1122(d)(4)(ii)
 
Pool assets  and related documents are safeguarded as required by the
transaction agreements
   
Servicer
 
1122(d)(4)(iii)
 
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
   
Servicer
 
 
1122(d)(4)(iv)
 
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt and identification, or
such other number of days specified in the transaction agreements, and allocated
to principal, interest or other items (e.g., escrow) in accordance with the
related pool asset documents.
   
Servicer
 
1122(d)(4)(v)
 
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
   
Servicer
 
1122(d)(4)(vi)
 
Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
   
Servicer
 
 
1122(d)(4)(vii)
 
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
   
Servicer
 
 
1122(d)(4)(viii)
 
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements.  Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
   
Servicer
 
1122(d)(4)(ix)
 
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
 
N/A
 



SC-3

--------------------------------------------------------------------------------



 
Reg AB Reference
 
Servicing Criteria
 
 
Applicable Servicing
Criteria
Responsible Party
 
1122(d)(4)(x)
 
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
 
N/A
   
1122(d)(4)(xi)
 
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
N/A
   
1122(d)(4)(xii)
 
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
N/A
   
1122(d)(4)(xiii)
 
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.
 
N/A
   
1122(d)(4)(xiv)
 
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
   
Servicer
 
1122(d)(4)(xv)
 
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
N/A
 



SC-4

--------------------------------------------------------------------------------


Schedule C
 
Part II - Form 10-D Disclosure Items
 

 
FORM 10-D DISCLOSURE ITEMS
     
Item on Form 10-D
Responsible Party
 
Item 1: Distribution and Pool Performance Information
     
 
 
Information included in the Investor Report
Servicer
Administrator
       
Any information required by 1121 which is NOT included on the Investor Report
Depositor
       
Item 2: Legal Proceedings
 
•      Any legal Proceeding pending against the following entities or their
respective property, that is material to Certificateholders, including any
Proceeding known to be contemplated by governmental authorities:
   
•      Issuing Entity (Trust Fund)
Depositor
 
•      Sponsor (Seller)
Seller (if a party to the Sales and Servicing Agreement) or
Depositor
 
•      Depositor
Depositor
 
•      Indenture Trustee
Indenture Trustee
 
•      Administrator
Administrator
 
•      Servicer
Servicer
 
•      Owner Trustee
Owner Trustee
 
•      1110(b) Originator
Depositor
 
•      Any 1108(a)(2) Servicer (other than the Servicer or Administrator)
Depositor
 
•      Any other party contemplated by 1100(d)(1)
Depositor
       
Item 3: Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
 
Depositor
 
Item 4: Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
Administrator
 
       
Item 5: Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
Administrator
Indenture Trustee
     



SC-5

--------------------------------------------------------------------------------



 
FORM 10-D DISCLOSURE ITEMS


 
Item on Form 10-D
Responsible Party

 
Item 6: Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
 
Depositor
         
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
             
Item 7: Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
             
•      Determining applicable disclosure threshold
 
Depositor
 
•      Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
         
Item 1115(b) – Derivative Counterparty Financial Information*
             
•      Determining current maximum probable exposure
 
Depositor
 
•      Determining current significance percentage
 
Depositor
 
•      Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
 
Depositor
 
         
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
             
Item 8: Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
 
Any party responsible for the applicable Form 8-K Disclosure item
         
Item 9: Exhibits
             
Monthly Statement to Certificateholders
 
Administrator
         
Exhibits required by Item 601 of Regulation S-K, such as material agreements
 
Depositor
     




SC-6

--------------------------------------------------------------------------------


Schedule C
 
Part III - Form 10-K Disclosure Items
 

 
FORM 10-K DISCLOSURE ITEMS
   

 
Item on Form 10-K
 
Responsible Party
 
Item 1B: Unresolved Staff Comments
 
Depositor
         
Item 9B: Other Information
 
Any party responsible for disclosure items on Form 8-K
 
Item 15: Exhibits, Financial Statement Schedules
 
Depositor
 
Additional Item:
Disclosure per Item 1117 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to the issuing entity, (iii) the Depositor as to the sponsor, any
1106(b) originator, any 1100(d)(1) party
 
Additional Item:
Disclosure per Item 1119 of Reg AB
 
(i) All parties to the Sale and Servicing Agreement (as to themselves), (ii) the
Depositor as to the sponsor, originator, significant obligor, enhancement or
support provider
 
Additional Item:
Disclosure per Item 1112(b) of Reg AB
 
Depositor/ Servicer
 
Additional Item:
Disclosure per Items 1114(b) and 1115(b) of Reg AB
 
Depositor
       



SC-7

--------------------------------------------------------------------------------


Schedule C
 
Part IV - Form 8-K Disclosure (Reportable Events)
 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
 

 
Item on Form 8-K
 
Responsible Party
         
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custodial agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus.
 
All parties as to themselves
         
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custodial agreement.
 
All parties as to themselves
         
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
 
Depositor
         
•         Sponsor (Seller)
 
Depositor/Sponsor (Seller)
 
•         Depositor
 
Depositor
 
•         Servicer
 
Servicer
 
•         Affiliated Servicer
 
Servicer
 
•         Other Servicer servicing 20% or more of the pool assets at the time of
the report
 
Servicer
 
•         Other material servicers
 
Servicer
 
•         Indenture Trustee
 
Indenture Trustee
 
•         Administrator
 
Administrator
 
•         Significant Obligor
 
Depositor
 
•         Credit Enhancer (10% or more)
 
Depositor
 
•         Derivative Counterparty
 
Depositor
 
•         Owner Trustee
 
Owner Trustee
         
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the certificateholders.
 
Depositor
Servicer
Administrator
 
   



SC-8

--------------------------------------------------------------------------------



 
FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
   

 
Item on Form 8-K
 
Responsible Party
         
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
 
Administrator
Indenture Trustee
Depositor
         
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
 
Depositor
         
Item 6.01- ABS Informational and Computational Material
 
Depositor
 
Item 6.02- Change of Servicer or Administrator
 
Requires disclosure of any removal, replacement, substitution or addition of any
Servicer, affiliated servicer, and other servicer servicing 10% or more of pool
assets at time of report, other material servicers or Indenture Trustee.
 
A change of both – Depositor
 
A change of Servicer or Administrator - Servicer/Administrator/Depositor/
 
         
Reg AB disclosure about any new servicer or Servicer is also required.
 
Servicer/Depositor
         
Reg AB disclosure about any new Indenture Trustee is also required.
 
New Indenture Trustee
         
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided. 
Applies to external credit enhancements as well as derivatives.
 
N/A
         
Reg AB disclosure about any new enhancement provider is also required.
 
Depositor
         
Item 6.04- Failure to Make a Required Distribution
 
 
Servicer
Indenture Trustee
         
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
 
Depositor
         
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
 
Depositor
         
Item 7.01- Reg FD Disclosure
 
Depositor
       



SC-9

--------------------------------------------------------------------------------


FORM 8-K DISCLOSURE (REPORTABLE EVENTS)
 

 
Item on Form 8-K
 
Responsible Party
         
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
 
Depositor
         
Item 9.01- Financial Statements and Exhibits
 
Responsible party, as applicable, for reporting/disclosing the financial
statement or exhibit



SC-10

--------------------------------------------------------------------------------


SCHEDULE D
 
PERFORMANCE CERTIFICATION
 (SERVICER)
 
Re:        Mercedes-Benz Auto Receivables Trust 2019-1
 
The undersigned Servicer hereby certifies to _______ and its officers, directors
and Affiliates (collectively, the “Certification Parties”) as follows, with the
knowledge and intent that the Certification Parties will rely on this
Certification in connection with the certification concerning the Issuer to be
signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002:
 
1.           I have reviewed:
 
(i)        the servicer compliance statement of the Servicer provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”);
 
(ii)       the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a‑18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”);
 
(iii)      the registered public accounting firm’s attestation report provided
in accordance with Rules 13a‑18 and 15d-18 under the Exchange Act and Section
1122(b) of Regulation AB (the “Attestation Report”); and
 
(iv)      all servicing reports, officer’s certificates and other information
relating to the servicing of the Receivables by the Servicer during 20__ that
were delivered by the Servicer to the Indenture Trustee pursuant to the
Agreement (collectively, the “Servicing Information”).
 
2.           Based on my knowledge, the Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information.
 
3.           Based on my knowledge, all of the Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
Indenture Trustee.
 
4.           I am responsible for reviewing the activities performed by
Mercedes-Benz Financial Services USA LLC, as Servicer (the “Servicer”) under the
Sale and Servicing Agreement, dated as of September 1, 2019 (the “Sale and
Servicing Agreement”), among Mercedes-Benz Auto Receivables Trust 2019-1,
Daimler Retail Receivables LLC and Mercedes-Benz Financial Services USA LLC, and
based on my knowledge and the compliance review conducted in preparing the
Compliance Statement and except as disclosed in the Compliance Statement, the
Servicing Assessment or the Attestation Report, the Servicer has fulfilled its
obligations under the Sale and Servicing Agreement in all material respects.
 
SD-1

--------------------------------------------------------------------------------


5.           The Compliance Statement required to be delivered by the Servicer
pursuant to the Sale and Servicing Agreement, and the Servicing Assessment and
Attestation Report required to be provided by the Servicer pursuant to the
Agreement, have been provided to the Indenture Trustee.  Any material instances
of noncompliance described in such reports have been disclosed to the
Depositor.  Any material instance of noncompliance with the Servicing Criteria
has been disclosed in such reports.
 
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement.
 

 
Date:
             
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
       
as Servicer




 
By:
      
Name:
     
Title:
 

 
SD-2

--------------------------------------------------------------------------------


EXHIBIT A
 
REPRESENTATIONS AND WARRANTIES AS TO THE RECEIVABLES
 
The following representations and warranties shall be made in respect of the
Receivables being transferred to the Issuer on the Closing Date as of the Cutoff
Date.
 
(i)          Characteristics of Receivables.  Each Receivable (a) was originated
in the United States by the Seller or a Dealer located in the United States for
the retail sale of a Financed Vehicle in the ordinary course of the Seller’s or
the applicable Dealer’s business in accordance with the Seller’s credit policies
as of the date of origination or acquisition of the related Receivable, is
payable in United States dollars, has been fully and properly executed by the
parties thereto, if not originated by the Seller, has been purchased by the
Seller from such Dealer under an existing Dealer Agreement (or approved form of
assignment) and has been validly assigned by such Dealer to the Seller, (b) has
created a valid, subsisting and enforceable first priority security interest in
favor of the Seller in the Financed Vehicle, which security interest shall be
perfected and prior to any other interest in such Financed Vehicle, and which
security interest is assignable by the Seller and reassignable by the assignee,
(c) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security, (d) shall, except as otherwise
provided in the Sale and Servicing Agreement, provide for level Monthly Payments
(provided that the payment in the first or last month in the life of the
Receivable may be minimally different from the level payment) that fully
amortize the Amount Financed over its original term and shall provide for a
finance charge or shall yield interest at its APR, (e) shall provide for, in the
event that such Receivable is prepaid, a payoff amount that fully pays the
Principal Balance and includes accrued but unpaid interest at least through the
date prior to the date of prepayment in an amount calculated by using an
interest rate at least equal to its APR, (f) is a Simple Interest Receivable,
(g) is due from an Obligor with a mailing address within the United States or
its territories, and (h)  to the best of the Seller’s knowledge, is not
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Seller with respect to such Receivable.
 
(ii)         Compliance with Law.  Each Receivable complied at the time it was
originated or made, and at the Cutoff Date complies, in all material respects
with all requirements of applicable federal, State and, to the best knowledge of
the Seller, local laws, rulings and regulations thereunder (including usury
laws).
 
(iii)        Binding Obligation.  Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in accordance with its terms, except as (a)
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws affecting the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a Proceeding in equity or at law
and (b) such Receivable may be modified by the application after the Cutoff Date
of the Servicemembers’ Civil Relief Act or by any similar applicable State law.
 
A-1

--------------------------------------------------------------------------------


(iv)        No Government Obligor.  No Receivable is due from the United States
or any State or any agency, department, subdivision or instrumentality thereof.
 
(v)         Obligor Bankruptcy.  To the best of the Seller’s knowledge, at the
Cutoff Date, no Obligor is the subject of a bankruptcy Proceeding.
 
(vi)        Security Interest in Financed Vehicles.  Immediately prior to the
transfer of the Receivables by the Seller to the Depositor, each Receivable was
secured by a valid, binding and enforceable first priority perfected security
interest in favor of the Seller as secured party in the related Financed Vehicle
or all necessary action with respect to such Receivable has been taken to
perfect a first priority security interest in the related Financed Vehicle in
favor of the Seller as secured party, which security interest has been validly
assigned by the Seller to the Depositor.  The Servicer has received, or will
receive within 180 days after the Closing Date, the original certificate of
title for each Financed Vehicle or notice from the applicable State entity
issuing such certificate of title, that such certificate of title is being
processed (other than any Financed Vehicle that is subject to a certificate of
title statute or motor vehicle registration law that does not require that the
original certificate of title for such Financed Vehicle be delivered to the
Seller).
 
(vii)       Receivables in Force.  No Receivable shall have been satisfied,
subordinated or rescinded, nor shall any Financed Vehicle have been released in
whole or in part from the Lien granted by the related Receivable.
 
(viii)      No Waivers.  No provision of a Receivable shall have been waived in
such a manner that such Receivable fails to meet all of the other
representations and warranties made by the Seller herein with respect thereto.
 
(ix)        No Amendments.  No Receivable shall have been amended or modified in
such a manner that the total number of Monthly Payments has been increased or
decreased or that the related Amount Financed has been increased or decreased or
that such Receivable fails to meet all of the other representations and
warranties made by the Seller herein with respect thereto.
 
(x)         No Defenses.  No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and the Seller has not received written notice of the
assertion with respect to any Receivable of any such right of rescission,
setoff, counterclaim or defense.
 
(xi)        No Liens.  No Liens or claims shall have been filed, including Liens
for work, labor or materials or for unpaid local, State or federal taxes
relating to any Financed Vehicle that shall be prior to, or equal or coordinate
with, the security interest in such Financed Vehicle granted by the related
Receivable.
 
(xii)       No Defaults; Repossessions.  Except for payment defaults that, as of
the Cutoff Date, have been continuing for a period of not more than 30 days, no
default, breach, violation or event under the terms of any Receivable,
permitting acceleration, shall have occurred as of the Cutoff Date and no
continuing condition that with notice or the lapse of time or both would
constitute a default, breach, violation or event under the terms of any
Receivable, permitting acceleration, shall have arisen; and the Seller shall not
have waived any of the foregoing except as otherwise permitted hereunder.  On or
prior to the Cutoff Date, no Financed Vehicle has been repossessed.
 
A-2

--------------------------------------------------------------------------------


(xiii)      Insurance.  Each Receivable requires the related Obligor to obtain
physical damage insurance covering the related Financed Vehicle and to maintain
such insurance.
 
(xiv)      Title.  It is the intention of the Seller that the transfers and
assignments contemplated by the Receivables Purchase Agreement constitute a sale
of the Receivables from the Seller to the Purchaser and that the beneficial
interest in and title to the Receivables not be part of the debtor’s estate in
the event of the appointment of a receiver or conservator for the Seller under
any receivership, bankruptcy law, insolvency or banking law; no Receivable has
been sold, transferred, assigned or pledged by the Seller to any Person other
than the Purchaser; immediately prior to the transfer and assignment
contemplated by the Receivables Purchase Agreement, the Seller had good and
marketable title to each Receivable free and clear of all Liens and rights of
others, except for Liens that shall be released on or before the Closing Date;
immediately upon the transfer and assignment thereof, the Purchaser shall have
good and marketable title to each Receivable, free and clear of all Liens and
rights of others; and the transfer and assignment herein contemplated has been
perfected under the UCC.
 
(xv)       Lawful Assignment.  No Receivable has been originated in, or is
subject to the laws of, any jurisdiction under which the sale, transfer,
assignment and conveyance of such Receivable under the Receivables Purchase
Agreement or the Sale and Servicing Agreement or the pledge of such Receivables
hereunder, thereunder or under the Indenture is unlawful, void or voidable or
under which such Receivable would be rendered void or voidable as a result of
any such sale, transfer, assignment, conveyance or pledge.  The Seller has not
entered into any agreement with any account debtor that prohibits, restricts or
conditions the assignment of the Receivables.
 
(xvi)      One Original.  For each Receivable that constitutes “tangible chattel
paper,” there is only one original executed copy of such Receivable.
 
(xvii)     Principal Balance.  As of the Cutoff Date, each Receivable had a
remaining Principal Balance of not more than $220,000.00 and not less than
$2,000.00.
 
(xviii)    Original Term to Maturity.  Each Receivable had an original term to
maturity (based on the number of scheduled payments) of not more than 72 months
and not less than 12 months and, based on the number of remaining Monthly
Payments, a remaining term to maturity as of the Cutoff Date, of not more than
71 months and not less than 3 months.
 
(xix)      Annual Percentage Rate.  Each Receivable has an APR of at least 0.00%
and not more than 12.00%.
 
(xx)       Simple Interest Method.  All payments with respect to the Receivables
have been allocated consistently in accordance with the Simple Interest Method.
 
A-3

--------------------------------------------------------------------------------


(xxi)      Marking Records.  As of the Closing Date, the Seller will have caused
its computer and accounting records relating to each Receivable to be marked to
show that the Receivables have been sold to the Purchaser by the Seller and
transferred and assigned by the Purchaser to the Issuer in accordance with the
terms of the Sale and Servicing Agreement and pledged by the Issuer to the
Indenture Trustee in accordance with the terms of the Indenture.
 
(xxii)     Chattel Paper.  Each Receivable constitutes “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC as in effect in the
State of origination.
 
(xxiii)    Final Scheduled Payment Date.  No Receivable has a final scheduled
payment date later than six months prior to the Class A‑4 Final Scheduled
Payment Date.
 
(xxiv)    No Fraud or Misrepresentation.  Each Receivable that was originated by
a Dealer and was sold by the Dealer to the Seller, to the best of the Seller’s
knowledge, was so originated and sold without fraud or misrepresentation on the
part of such Dealer in either case.
 
(xxv)     No Impairment.  The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.
 
(xxvi)    Servicing.  Each Receivable has been serviced in conformity with all
Applicable Laws, rules and regulation and in conformity with the Seller’s
policies and procedures which are consistent with customary, prudent industry
standards.
 
(xxvii)   No Consent.  To the best of the Seller’s knowledge, no notice to or
consent from any Obligor is necessary to effect the acquisition of the
Receivables by the Purchaser or the Issuer or the pledge of the Receivables by
the Issuer to the Indenture Trustee.
 
A-4

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF INVESTOR REPORT
 
Mercedes-Benz Auto Receivables
Trust 2019-1

Investor Report
Collection Period ended
Amounts in USD



Dates
   
Collection Period No.
   
Collection Period (from...to)
   
Determination Date
   
Record Date
   
Payment Date
   
Interest Period of the Class A‑1 and A-2B Notes (from...to)
Actual/360 Days
 
Interest Period of the Class A‑2A, A‑3 and A‑4 Notes (from...to)
30/360 Days
       
Summary
   




   
Initial Balance
   
Beginning
Balance
   
Ending Balance
   
Principal
Payment
 
Principal
per $1000
Face Amount
 
Note Factor
 
Class A‑1 Notes
 
$
     
$
     
$
     
$
   
 $
       
Class A‑2A Notes
 
$
     
$
     
$
     
$
   
 $
       
Class A-2B Notes
                  $      
$
   
 $
       
Class A‑3 Notes
 
$
     
$
     
$
     
$
   
 $
       
Class A-4 Notes
 
$
     
$
     
$
     
$
   
 $
       
Total Note Balance
 
$
      $       $       $    
     



Overcollateralization
 
$
      $       $      
Adjusted Pool Balance
 
$
      $       $      
Yield Supplement Overcollateralization Amount
 
$
      $       $      
Pool Balance
 
$
      $       $      





Amount
 
Percentage
 
Initial Overcollateralization Amount
 $    
%
 
Target Overcollateralization Amount
 $    
%
 
Current Overcollateralization Amount
 $    
%
 





Interest Rate
   
Interest
Payment
   
Interest per
$1,000 Face
Amount
   
Interest &
Principal
Payment
   
Interest &
Principal
Payment per
$1000 Face
Amount
 
Class A‑1 Notes
%    
$
     
$
     
$
     
$
   
Class A‑2A Notes
%    
$
     
$
     
$
     
$
   
Class A-2B Notes
%    
$
     
$
     
$
     
$
   
Class A‑3 Notes
%    
$
     
$
     
$
     
$
   
Class A-4  Notes
%    
$
     
$
     
$
     
$
   
Total
      $
              $      
   



B-1

--------------------------------------------------------------------------------


Mercedes-Benz Auto Receivables
Trust 2019-1

Investor Report
Collection Period ended



Available Funds
     
Principal Collections
 
$
   
Interest Collections
 
$
   
Net Liquidation Proceeds
 
$
   
Recoveries
 
$
   
Purchase Amounts
 
$
   
Advances made by the Servicer
 
$
   
Investment Earnings
 
$
   
Available Collections
 
$
   
Reserve Fund Draw Amount
 
$
   
Available Funds
 
$
   



Distribution
     
(1) Total Servicing Fee
 
$
   
Nonrecoverable Advances to the Servicer
 
$
   
(2) Total Trustee Fees and Asset Representations Reviewer Fees (max. $250,000
p.a.)
 
$
   
(3) Interest Distributable Amount to Class A Notes
 
$
   
(4) Priority Principal Distributable Amount
 
$
   
(5) To Reserve Fund to reach the Reserve Fund Required Amount
 
$
   
(6) Regular Principal Distributable Amount
 
$
   
(7) Additional Servicing Fee and Transition Costs
 
$
   
(8) Total Trustee Fees and Asset Representation Reviewer Fees not previously
paid under (2)
 
$
   
(9) Excess Collections to Certificateholders
 
$
   
Total Distribution
 
$
   



Mercedes-Benz Auto Receivables
Trust 2019-1

Investor Report
Collection Period ended
Amounts in USD



Distribution Detail
                     
Due
   
Paid
   
Shortfall
 
Total Servicing Fee
 
$
     
$
     
$
   
Total Trustee Fees
 
$
     
$
     
$
   
Total Asset Representations Reviewer Fees
 
$
     
$
     
$
                             
Monthly Interest Distributable Amount
 
$
     
$
     
$
   
thereof on Class A‑1 Notes
 
$
     
$
     
$
   
thereof on Class A‑2A Notes
 
$
     
$
     
$
   
thereof on Class A-2B Notes
 
$
     
$
     
$
   
thereof on Class A‑3 Notes
 
$
     
$
     
$
   
thereof on Class A‑4 Notes
 
$
     
$
     
$
   
Interest Carryover Shortfall Amount
 
$
     
$
     
$
   
thereof on Class A‑1 Notes
 
$
     
$
     
$
   
thereof on Class A‑2A Notes
 
$
     
$
     
$
   
thereof on Class A-2B Notes
 
$
     
$
     
$
   
thereof on Class A‑3 Notes
 
$
     
$
     
$
   
thereof on Class A-4 Notes
 
$
     
$
     
$
   
Interest Distributable Amount Class A Notes
 
$
     
$
     
$
                             
Priority Principal Distributable Amount
 
$
     
$
     
$
   
Regular Principal Distributable Amount
 
$
     
$
     
$
   
Aggregate Principal Distributable Amount
 
$
     
$
     
$
   



B-2

--------------------------------------------------------------------------------


Mercedes-Benz Auto Receivables
Trust 2019-1
 
Investor Report
Collection Period ended




Reserve Fund and Investment Earnings
             
Reserve Fund
             
Reserve Fund Required Amount
  $              
Reserve Fund Amount - Beginning Balance
  $    
plus top up Reserve Fund up to the Required Amount
  $    
plus Net Investment Earnings for the Collection Period
  $    
minus Net Investment Earnings
  $    
minus Reserve Fund Draw Amount
  $    
Reserve Fund Amount - Ending Balance
  $              
Reserve Fund Amount Deficiency
  $              
Investment Earnings
                 
Net Investment Earnings on the Reserve Fund
  $    
Net Investment Earnings on the Collection Account
  $    
Investment Earnings for the Collection Period
  $    



Mercedes-Benz Auto Receivables
Trust 2019-1
     
Investor Report
 
Collection Period ended
   
Amounts in USD



B-3

--------------------------------------------------------------------------------


Mercedes-Benz Auto Receivables
Trust 2019-1
 
Investor Report
Collection Period ended




Notices to
Investors
Pool Statistics


Pool Data





Amount
 
Number of
Receivables
 
Cutoff Date Pool Balance
$________________
 


           
Pool Balance beginning of Collection Period
$

       
Principal Collections
$
       
Principal Collections attributable to Full Pay-offs
$
       
Principal Purchase Amounts
$
       
Principal Gross Losses
$
       
Pool Balance end of Collection Period
$
       
Pool Factor   %
$
       




 
As of Cutoff
Date
 
Current
 
Weighted Average APR


%



%

Weighted Average Number of Remaining Payments
         
Weighted Average Seasoning (months)
         



Delinquency Profile *


Amount
Number of
Receivables
 
Percentage
 
Current
$    


%
 
31-60 Days Delinquent
$    


%
 
61-90 Days Delinquent
$    


%
 
91-120 Days Delinquent
$    


%
 
Total
$    


100
%



* A receivable is not considered delinquent if the amount past due is less than
10% of the payment due under such receivable


Delinquency Trigger


60+ Delinquency Receivables to EOP Pool Balance

%
Delinquency Trigger occurred
No



Losses
         
Current
 
Principal Gross Losses
 
$
   
Principal Net Liquidation Proceeds
 
$
   
Principal Recoveries
 
$
   
Principal Net Losses
 
$
   
Cumulative Principal Net Losses
 
$
   
Cumulative Principal Net Loss as % of Cutoff Date Pool Balance
 
%
 



B-4

--------------------------------------------------------------------------------


Mercedes-Benz Auto Receivables
Trust 2019-1
 
Investor Report
Collection Period ended




[Servicer to provide reporting in the event of a Benchmark Transition Event,
Benchmark Replacement Date or Benchmark Replacement during the related
Collection Period]


B-5

--------------------------------------------------------------------------------


APPENDIX A
 
USAGE AND DEFINITIONS
 
USAGE
 
The following rules of construction and usage are applicable to this Appendix,
any agreement that incorporates this Appendix and to any certificate or other
document made or delivered pursuant to any such agreement:
 
(a)       All terms defined in this Appendix, unless otherwise defined in any
agreement that incorporates this Appendix or any certificate or other document
made or delivered pursuant to any such agreement, have the meanings assigned in
this Appendix.
 
(b)       Accounting terms not defined in this Appendix or in any such
agreement, certificate or other document, and accounting terms partly defined in
this Appendix or in any such agreement, certificate or other document, to the
extent not defined, have the respective meanings given to them under
International Financial Reporting Standards as in effect on the date of such
agreement, certificate or other document.  To the extent that the definitions of
accounting terms in this Appendix or in any such agreement, certificate or other
document are inconsistent with the meanings of such terms under International
Financial Reporting Standards, the definitions contained in this Appendix or in
any such agreement, certificate or other document will control.
 
(c)       References to words such as “this Agreement”, “herein”, “hereof” and
the like shall refer to an agreement that incorporates this Appendix as a whole
and not to any particular part, Article or Section within such agreement. 
References in an agreement to “Article”, “Section”, “Exhibit”, “Schedule”,
“subsection” or another subdivision or to an attachment are, unless otherwise
specified, to an article, section, exhibit, schedule, subsection or other
subdivision of or an attachment to such agreement.  The term “or” means “and/or”
and the term “including” means “including without limitation”.
 
(d)       The definitions contained in this Appendix are equally applicable to
both the singular and plural forms of such terms and to the masculine as well as
to the feminine and neuter genders of such terms.
 
(e)       Any agreement or statute defined or referred to in this Appendix or in
any agreement that incorporates this Appendix or in any other certificate or
other document made or delivered pursuant to any such agreement means such
agreement or statute as from time to time amended, modified, supplemented or
replaced, including (in the case of agreements) by waiver or consent and (in the
case of statutes) by succession of comparable successor statutes and includes
(in the case of agreements) references to all attachments thereto and
instruments incorporated therein and (in the case of statutes) any rules and
regulations promulgated thereunder and any judicial and administrative
interpretations thereof.
 
(f)        References to a Person are also to its permitted successors and
assigns.
 
AA-1

--------------------------------------------------------------------------------


(g)       References to deposits, transfers and payments of any amounts refer to
deposits, transfers or payments of such amounts in immediately available funds;
and the term “proceeds” has the meaning ascribed to such term in the UCC.
 
(h)       Except where “not less than zero” or similar language is indicated,
amounts determined by reference to a mathematical formula may be positive or
negative.
 
(i)        In the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” mean “to but excluding”.
 
DEFINITIONS
 
“Account Collateral” means, with respect to each Account, such Account, together
with all cash, securities, Financial Assets and investments and other property
from time to time deposited or credited to such Account and all proceeds
thereof, including, with respect to the Reserve Fund, the Reserve Fund Deposit
and the Reserve Fund Amount.
 
“Accountants” means a firm of independent public accountants.
 
“Accounts” means the Collection Account, the Note Payment Account and the
Reserve Fund.
 
“Act” has the meaning specified in Section 11.03(a) of the Indenture.
 
“Additional Servicing Fee” means, for any Collection Period, if a Successor
Servicer has been appointed pursuant to Section 7.02 of the Sale and Servicing
Agreement, the amount, if any, by which (i) the compensation payable to such
Successor Servicer for such Collection Period exceeds (ii) the Monthly Servicing
Fee for such Collection Period.
 
“Adjusted Pool Balance” means, as of any day, the Pool Balance minus the Yield
Supplement Overcollateralization Amount for such day.
 
“Administration Agreement” means the Administration Agreement, dated as of
September 1, 2019, among the Administrator, the Issuer, the Depositor and the
Indenture Trustee.
 
“Administrator” means MBFS USA, in its capacity as administrator under the
Administration Agreement, and its successors in such capacity.
 
“ADR Organization” means the American Arbitration Association or, if the
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of a dispute, another
nationally recognized mediation or arbitration organization selected by the
Servicer.
 
“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.
 
AA-2

--------------------------------------------------------------------------------


“Advance” has the meaning specified in Section 4.06(a) of the Sale and Servicing
Agreement.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.  For purposes of this definition, “control”, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Principal Distributable Amount” means, with respect to any Payment
Date, the Priority Principal Distributable Amount and the Regular Principal
Distributable Amount.
 
“Amount Financed” means, with respect to any Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the related Financed
Vehicle and any related costs, including accessories, insurance premiums,
service and warranty contracts and other items customarily financed as part of a
motor vehicle retail installment sale contract or installment loan.
 
“Applicable Anti-Money Laundering Law” means the Customer Identification Program
(CIP) requirements established under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107 56 (signed into law October 26, 2001) and its
implementing regulations (collectively, USA PATRIOT Act), the Financial Crimes
Enforcement Network’s (FinCEN) Customer Due Diligence Requirements and such
other laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions.
 
“Applicable Law” means all applicable laws, ordinances, judgments, decrees,
injunctions, writs and orders of any Governmental Authority and rules,
regulations, orders, interpretations, licenses and permits of any Governmental
Authority.
 
“Applicants” has the meaning specified in Section 3.07 of the Trust Agreement.
 
“APR” means, with respect to any Receivable, the annual percentage rate of
interest stated in such Receivable.
 
“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of September 1, 2019, among the Issuer, the Servicer, the
Administrator and the Asset Representations Reviewer.
 
“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, in its capacity as Asset Representations
Reviewer under the Asset Representations Review Agreement, and its successors in
such capacity.
 
“Asset Representations Reviewer Fees” means all amounts due to the Asset
Representations Reviewer pursuant to the Asset Representations Reviewer
Agreement, including Review Fees and Annual Fees, on each Payment Date, and any
previously accrued and unpaid fees.
 
AA-3

--------------------------------------------------------------------------------


“Authenticating Agent” means each Person appointed as an authenticating agent
pursuant to Section 2.15 of the Indenture.
 
“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.
 
“Authorized Officer” means, with respect to (i) the Issuer, any officer of the
Owner Trustee who is authorized to act for or on behalf of the Owner Trustee in
matters relating to the Issuer and who is identified on the list of authorized
officers delivered by the Owner Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter), as well as the
president, any Vice President, the treasurer, any assistant treasurer, the
secretary or any assistant secretary of the Depositor and, for so long as the
Administration Agreement is in effect, any Vice President or more senior officer
of the Administrator who is authorized to act for the Administrator in matters
relating to the Issuer and to be acted upon by the Administrator pursuant to the
Administration Agreement and who is identified on the list of authorized
officers delivered by the Administrator to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and (ii) any other Person, any president, Vice President, treasurer, assistant
treasurer, secretary, assistant secretary or any other officer of such Person
who customarily performs functions similar to those performed by any of the
foregoing having direct responsibility for the administration of the Basic
Documents and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
 
“Available Collections” means, for any Payment Date and the related Collection
Period, the sum of (i) all Obligor payments relating to interest and principal
received by the Servicer with respect to the Receivables during such Collection
Period after the Cutoff Date (other than amounts comprising the Supplemental
Servicing Fee), (ii) all Net Liquidation Proceeds, Insurance Proceeds (with
respect to Receivables that are not Defaulted Receivables), Recoveries and
Dealer Recourse payments received with respect to the Receivables during such
Collection Period, (iii) interest and other income (net of losses and investment
expenses) on amounts on deposit in the Reserve Fund and, in the event that
collections on or in respect of the Receivables are required to be deposited by
the Servicer into the Collection Account on a daily basis pursuant to Section
4.03 of the Sale and Servicing Agreement, the Collection Account, (iv) the
aggregate Purchase Amounts deposited in the Collection Account on the related
Deposit Date, (v) all prepayments received with respect to the Receivables
attributable to any refunded item included in the Amount Financed of any
Receivable, including amounts received as a result of rebates of extended
warranty contract costs and proceeds received under physical damage, theft,
credit life and credit disability insurance policies and (vi) all Advances
deposited into the Collection Account by the Servicer on the related Deposit
Date; provided, however, that Available Collections shall not include any
payments or other amounts (including Net Liquidation Proceeds and Recoveries)
received with respect to any (a) Purchased Receivable, the Purchase Amount for
which was included in Available Collections for a previous Payment Date and (b)
Receivable to the extent that the Servicer has made an unreimbursed Advance with
respect to such Receivable and is entitled to reimbursement from payments in
respect of such Receivable or other Receivables or other amounts pursuant to
Section 4.07 of the Sale and Servicing Agreement.
 
AA-4

--------------------------------------------------------------------------------


“Available Funds” means, with respect to any Payment Date, the sum of (i)
Available Collections and (ii) the Reserve Fund Draw Amount, if any.
 
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101 et
seq.
 
“Basic Documents” means the Sale and Servicing Agreement, the Administration
Agreement, the Indenture, the Note Depository Agreement, the Receivables
Purchase Agreement, the Trust Agreement and the Asset Representations Review
Agreement.
 
“Benchmark” means (a) initially, LIBOR and (b) if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
or the then-current Benchmark, the applicable Benchmark Replacement.
 
“Benchmark Determination Date” means (a) if the Benchmark is LIBOR, the LIBOR
Determination Date, (b) if the Benchmark is Term SOFR, the date that is two
Business Days before the first day of the applicable Interest Period, (c) if the
Benchmark is Compounded SOFR, the date that is five Business Days before the
last day of the applicable Interest Period and (d) if the Benchmark is any other
rate, the date determined by the Issuer according to Section 8.06(a) of the
Indenture.
 
“Benchmark Replacement” means the first alternative set forth in the order below
that can be determined by the Issuer as of the Benchmark Replacement Date:
 
(i)        the sum of (a) Term SOFR and (b) the Benchmark Replacement
Adjustment;
 
(ii)       the sum of (a) Compounded SOFR and (b) the Benchmark Replacement
Adjustment;
 
(iii)      the sum of (a) the alternate rate of interest that has been selected
or recommended by the Relevant Governmental Body as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor and (b) the
Benchmark Replacement Adjustment; and
 
(iv)      the sum of (a) the alternate rate of interest that has been selected
by the Issuer in its reasonable discretion as the replacement for the
then-current Benchmark for the applicable  Corresponding Tenor and (b) the
Benchmark Replacement Adjustment.
 
“Benchmark Replacement Adjustment” means the first alternative set forth in the
order below that can be determined by the Issuer as of the Benchmark Replacement
Date:
 
(i)        the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected or recommended by the Relevant Governmental Body for the
applicable Unadjusted Benchmark Replacement; and
 
AA-5

--------------------------------------------------------------------------------


(ii)       the spread adjustment (which may be a positive or negative value or
zero) that has been selected by the Issuer in its reasonable discretion for the
replacement of the then-current Benchmark with the applicable Unadjusted
Benchmark Replacement.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Benchmark Determination Date,” “Interest Period,”
and “Reference Time,” the timing and frequency of determining rates, the process
of making payments of interest and other administrative matters) that the Issuer
decides may be appropriate to reflect the adoption of such Benchmark Replacement
in a manner substantially consistent with market practice (or, if the Issuer
decides that adoption of any portion of such market practice is not
administratively feasible or if the Issuer determines that no market practice
for use of the Benchmark Replacement exists, in such other manner as the Issuer
determines is reasonably necessary).
 
“Benchmark Replacement Date” means:
 
(i)        in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Benchmark permanently or indefinitely ceases to provide the
Benchmark; or
 
(ii)       in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
 
For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on a Benchmark Determination Date, but earlier than the
Reference Time for that Benchmark Determination Date, the Benchmark Replacement
Date will be deemed to have occurred prior to the Reference Time for such
determination.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:
 
(i)        a public statement or publication of information by or on behalf of
the administrator of the Benchmark announcing that such administrator has ceased
or will cease to provide the  Benchmark, permanently or indefinitely; provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;
 
(ii)       a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark, the central bank for the
currency of the Benchmark, an insolvency official with jurisdiction over the
administrator for the Benchmark, a resolution authority with jurisdiction over
the administrator for the Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the Benchmark,
which states that the administrator of the Benchmark has ceased or will cease to
provide the Benchmark permanently or indefinitely; provided, that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the Benchmark; or
 
AA-6

--------------------------------------------------------------------------------


(iii)      a public statement or publication of information by the regulatory
supervisor for the administrator of the Benchmark announcing that the Benchmark
is no longer representative of  the underlying market or economic reality or may
no longer be used.
 
“Benefit Plan” means an employee benefit or other plan or arrangement (including
an individual retirement account or Keogh plan) that is subject to Title I of
ERISA or Section 4975 of the Code and entities deemed to hold the “plan assets”
of the foregoing.
 
“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the State of New York, the State of
Delaware, the State of Michigan and the State in which the executive offices of
the Indenture Trustee are located, are authorized by law, regulation or
executive order to be closed.
 
“Certificate” means a certificate evidencing the undivided beneficial interest
of a Certificateholder in the assets of the Issuer, substantially in the form
attached to the Trust Agreement as Exhibit A.
 
“Certificate of Trust” means the Certificate of Trust substantially in the form
of Exhibit B to the Trust Agreement filed for the Issuer pursuant to Section
3810(a)(1) of the Delaware Statutory Trust Act.
 
“Certificate Percentage Interest” means, with respect to a Certificate, the
percentage specified on such Certificate as the Certificate Percentage Interest,
which percentage represents the beneficial interest of the holder of such
Certificate in the Issuer.  The initial Certificate Percentage Interest held by
the Depositor shall be 100%.
 
“Certificate Register” and “Certificate Registrar” shall have the respective
meanings specified in Section 3.04(a) of the Trust Agreement.
 
“Certificateholder” means a Person in whose name a Certificate is registered on
the Certificate Register.
 
“Certification Parties” means, collectively, the Certifying Person and the
entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates.
 
“Certifying Person” means an individual who signs the Sarbanes-Oxley
Certification.
 
“Class” means a class of Notes, which may be the Class A‑1 Notes, the Class A‑2
Notes, the Class A‑3 Notes or the Class A‑4 Notes as the context may require.
 
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
 
AA-7

--------------------------------------------------------------------------------


“Class A Notes” means the Class A‑1 Notes, the Class A‑2 Notes, the Class A‑3
Notes and the Class A‑4 Notes.
 
“Class A‑1 Final Scheduled Payment Date” means October 15, 2020.
 
“Class A‑1 Notes” means $360,800,000 aggregate principal amount of the Issuer’s
0.00% Class A‑1 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A-2 Notes” means the Class A-2A Notes and the Class A-2B Notes.
 
“Class A‑2A Final Scheduled Payment Date” means June 15, 2022.
 
“Class A‑2A Interest Rate” means 2.04% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
 “Class A‑2A Notes” means $511,000,000 aggregate principal amount of the
Issuer’s 2.04% Class A‑2A Asset Backed Notes, substantially in the form of
Exhibit A to the Indenture.
 
“Class A‑2B Final Scheduled Payment Date” means June 15, 2022.
 
“Class A‑2B Interest Rate” means LIBOR + 0.18% per annum (computed on the basis
of the actual number of days in the related Interest Period divided by 360);
provided that, upon the occurrence of a Benchmark Transition Event and its
related Benchmark Replacement Date, the Class A-2B Interest Rate shall be as
determined by the Issuer in accordance with the terms of the Sale and Servicing
Agreement and the Indenture.
 
“Class A‑2B Notes” means $50,000,000 aggregate principal amount of the Issuer’s
LIBOR + 0.18% Class A‑2B Asset Backed Notes, substantially in the form of
Exhibit A to the Indenture.
 
“Class A‑3 Final Scheduled Payment Date” means March 15, 2024.
 
“Class A‑3 Interest Rate” means 1.94% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A‑3 Notes” means $464,000,000 aggregate principal amount of the Issuer’s
1.94% Class A‑3 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Class A‑4 Final Scheduled Payment Date” means January 15, 2026.
 
“Class A‑4 Interest Rate” means 2.04% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).
 
“Class A‑4 Notes” means $128,560,000 aggregate principal amount of the Issuer’s
2.04% Class A‑4 Asset Backed Notes, substantially in the form of Exhibit A to
the Indenture.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, which initially shall be The
Depository Trust Company.
 
AA-8

--------------------------------------------------------------------------------


“Clearing Agency Custodian” means the Indenture Trustee, as custodian for the
Clearing Agency.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book‑entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Closing Date” means September 25, 2019.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury Regulations
promulgated thereunder.
 
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
 
“Collection Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Collection Period” means, with respect to any Payment Date, the immediately
preceding calendar month (or, in the case of the first Collection Period, the
period from but excluding the Cutoff Date to and including the last day of the
calendar month immediately preceding the calendar month in which the first
Payment Date occurs).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Compounded SOFR” means, for any Interest Period, the compounded average, in
arrears, of the SOFRs for each day of such Interest Period, as determined on the
Benchmark Determination Date for such Interest Period, with the rate, or
methodology for this rate, and conventions for this rate (which will include a
five Business Day suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period, such that the SOFR on
the Benchmark Determination Date will apply for each day in the Interest Period
following the Benchmark Determination Date) being established by the Issuer in
accordance with:
 
(i)        the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
Compounded SOFR; or
 
(ii)       if, and to the extent that, the Issuer determines that Compounded
SOFR cannot be determined in accordance with clause (i) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Issuer in its reasonable discretion.
 
“Control” has the meaning specified in Section 8‑106 of the UCC.
 
“Controlling Class” means the Class A Notes.
 
“Corporate Trust Office” means, with respect to:
 
AA-9

--------------------------------------------------------------------------------


(i)        the Indenture Trustee, the office of the Indenture Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of execution of the Indenture is located at:
 
U.S. Bank National Association
190 S. LaSalle Street, Seventh Floor
Chicago, Illinois  60603
Attention: Structured Finance/MBART 2019-1
E-mail: melissa.rosal@usbank.com
Telephone:  (312) 332-7496
Telecopier:  (312) 332-7996
 
or at such other address as the Indenture Trustee may designate from time to
time by written notice to the Noteholders  and the Issuer, or the principal
corporate trust office of any successor Indenture Trustee at the address
designated by such successor Indenture Trustee by written notice to the
Noteholders and the Issuer;
 
(ii)       the Indenture Trustee, as Note Registrar, the office of the Note
Registrar at which at any particular time the registering and transfer of Notes
shall be administered, which office at the date of execution of the Indenture is
located at:
 
U.S. Bank National Association
111 East Filmore Avenue
EP-MN-WS2N
St. Paul, Minnesota 55107
Attention: Bondholder Services


or at such other address as the Note Registrar may designate from time to time
by written notice to the Noteholders and the Issuer, or the principal corporate
trust office of any successor Note Registrar at the address designated by such
successor Note Registrar by written notice to the Noteholders and the Issuer;
and
 
(iii)      the Owner Trustee, the principal corporate trust office of the Owner
Trustee located at:
 
Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
E-mail: mhollis@wilmingtontrust.com
Telephone:  (302) 636-6294
Telecopier:  (302) 636-4140
 
or at such other address as the Owner Trustee may designate from time to time by
notice to the Certificateholders, the Indenture Trustee, the Servicer and the
Depositor, or the principal corporate trust office of any successor Owner
Trustee at the address designated by such successor Owner Trustee by notice to
the Certificateholders, the Indenture Trustee, the Servicer and the Depositor.
 
AA-10

--------------------------------------------------------------------------------


“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the then-current Benchmark.
 
“Cutoff Date” means the close of business on July 31, 2019, the date after which
the Issuer will be entitled to receive all amounts related to the Receivables.
 
“Cutoff Date Adjusted Pool Balance” means the Adjusted Pool Balance as of the
Cutoff Date.
 
“Cutoff Date Pool Balance” means the aggregate Principal Balance of the
Receivables as of the Cutoff Date, which is $1,615,006,230.09.
 
“Daimler AG” means Daimler AG, a company organized under the laws of Germany.
 
“Daimler Retail Receivables” means Daimler Retail Receivables LLC, a Delaware
limited liability company.
 
“Dealer” means the dealer of motor vehicles who sold a Financed Vehicle and who
originated and assigned the Receivable relating to such Financed Vehicle to the
Seller under an existing agreement between such dealer and the Seller.
 
“Dealer Agreement” means an agreement between the Seller and a Dealer, entered
into by the Seller in the ordinary course of its business, providing for the
sale of Receivables by the Dealer to the Seller.
 
“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor to such
Dealer.
 
“Default” means any event that with notice or the lapse of time or both would
become an Event of Default.
 
“Defaulted Receivable” means a Receivable as to which (i) at least 10% of any
payment, or any part of any payment, due under such Receivable has become 120
days or more delinquent (whether or not the Servicer has repossessed the related
Financed Vehicle) or (ii) the Servicer has charged off any portion of the
Principal Balance of the Receivable or has determined in accordance with its
customary practices that such Receivable is uncollectible; provided, however,
that (a) a Receivable will not become a Defaulted Receivable until the last day
of the Collection Period during which one of the foregoing events first occurs
and (b) a Purchased Receivable will not be deemed to be a Defaulted Receivable.
 
“Definitive Notes” means definitive, fully registered Notes issued pursuant to
Section 2.12 of the Indenture.
 
AA-11

--------------------------------------------------------------------------------


“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del Code, Section 3801 et seq.
 
“Delinquency Trigger” means, for any Collection Period, that the aggregate
Principal Balance of Receivables that are more than 60 days Delinquent (but are
not Defaulted Receivables) as a percentage of the Pool Balance as of the last
day of the Collection Period exceeds 2.302%.
 
“Delinquent” means a Receivable on which 10% or more of a scheduled payment
required to be paid by the Obligor is past due.
 
“Deposit Date” means, with respect to any Payment Date and the related
Collection Period, the Business Day immediately preceding such Payment Date.
 
“Depositor” means Daimler Retail Receivables, in its capacity as depositor, and
its successors in such capacity.
 
“Depositor Basic Documents” means the Basic Documents to which the Depositor is
a party.
 
“Depositor Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Depositor, dated as of September 30,
2009, by MBFS USA, as member.
 
“Designated LIBOR Page” means the display on Reuters Screen LIBOR01 Page, or any
successor service or any page as may replace the designated page on that service
or any successor service that displays the London interbank offered rates of
major banks for U.S. dollar deposits.
 
“Determination Date” means, with respect to any Payment Date, the second
Business Day preceding such Payment Date, commencing on October 10, 2019.
 
“Discount Rate” means, with respect to any Receivable, the greater of (i) the
related APR and (ii) the Required Rate.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
 
“Eligible Deposit Account” means either (i) a segregated deposit account over
which the Indenture Trustee or the Owner Trustee, as the case may be, has sole
signature authority, maintained with an Eligible Institution meeting the
requirements of clause (i) of the definition of the term “Eligible Institution”
or (ii) a segregated trust account maintained with the trust department of an
Eligible Institution meeting the requirements of clause (ii) of the definition
of the term “Eligible Institution”, in each case bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Securityholders, the Noteholders or the Certificateholders, as the case may be.
 
AA-12

--------------------------------------------------------------------------------


“Eligible Institution” means (i) the corporate trust department of either
Trustee or the Securities Intermediary or (ii) the corporate trust department of
any other depository institution organized under the laws of the United States
or any State or incorporated under the laws of a foreign jurisdiction with a
branch or agency located in the United States or any State qualified to take
deposits and subject to supervision and examination by federal or State banking
authorities (a) which at all times has either (1) a long-term unsecured debt
rating of at least “AA” from Standard & Poor’s and “Baa3” from Moody’s or (2) a
long-term unsecured debt rating, short-term unsecured debt rating or a
certificate of deposit rating otherwise acceptable to the Rating Agencies and
(b) whose deposits are insured by the Federal Deposit Insurance Corporation.
 
“Eligible Investments” means, at any time, any one or more of the following
obligations, instruments, investments and securities:
 
(i)        direct obligations of, and obligations fully guaranteed by, the
United States or any agency or instrumentality thereof the obligations of which
are backed by the full faith and credit of the United States;
 
(ii)       demand deposits, time deposits, bankers’ acceptances or certificates
of deposit of any depository institution or trust company (a) incorporated under
the laws of the United States, any State or any United States branch of a
foreign bank, (b) subject to supervision and examination by federal or State
banking or depository institution authorities and (c) at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of which have the Required Rating;
 
(iii)      repurchase obligations, having maturities of not more than 365 days,
with respect to any security that is a direct obligation of, or fully guaranteed
by, the United States or any agency or instrumentality thereof the obligations
of which are backed by the full faith and credit of the United States, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above;
 
(iv)      short-term corporate securities bearing interest or sold at a discount
issued by any corporation incorporated under the laws of the United States or
any State thereof; provided, however, that (a) such investment shall not have an
‘r’ highlighter affixed to its rating, and its terms shall have a predetermined
fixed dollar amount of principal due at maturity that cannot vary or change and
(b) at the time of the investment, the short-term unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such corporation) of such corporation shall have the highest
rating from Standard & Poor’s and from Moody’s;
 
(v)       commercial paper having maturities of not more than 365 days, at the
time of the investment, with the highest rating from Standard & Poor’s and from
Moody’s; provided, however, that such investment shall not have an ‘r’
highlighter affixed to its rating, and its terms shall have a predetermined
fixed dollar amount of principal due at maturity that cannot vary or change;
 
AA-13

--------------------------------------------------------------------------------


(vi)      guaranteed investment contracts issued by an insurance company or
other corporation as to which the Rating Agency Condition shall have been
satisfied;
 
(vii)     investments in money market funds having the highest rating from at
least one Rating Agency (one of which shall be Moody’s) and from each Rating
Agency that rates such investment (including funds for which either Trustee, the
Servicer or any of their respective Affiliates is investment manager or
advisor); and
 
(viii)    any other investment as to which the Rating Agency Condition shall
have been satisfied; provided, however, that in no event shall any such
investment have a long-term rating of less than “AA” from Standard & Poor’s and
“A2” from Moody’s or a short-term rating of less than “A-1” from Standard &
Poor’s and “Prime-1” from Moody’s;
 
provided, that each of the foregoing investments shall mature no later than the
Deposit Date immediately following the Collection Period in which such
investment was made, and shall be required to be held to such maturity;
provided, further, that funds on deposit in the Reserve Fund may be invested
only in cash and cash equivalents; provided, further, that the Indenture Trustee
shall not be responsible for making determination as to whether a particular
investment constitutes cash equivalent.
 
Notwithstanding anything to the contrary contained in this definition, (a) no
Eligible Investment may be purchased at a premium and (b) no obligation or
security shall be an “Eligible Investment” unless (i) the Indenture Trustee has
Control over such obligation or security and (ii) at the time the Indenture
Trustee first obtained Control or the Indenture Trustee became the Entitlement
Holder with respect to such obligation or security, the Indenture Trustee did
not have notice of any adverse claim with respect thereto within the meaning of
Section 8‑102 of the UCC.
 
For purposes of this definition, any reference to the highest available credit
rating of an obligation means the highest available credit rating for such
obligation, or such lower credit rating (as approved in writing by each Rating
Agency) as will not result in the qualification, downgrading or withdrawal of
the rating then assigned to any Securities by such Rating Agency.
 
“Eligible Servicer” means a Person which, at the time of its appointment as
Servicer, (i) has a net worth of not less than $50,000,000, (ii) is servicing a
portfolio of motor vehicle retail installment sale contracts or motor vehicle
loans, (iii) is legally qualified, and has the capacity, to service the
Receivables, (iv) has demonstrated the ability to service a portfolio of motor
vehicle installment sales contracts and installment loans similar to the
Receivables professionally and competently in accordance with standards of skill
and care that are consistent with prudent industry standards and (v) is
qualified and entitled to use pursuant to a license or other written agreement,
and agrees to maintain the confidentiality of, the software which the Servicer
uses in connection with performing its duties and responsibilities under the
Sale and Servicing Agreement or obtains rights to use, or develops at its own
expense, software which is adequate to perform its duties and responsibilities
under the Sale and Servicing Agreement.
 
“Entitlement Holder” has the meaning specified in Section 8‑102 of the UCC.
 
AA-14

--------------------------------------------------------------------------------


“Entitlement Order” has the meaning specified in Section 8‑102 of the UCC.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” has the meaning specified in Section 5.01 of the Indenture.
 
“Excess Collections” means, with respect to any Payment Date, any Available
Funds remaining after the distributions have been made pursuant to Section
2.08(a)(i) through (a)(viii) or Section 2.08(f)(i) through (f)(vi) of the
Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.
 
“Exchange Act Reports” means any reports on Form 10‑D, Form 8‑K or Form 10‑K
required to be filed by the Depositor with respect to the Issuer under the
Exchange Act.
 
“Executive Officer” means, with respect to any (i) corporation, limited
liability company or depository institution, the chief executive officer, the
chief operating officer, the chief financial officer, the president, any Vice
President, the secretary or the treasurer of such entity and (ii) partnership,
any general partner thereof.
 
“Expenses” means any and all liabilities, obligations, losses, damages, taxes,
claims, actions and suits, and any and all reasonable costs, expenses and
disbursements (including reasonable legal and agent fees and expenses (including
legal fees and expenses in connection with enforcement of rights to indemnity))
of any kind and nature whatsoever.
 
“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
 
“FATCA Withholding Tax” means any withholding or deduction pursuant to an
agreement described in Section 1471(b) of the Code or otherwise imposed pursuant
to FATCA.
 
“Final Scheduled Payment Date” means the Class A‑1 Final Scheduled Payment Date,
the Class A‑2A Final Scheduled Payment Date, the Class A‑2B Final Scheduled
Payment Date, the Class A‑3 Final Scheduled Payment Date or the Class A‑4 Final
Scheduled Payment Date as the context may require.
 
“Financed Vehicle” means, with respect to any Receivable, the related new or
pre-owned Mercedes-Benz or smart automobile, together with all accessions
thereto, securing the related Obligor’s indebtedness under such Receivable.
 
“Financial Asset” has the meaning specified in Section 8‑102(a)(9) of the UCC.
 
“First-Tier Assignment” means the first-tier assignment in substantially the
form attached as Exhibit B to the Receivables Purchase Agreement.
 
“Form 10-D Disclosure Item” means, with respect to any Person, any event
specified in Part II of Schedule C to the Sale and Servicing Agreement for which
such Person is the responsible party, if such Person or in the case of the Owner
Trustee or Indenture Trustee, a Responsible Officer of such Person, has actual
knowledge of such event.
 
AA-15

--------------------------------------------------------------------------------


“Form 10-K Disclosure Item” means, with respect to any Person, (i) any Form 10-D
Disclosure Item and (ii) any additional items specified in Part III of Schedule
C of the Sale and Servicing Agreement for which such Person is the responsible
party, or if such Person is the Indenture Trustee or the Owner Trustee, a
Responsible Officer of such Person has actual knowledge of such event.
 
“Governmental Authority” means the United States, any State or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Grant” means to mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to the Indenture.  A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other commu-nications, to make
waivers or other agreements, to exercise all rights and options, to bring
Pro-ceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Holder” means a Certificateholder or a Noteholder, as the context may require.
 
“Indemnified Parties” means the Owner Trustee and its officers, directors,
successors, assigns, agents and servants.
 
“Indenture” means the Indenture, dated as of September 1, 2019, between the
Issuer and the Indenture Trustee.
 
“Indenture Trustee” means U.S. Bank National Association, in its capacity as
Indenture Trustee under the Indenture, and its successors in such capacity.
 
“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of the Issuer, any other obligor on the Notes, the Depositor, the
Seller, the Servicer and any of their respective Affiliates, (ii) does not have
any direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Depositor, the Seller, the Servicer or any
of their respective Affiliates and (iii) is not connected with the Issuer, any
such other obligor, the Depositor, the Seller, the Servicer or any of their
respective Affiliates as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.
 
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and
acceptable to the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in the Indenture and that the signer is Independent within the
meaning thereof.
 
AA-16

--------------------------------------------------------------------------------


“Initial Note Balance” means, as the context may require, with respect to (i)
all of the Notes, $1,514,360,000 or (ii) any Note, an amount equal to the
initial denomination of such Note.
 
“Insolvency Event” means, with respect to any Person, (i) the making of a
general assignment for the benefit of creditors; (ii) the filing of a voluntary
petition in bankruptcy; (iii) being adjudged as bankrupt or insolvent, or having
had entered against such Person an order for relief in any bankruptcy or
insolvency Proceeding; (iv) the filing by such Person of a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Insolvency Laws; (v) the filing by such
Person of an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in any proceeding
specified in clause (viii) below; (vi) the seeking, consenting to or acquiescing
in the appointment of a trustee, receiver, liquidator or similar official of
such Person or of all or any substantial part of the assets of such Person;
(vii) the failure by such Person generally to pay its debts as such debts become
due; (viii) the failure to obtain dismissal within 60 days of the commencement
of any Proceeding against such Person seeking (a) reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, or (b) the appointment of a trustee, liquidator,
receiver or similar official, in each case of such Person or of such Person’s
assets or any substantial portion thereof; and (ix) the taking of action by such
Person in furtherance of any of the foregoing.
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Insurance Proceeds” means proceeds paid by any insurer under a comprehensive
and collision or limited dual interest insurance relating to a Receivable, other
than funds used for the repair of the related Financed Vehicle or otherwise
released to the related Obligor in accordance with normal servicing procedures,
after reimbursement to the Servicer for expenses recoverable under the related
insurance policy.
 
“Interest Carryover Shortfall Amount” means, with respect to any Payment Date
and an interest-bearing Class of Notes, the excess, if any, of the Interest
Distributable Amount for that Class of Notes on the immediately preceding
Payment Date over the amount in respect of interest that is actually deposited
in the Note Payment Account with respect to that Class of Notes on that
preceding Payment Date, plus, to the extent permitted by Applicable Law,
interest on the amount of interest due but not paid to such Noteholders on that
preceding Payment Date at the applicable Interest Rate for the related Interest
Period.
 
“Interest Distributable Amount” means, with respect to any Payment Date and a
Class of Notes, the sum of the Monthly Interest Distributable Amount and the
Interest Carryover Shortfall Amount for that Class of Notes for that Payment
Date.
 
AA-17

--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Payment Date and the (i) Class A-2B
Notes, the period from, and including, the prior Payment Date (or from, and
including, the Closing Date with respect to the first Payment Date) to, but
excluding, the current Payment Date and (ii) the Class A-2A Notes, Class A‑3
Notes and the Class A‑4 Notes, the period from, and including, the 15th day of
the prior calendar month (or from, and including, the Closing Date with respect
to the first Payment Date) to, but excluding, the 15th day of the current
calendar month (assuming each month has 30 days).
 
“Interest Rate” means the Class A‑2A Interest Rate, the Class A‑2B Interest
Rate, the Class A‑3 Interest Rate and the Class A‑4 Interest Rate, as
applicable.
 
“Investor Report” means a report of the Servicer, delivered pursuant to Section
3.10 of the Sale and Servicing Agreement, substantially in the form of Exhibit B
thereto.
 
“IRS” means the Internal Revenue Service.
 
“Issuer” means Mercedes-Benz Auto Receivables Trust 2019-1, a Delaware statutory
trust.
 
“Issuer Basic Documents” means the Basic Documents to which the Issuer is a
party.
 
“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any Authorized Officer of the Issuer and delivered to
the Indenture Trustee by the Administrator, if signed by an officer of the
Administrator, or at the written direction of the Depositor, if signed by an
officer of the Owner Trustee.
 
“Item 1119 Party” means the Depositor, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee, the Asset Representations Reviewer and any other
material transaction party, as identified in Schedule B to the Sale and
Servicing Agreement.
 
“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on the Designated LIBOR Page
as of 11:00 a.m., London time, on such LIBOR Determination Date; provided,
however, that for the first Interest Period, LIBOR shall mean an interpolated
rate for deposits based on London interbank offered rates for deposits in U.S.
dollars for a period that corresponds to the actual number of days in the first
Interest Period.  If the rates used to determine LIBOR do not appear on the
Designated LIBOR Page, the rates for that day will be determined on the basis of
the rates at which deposits in U.S. dollars, having a maturity of one month and
in a principal balance of not less than U.S. $1,000,000 are offered at
approximately 11:00 a.m., London time, on such LIBOR Determination Date to prime
banks in the London interbank market by the reference banks.  The Administrator
will request the principal London office of each such reference bank to provide
a quotation of its rate.  If at least two such quotations are provided, the rate
for that day will be the arithmetic mean to the nearest 1/100,000 of 1.00%
(0.0000001), with five one-millionths of a percentage point rounded upward, of
all such quotations.  If fewer than two such quotations are provided, the rate
for that day will be the arithmetic mean to the nearest 1/100,000 of 1.00%
(0.0000001), with five one-millionths of a percentage point rounded upward, of
the offered per annum rates that one or more leading banks in New York City,
selected by the Administrator, are quoting as of approximately 11:00 a.m., New
York City time, on such LIBOR Determination Date to leading European banks for
U.S. dollar deposits for that maturity; provided, that if the banks selected as
aforesaid are not quoting as mentioned in this sentence, LIBOR in effect for the
applicable Interest Period will be LIBOR in effect for the previous Interest
Period.  The reference banks will be the four major banks in the London
interbank market selected by the Administrator.
 
AA-18

--------------------------------------------------------------------------------

“LIBOR Determination Date” means, with respect to the Interest Period (i)
relating to the first Payment Date, the second London Business Day prior to the
Closing Date and (ii) for any other Payment Date, the second London Business Day
prior to the immediately preceding Payment Date.
 
“Lien” means any security interest, lien, claim, charge, pledge, equity or
encumbrance of any kind other than tax liens, mechanics’ or materialmen’s liens,
judicial liens and any other liens that may attach to a Financed Vehicle by
operation of law.
 
“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree be closed.
 
“Maryland Vehicle Sales Finance Act” means Maryland Code Annotated, Financial
Institutions §11-401 et seq.
 
“MBFS USA” means Mercedes-Benz Financial Services USA LLC, a Delaware limited
liability company.
 
“Monthly Interest Distributable Amount” means, with respect to any Payment Date
and any interest-bearing Class of Notes, the interest due on that Class of Notes
for the related Interest Period calculated based on the Interest Rate for that
Class of Notes for such Interest Period and the principal amount of that Class
of Notes on the preceding Payment Date, after giving effect to all payments of
principal on such Class of Notes on or prior to that Payment Date, or, in the
case of the first Payment Date, on the original principal amount of that Class
of Notes as of the Closing Date.
 
“Monthly Payment” means, with respect to any Receivable, the amount of each
fixed monthly payment payable to the obligee under such Receivable in accordance
with the terms thereof, net of any portion of such monthly payment that
represents late payment charges, extension fees or similar items.
 
“Monthly Remittance Condition” means that (i) MBFS USA, or its successor, is the
Servicer and is a direct or indirect wholly owned subsidiary of Daimler AG, (ii)
there exists no Servicer Termination Event and (iii) with respect to (a) 
Standard & Poor’s, MBFS USA’s short-term unsecured debt is rated at least “A-1”
by Standard & Poor’s and (b) Moody’s, Daimler AG’s short-term unsecured debt is
rated at least “Prime-1” by Moody’s.
 
“Monthly Servicing Fee” means, for any Collection Period, the fee payable to the
Servicer on the related Payment Date for services rendered during such
Collection Period, which is equal to the product of 1/12 of 1.00% (or 1/6 of
1.00% in the case of the first Payment Date) and the Pool Balance as of the
first day of that Collection Period (or as of the Cutoff Date in the case of the
first Payment Date).
 
AA-19

--------------------------------------------------------------------------------

“Monthly Trustee Fees” means the monthly fees, expenses and indemnification
amounts payable in accordance with the Basic Documents to the Trustees on each
Payment Date for the related Collection Period for performing their respective
obligations under the Basic Documents.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
 
“Net Liquidation Proceeds” means (i) all amounts received by the Servicer, from
whatever source (including Insurance Proceeds), with respect to any Defaulted
Receivable during the Collection Period in which such Receivable became a
Defaulted Receivable, minus (ii) the sum of (a) expenses incurred by the
Servicer in connection with the repossession and disposition of the related
Financed Vehicle (to the extent not previously reimbursed to the Servicer) and
(b) all payments required by Applicable Law to be remitted to the related
Obligor.
 
“Net Losses” means, with respect to any Collection Period, the difference (which
may be positive or negative) of (i) the aggregate Principal Balance of all
Receivables that became Defaulted Receivables during such Collection Period and
(ii) the aggregate Net Liquidation Proceeds and Recoveries received by the
Servicer during such Collection Period.
 
“Nonrecoverable Advance” means an Advance which the Servicer determines in its
sole discretion is non-recoverable from payments made on or in respect of the
related Receivable.
 
“Note Balance” means, at any time, the aggregate principal amount of all Notes
that are Outstanding at such time or the aggregate principal amount of all Notes
of the Controlling Class or a particular Class that are Outstanding at such
time, as the context requires.
 
“Note Depository Agreement” means the agreement, dated the Closing Date, between
the Issuer and The Depository Trust Company, as the initial Clearing Agency,
relating to the Notes.
 
“Note Factor” means, with respect to each Class of Notes as of any Payment Date,
a four or more digit decimal figure equal to (i) the product of (a) the Note
Balance of such Class of Notes as of such Payment Date (after giving effect to
any reductions thereof to be made on such Payment Date) and (b) 1.000000,
divided by (ii) the original principal amount of such Class of Notes.
 
“Note Owner” means, with respect to any Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).
 
“Note Payment Account” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
AA-20

--------------------------------------------------------------------------------

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.05(a) of the Indenture.
 
“Noteholder” means the Person in whose name a Note is registered on the Note
Register.
 
“Noteholder FATCA Information” means, with respect to any Noteholder or holder
of an interest in a Note, information sufficient to eliminate the imposition of,
or determine the amount of, U.S. withholding tax under FATCA.
 
“Noteholder Tax Identification Information” means a correct, complete and
properly executed U.S. IRS Form W-9 or applicable Form W-8 (with appropriate
attachments), or any successor form, as applicable.
 
“Notes” means the Class A Notes.
 
“Obligor” means, with respect to any Receivable, the purchaser or co‑purchasers
of the related Financed Vehicle purchased in part or in whole by the execution
and delivery of a Receivable or any other Person who owes or may be liable for
payments under a Receivable.
 
“Offered Notes” means the Class A-2A Notes, the Class A-2B Notes, the Class A-3
Notes and the Class A-4 Notes.
 
“Officer’s Certificate” means, with respect to the Depositor, the Servicer or
any other entity, a certificate signed by an Authorized Officer of the
Depositor, the Servicer or such other entity, as the case may be.
 
“Opinion of Counsel” means a written opinion of counsel who may, except as
otherwise provided in a Basic Document, be an employee of or counsel to MBFS
USA, the Depositor or any of their respective Affiliates and, in the case of an
opinion of counsel to be delivered to a party to the Basic Documents or another
entity, (i) is delivered by counsel reasonably acceptable to the related
recipient and (ii) is addressed to such recipient.
 
“Optional Purchase” means the exercise by the Servicer of its option to purchase
all remaining Receivables from the Issuer on any Payment Date following the last
day of a Collection Period as of which the Pool Balance is 5% or less of the
Cutoff Date Pool Balance.
 
“Original Trust Agreement” means the Trust Agreement, dated as of May 31, 2019,
between the Depositor and the Owner Trustee, pursuant to which the Issuer was
created.
 
“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:
 
(i)        Notes theretofore canceled by the Note Registrar or delivered to the
Note Registrar for cancellation;
 
(ii)       Notes or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with the Indenture Trustee or
any Paying Agent in trust for the Noteholders; provided, however, that if such
Notes are to be redeemed, notice of such redemption must have been duly given
pursuant to the Indenture or provision for such notice must have been made in a
manner satisfactory to the Indenture Trustee; and
 
AA-21

--------------------------------------------------------------------------------

(iii)      Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
Protected Purchaser;
 
provided, however, that in determining whether the Noteholders of the requisite
principal amount of the Notes Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture or under
any other Basic Document, Notes owned by the Issuer, any other obligor upon the
Notes, the Depositor, the Seller, the Servicer or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding unless all of
the Notes of the related Class or Classes are owned by the Issuer, any other
obligor upon the Notes, the Depositor, the Seller, the Servicer or any of their
respective Affiliates, except that, in determining whether the Indenture Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Responsible Officer of
the Indenture Trustee knows to be so owned shall be so disregarded.  Notes so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, any other obligor upon the Notes, the Depositor, the Seller, the
Servicer or any of their respective Affiliates.
 
“Owner Trust Estate” means the $1 capital contribution from the Depositor and
the Trust Property.
 
“Owner Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, and
any successor in such capacity.
 
“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make or cause to be made payments to and
distributions from the Collection Account, the Note Payment Account and the
Reserve Fund, including payments of principal or interest on the Notes or the
Certificates on behalf of the Issuer.  The Indenture Trustee shall be the
initial Paying Agent.
 
“Payment Date” means the date on which the Issuer will pay interest and
principal on the Notes, which will be the 15th day of each month or, if any such
day is not a Business Day, the next Business Day, commencing October 15, 2019.
 
“Pennsylvania Motor Vehicle Sales Finance Act” means 69 P.S. § 601 et seq.
 
“Permitted Lien” means, with respect to any Receivable or Financed Vehicle, any
tax lien, mechanics’ lien or lien that attaches to a Receivable or Financed
Vehicle by operation of law and arises solely as a result of an action or
omission of the related Obligor.
 
“Performance Certification” means each certification delivered to the Certifying
Person pursuant to Section 9.06 of the Sale and Servicing Agreement.
 
AA-22

--------------------------------------------------------------------------------

“Person” means any legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, limited liability partnership, trust, unincorporated organization or
government or any agency or political subdivision thereof, or any other entity
of whatever nature.
 
“Personally Identifiable Information” has the meaning stated in the Asset
Representations Review Agreement.
 
“Plan Asset Regulation” means 29 C.F.R. Section 2510.3-101 issued by the United
States Department of Labor, as modified by Section 3(42) of ERISA.
 
“Pool Balance” means, as of any date, the aggregate Principal Balance of the
Receivables as of such date; provided, however, that if the Receivables are
purchased by the Servicer pursuant to Section 8.01(a) of the Sale and Servicing
Agreement or are sold or otherwise liquidated by the Indenture Trustee following
an Event of Default pursuant to Section 5.04 of the Indenture, the Pool Balance
shall be deemed to be zero as of the last day of the Collection Period during
which such purchase, sale or other liquidation occurs.
 
“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.06 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.
 
“Prepayment” means any prepayment, whether in part or in full, in respect of a
Receivable.
 
“Principal Balance” means, with respect to any Receivable as of any date, the
Amount Financed under such Receivable minus the sum of (i) that portion of all
Monthly Payments actually received on or prior to such date allocable to
principal using the Simple Interest Method and (ii) any Prepayment applied to
reduce the unpaid principal balance of such Receivable; provided, however, that
the Principal Balance of a (a) Defaulted Receivable shall be zero as of the last
day of the Collection Period during which it became a Defaulted Receivable and
(b) Purchased Receivable shall be zero as of the last day of the Collection
Period during which it became a Purchased Receivable.
 
“Priority Principal Distributable Amount” means, with respect to any Payment
Date, the excess, if any, of the Note Balance of the Class A Notes as of such
Payment Date (before giving effect to any payments made to Noteholders on that
Payment Date) over the Adjusted Pool Balance as of the last day of the preceding
Collection Period; provided, however, that the Priority Principal Distributable
Amount for each Payment Date on and after the Final Scheduled Payment Date for
any Class of Class A Notes will not be less than the amount that is necessary to
reduce the outstanding principal balance of such Class of Notes to zero.
 
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
 
AA-23

--------------------------------------------------------------------------------

“Prospectus” means the prospectus, dated September 18, 2019, relating to the
initial offer and sale of the Offered Notes.
 
“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.
 
“Provided Information” means, with respect to (i) the Indenture Trustee, the
Servicing Criteria Assessment provided under Section 9.05 of the Sale and
Servicing Agreement by or on behalf of the Indenture Trustee and (ii) the
Servicer, the information provided pursuant to Sections 3.11 and 3.12 of the
Sale and Servicing Agreement, by or on behalf of the Servicer.
 
“PTCE” means Prohibited Transaction Class Exemption.
 
“PTCE 95-60” means Prohibited Transaction Class Exemption 95-60.
 
“Purchase Amount” means, for a Receivable, an amount equal to the sum of (i) the
Principal Balance of such Receivable plus (ii) the amount of accrued but unpaid
interest on such Principal Balance at the related APR to the last day of the
Collection Period of repurchase or purchase.
 
“Purchased Receivable” means a Receivable purchased or repurchased, as
applicable, as of the last day of a Collection Period as to which payment of the
Purchase Amount has been made by the Servicer pursuant to Section 3.03, 3.08 or
8.01 of the Sale and Servicing Agreement or by the Seller pursuant to Section
2.05 of the Sale and Servicing Agreement or Section 3.04 of the Receivables
Purchase Agreement.
 
“Purchaser” means Daimler Retail Receivables, in its capacity as purchaser of
the Receivables under the Receivables Purchase Agreement, and its successors in
such capacity.
 
“Purchaser Basic Documents” means the Basic Documents to which the Purchaser is
a party.
 
“QIB” means a Qualified Institutional Buyer, as defined under Rule 144A of the
Securities Act.
 
“Rating Agency” means Standard & Poor’s or Moody’s; provided, however, that if
either of Standard & Poor’s and Moody’s cease to exist, Rating Agency shall mean
any nationally recognized statistical rating organization or other comparable
Person designated by the Issuer to replace such Person, written notice of which
designation shall have been given to the Depositor, the Servicer and the
Trustees.
 
“Rating Agency Condition” means with respect to any action and each Rating
Agency, either (i) written confirmation by that Rating Agency that such action
will not cause such Rating Agency to qualify, reduce or withdraw any of its
then-current ratings assigned to the Notes or (ii) that such Rating Agency has
been given at least ten days’ prior written notice of such action and such
Rating Agency has not  issued any written notice that such action would cause
such Rating Agency to qualify, reduce or withdraw any of its then-current
ratings assigned to the Notes.
 
AA-24

--------------------------------------------------------------------------------

“Receivable” means each motor vehicle retail installment sale contract or
installment loan identified on the Schedule of Receivables.
 
“Receivable Files” has the meaning specified in Section 2.06 of the Sale and
Servicing Agreement.
 
“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of September 1, 2019, between the Seller and the Purchaser.
 
“Receivables Purchase Price” means the amount set forth with respect to such
price in Section 2.02 of the Receivables Purchase Agreement.
 
“Record Date” means, with respect to (i) the Certificates and any Payment Date,
the close of business on the Business Day immediately preceding such Payment
Date and (ii) the Notes and any Payment Date or Redemption Date, the close of
business on the Business Day preceding such Payment Date or Redemption Date;
provided, however, that if Definitive Notes have been issued pursuant to Section
2.12 of the Indenture, Record Date shall mean, with respect to any Payment Date
or Redemption Date, the last day of the preceding Collection Period.
 
“Recoveries” means, with respect to any Collection Period following the
Collection Period in which a Receivable became a Defaulted Receivable, (i) all
amounts received by the Servicer from whatever source (including Insurance
Proceeds) with respect to such Defaulted Receivable during such Collection
Period, minus (ii) the sum of (a) expenses incurred by the Servicer in
connection with the repossession and disposition of the related Financed Vehicle
(to the extent not previously reimbursed to the Servicer) and (b) all payments
required by Applicable Law to be remitted to the related Obligor.
 
“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Payment Date specified by the Servicer
pursuant to such Section.
 
“Redemption Price” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid principal amount
of the Notes redeemed plus accrued and unpaid interest thereon through the
related Interest Period at the related Interest Rates.
 
“Reference Time” means, for an Interest Period, (a) if the Benchmark is LIBOR,
11:00 a.m. (London time) on the Benchmark Determination Date, and (b) if the
Benchmark is a rate other than LIBOR, the time on the Benchmark Determination
Date determined by the Issuer according to Section 8.06(a) of the Indenture.
 
“Regular Principal Distributable Amount” means, with respect to any Payment
Date, an amount equal to the lesser of (i) the Note Balance of the Notes on that
Payment Date (before giving effect to any payments of principal made to
Noteholders on that Payment Date) and (ii) an amount equal to the amount, if
any, by which the Note Balance of the Notes on that Payment Date (before giving
effect to any payments of principal made to Noteholders on that Payment Date)
exceeds the excess, if any, of the Adjusted Pool Balance as of the last day of
the related Collection Period minus the Target Overcollateralization Amount,
less the amount of any Priority Principal Distributable Amount.
 
AA-25

--------------------------------------------------------------------------------

“Regulation AB” means subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, subject to such clarification and
interpretation as has been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be
provided by the Commission or its staff from time to time.
 
“Regulation RR” means Regulation RR under the Exchange Act.
 
“Reportable Event” means any event required to be reported on Form 8-K,
including each event specified on Part IV of Schedule C (i) for which such
Person is the responsible party and (ii) of which such Person (or in the case of
the Indenture Trustee, as Responsible Officer of such Person) has actual
knowledge.
 
“Representatives” means Mizuho Securities USA LLC, BNP Paribas Securities Corp.
and Citigroup Global Markets Inc., each in its capacity as representative of the
Underwriters.
 
“Repurchase Request” means a request by a Requesting Party to the Seller to
repurchase a Receivable due to an alleged breach of a representation and
warranty set forth in Section 3.03 of the Receivables Purchase Agreement and
Exhibit A of the Sale and Servicing Agreement.
 
“Requesting Party” means the Issuer, the Owner Trustee, the Indenture Trustee
(acting at the direction of the Noteholders or Note Owners in accordance with
Section 3.17(a) of the Sale and Servicing Agreement), any Noteholder or Note
Owner who provides to the requested party a written certification stating that
such Noteholder owns a Note or such Note Owner is a beneficial owner of a Note,
together with supporting documentation such as a trade confirmation, an account
statement, a letter from a broker or dealer verifying ownership or another
similar document evidencing ownership of a Note, in each case reasonably
satisfactory to the requested party.
 
“Required Payment Amount” has, with respect to each Payment Date, the meaning
specified in Section 4.08(a)(vii) of the Sale and Servicing Agreement.
 
“Required Rate” means 5.50% per annum.
 
“Required Rating” means, with respect to any entity, that the short-term credit
rating of such entity is rated “A-1+” by Standard & Poor’s and “Prime-1” by
Moody’s.
 
“Reserve Fund” means the account designated as such, and established and
maintained pursuant to Section 4.01(a) of the Sale and Servicing Agreement.
 
“Reserve Fund Amount” means, with respect to any Payment Date, the amount on
deposit in and available for withdrawal from the Reserve Fund on such Payment
Date (after giving effect to all deposits to and withdrawals from the Reserve
Fund on the preceding Payment Date (or, in the case of the first Payment Date,
the Closing Date), including all interest and other investment earnings (net of
losses and investment expenses) earned on such amount on deposit therein during
the related Collection Period.
 
AA-26

--------------------------------------------------------------------------------

“Reserve Fund Deficiency” means, as of any date, the excess of the Reserve Fund
Required Amount over the Reserve Fund Amount.
 
“Reserve Fund Deposit” means an amount equal to $3,883,016.09 (i.e., 0.25% of
the Cutoff Date Adjusted Pool Balance).
 
“Reserve Fund Draw Amount” means, with respect to any Payment Date and the
related Collection Period, the lesser of (i) the amount, if any, by which the
Required Payment Amount exceeds Available Collections and (ii) the Reserve Fund
Amount (before giving effect to any deposits to or withdrawals from the Reserve
Fund on such Payment Date); provided, however, that the Reserve Fund Draw Amount
shall equal the Reserve Fund Amount if (a) the sum of Available Collections and
the Reserve Fund Amount equals or exceeds the Note Balance, accrued and unpaid
interest thereon and all amounts required to be paid to the Servicer and the
Trustees on such Payment Date or (b) on the last day of such Collection Period
the Pool Balance is zero and final distributions have been made to the
Certificateholders.
 
“Reserve Fund Property” means the Reserve Fund and all amounts, securities,
investments, Financial Assets and other property deposited in or credited to the
Reserve Fund.
 
“Reserve Fund Required Amount” means, for (i) any Payment Date on which the Note
Balance is greater than $0, $3,883,016.09 (i.e., 0.25% of the Cutoff Date
Adjusted Pool Balance) or (ii) if the Notes have been paid in full, $0.
 
“Responsible Officer” means, in the case of (i) the Indenture Trustee, any
officer within the Corporate Trust Office of the Indenture Trustee with direct
responsibility for the administration of the Indenture, including any principal,
managing director, president, Vice President, assistant treasurer, assistant
secretary or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above-designated officers and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and (ii) the Owner Trustee, any officer in the Corporate
Trust Office of the Owner Trustee with direct responsibility for the
administration of the Issuer and, with respect to a particular corporate trust
matter, any other officer of the Owner Trustee to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.
 
“Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Procedures to be Performed” in Schedule A of the Asset
Representations Review Agreement for each Review Asset as further described in
Section 3.03 thereof.
 
“Review Assets” means those Receivables identified by the Servicer pursuant to
Section 3.16 of the Sale and Servicing Agreement as requiring a Review by the
Asset Representations Reviewer following receipt of a Review Notice according to
Section 3.01 of the Asset Representations Review Agreement.
 
AA-27

--------------------------------------------------------------------------------

“Review Notice” means a notice delivered to the Asset Representations Reviewer
by the Indenture Trustee pursuant to Section 7.02 of the Indenture.
 
“Review Report” has the meaning stated in Section 3.04 of the Asset
Representations Review Agreement.
 
“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.
 
“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of September 1, 2019, among the Issuer, the Depositor, the Seller and the
Servicer.
 
“Sarbanes-Oxley Certification” means the certification concerning the Issuer, to
be signed by an officer of the Servicer or the Depositor and submitted to the
Commission pursuant to the Sarbanes-Oxley Act of 2002.
 
“Schedule of Receivables” means the schedule of Receivables attached as Schedule
A to the Receivables Purchase Agreement.
 
“Secretary of State” means the Secretary of State of the State of Delaware.
 
“Securities” means the Notes and the Certificates.
 
“Securities Act” means the Securities Act of 1933 and the regulations
promulgated thereunder.
 
“Securitization Transaction” means any transaction involving a sale or other
transfer of receivables directly or indirectly to an issuing entity in
connection with an issuance of publicly offered or privately placed, rated or
unrated asset-backed securities.
 
“Securities Intermediary” means U.S. Bank National Association, in its capacity
as Securities Intermediary under the Indenture.
 
“Security Entitlement” has the meaning specified in Section 8‑102(a)(17) of the
UCC.
 
“Securityholders” means the Noteholders and the Certificateholders.
 
“Seller” means MBFS USA, in its capacity as seller of the Receivables under the
Receivables Purchase Agreement or the Sale and Servicing Agreement, as the case
may be, and its successors in such capacity.
 
“Seller Basic Documents” means the Basic Documents to which the Seller is a
party.
 
“Servicer” means MBFS USA, in its capacity as Servicer under the Sale and
Servicing Agreement, and its successors in such capacity.
 
“Servicer Basic Documents” means the Basic Documents to which the Servicer is a
party.
 
“Servicer Termination Event” has the meaning specified in Section 7.01 of the
Sale and Servicing Agreement.
 
AA-28

--------------------------------------------------------------------------------

“Servicer Termination Notice” means a notice given to the Servicer pursuant to
Section 7.01 of the Sale and Servicing Agreement terminating all rights and
obligations of the Servicer under the Sale and Servicing Agreement, other than
the indemnification obligations of the Servicer under Section 6.02 of the Sale
and Servicing Agreement, which shall survive such termination.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
 
“Servicing Criteria Assessment” means a report of the Indenture Trustee’s
assessment of compliance with the Servicing Criteria (as identified
substantially in the form of Part I of Schedule C of the Sale and Servicing
Agreement, with the Indenture Trustee being shown as the “Responsible Party”)
during the immediately preceding calendar year, as set forth under Rules 13a‑18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.
 
“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers attached to an Officer’s Certificate
furnished on the Closing Date to the Trustees by the Servicer, as such list may
be amended from time to time by the Servicer in writing.
 
“Similar Law” means any United States federal, State or local  law that imposes
requirements similar to Title I of ERISA or Section 4975 of the Code.
 
“Simple Interest Method” means the method of allocating a fixed level payment
between principal and interest, pursuant to which a portion of such payment is
allocated to interest in an amount equal to the product of the APR of the
related Receivable multiplied by the unpaid Principal Balance of such Receivable
multiplied by the period of time (expressed as a fraction of a year, based on
either the actual number of days in the applicable calendar month and a 365‑day
year or a 30-day month and a 360-day year, as applicable) elapsed since the
preceding payment was made and the remainder of such payment is allocated to
principal.
 
“Simple Interest Receivable” means any Receivable under which each payment is
allocated between principal and interest in accordance with the Simple Interest
Method.
 
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s website.
 
“Standard & Poor’s” means S&P Global Ratings, acting through Standard & Poor’s
Financial Services LLC, or any successor that is a nationally recognized
statistical rating organization.
 
“State” means any of the 50 states of the United States or the District of
Columbia.
 
“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant to Section 7.02 of the Sale and Servicing Agreement.
 
AA-29

--------------------------------------------------------------------------------

“Supplemental Servicing Fee” means the sum of (i) all extension fees charged in
connection with extensions of Receivables and (ii) any administration fees and
charges and all late payment fees, Prepayment fees, returned instrument or
automatic clearing house transaction charges, purchase option fees, service
fees, disposition fees, termination fees and any similar charges actually
collected (from whatever source) on the Receivables.
 
“Target Overcollateralization Amount” means, with respect to any Payment Date,
$38,846,436.21 (i.e., 2.50% of the Cutoff Date Adjusted Pool Balance).
 
“Term SOFR” means the forward-looking term rate for the applicable Corresponding
Tenor based on SOFR that has been selected or recommended by the Relevant
Governmental Body.
 
“Test Complete” has the meaning stated in Section 3.03(c) of the Asset
Representations Review Agreement.
 
“Test Fail” has the meaning stated in Section 3.03(a) of the Asset
Representations Review Agreement.
 
“Test Pass” has the meaning stated in Section 3.03(a) of the Asset
Representations Review Agreement.
 
“Total Servicing Fee” means, for any Collection Period and the related Payment
Date, the sum of (i) the Monthly Servicing Fee for such Collection Period and
(ii) all accrued but unpaid Monthly Servicing Fees for one or more prior
Collection Periods.
 
“Total Trustee Fees” means, for any Collection Period and the related Payment
Date, with respect to each of the Trustees, the sum of (i) the Monthly Trustee
Fees for such Collection Period and (ii) all accrued but unpaid Monthly Trustee
Fees for the previous Collection Period.
 
“Transfer” means a sale, transfer, assignment, participation, pledge or other
disposition of a Certificate.
 
“Transition Costs” means the reasonable costs and expenses (including reasonable
attorneys’ fees but excluding overhead) incurred or payable by the Successor
Servicer in connection with the transfer of servicing (whether due to
termination, resignation or otherwise), including allowable compensation of
employees and overhead costs incurred or payable in connection with the transfer
of the Receivable Files or any amendment to the Sale and Servicing Agreement
required in connection with the transfer of servicing.
 
“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References to specific provisions of
proposed or temporary Treasury Regulations shall include analogous provisions of
final Treasury Regulations or other successor Treasury Regulations.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
September 1, 2019, between the Depositor and the Owner Trustee.
 
AA-30

--------------------------------------------------------------------------------

“Trust Estate” means all money, instruments, rights, and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including all property and
interests Granted to the Indenture Trustee), including all proceeds thereof.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specifically provided in the Indenture.
 
“Trust Property” means, as of any date, the Receivables and other property
related thereto sold, transferred, assigned and conveyed to the Issuer pursuant
to Section 2.01(a) of the Sale and Servicing Agreement.
 
“Trustee” means either the Owner Trustee or the Indenture Trustee, as the
context requires.
 
“Trustees” means the Owner Trustee and the Indenture Trustee.
 
“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction.
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
 
“Underwriters” mean the underwriters named in the Underwriting Agreement.
 
“Underwriting Agreement” means the Underwriting Agreement, dated September 18,
2019, among the Depositor, MBFS USA and the Representatives.
 
“United States” or “U.S.” means the United States of America.
 
“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President”, who is a duly elected officer of such Person.
 
“Yield Supplement Overcollateralization Amount” means, with respect to any
Payment Date and the related Collection Period (or any day in such Collection
Period), the aggregate amount by which the Principal Balance of each Receivable
(other than a Defaulted Receivable or a Purchased Receivable) as of the last day
of such Collection Period, exceeds the present value of all remaining Monthly
Payments, calculated using the Discount Rate and assuming that all such Monthly
Payments are made on the last day of each Collection Period and that each
Collection Period has 30 days.  The Yield Supplement Overcollateralization
Amount for each Payment Date shall equal the amount set forth below:
 
AA-31

--------------------------------------------------------------------------------

Payment Date
 
Yield Supplement
Overcollateralization Amount
 
 
 

Closing Date
 
$
61,799,793.88
 
October 2019
 
$
57,086,753.27
 
November 2019
 
$
54,802,955.85
 
December 2019
 
$
52,568,104.42
 
January 2020
 
$
50,382,461.43
 
February 2020
 
$
48,246,214.82
 
March 2020
 
$
46,159,482.14
 
April 2020
 
$
44,122,443.88
 
May 2020
 
$
42,135,310.58
 
June 2020
 
$
40,198,262.18
 
July 2020
 
$
38,311,519.59
 
August 2020
 
$
36,475,262.23
 
September 2020
 
$
34,689,619.19
 
October 2020
 
$
32,954,660.76
 
November 2020
 
$
31,270,321.78
 
December 2020
 
$
29,636,551.60
 
January 2021
 
$
28,053,415.62
 
February 2021
 
$
26,520,846.69
 
March 2021
 
$
25,038,654.86
 
April 2021
 
$
23,606,773.71
 
May 2021
 
$
22,225,228.21
 
June 2021
 
$
20,893,966.30
 
July 2021
 
$
19,612,758.04
 
August 2021
 
$
18,381,509.30
 
September 2021
 
$
17,200,107.54
 
October 2021
 
$
16,068,467.95
 
November 2021
 
$
14,986,557.76
 
December 2021
 
$
13,954,309.43
 
January 2022
 
$
12,971,691.71
 
February 2022
 
$
12,038,645.17
 
March 2022
 
$
11,155,003.82
 
April 2022
 
$
10,319,991.75
 
May 2022
 
$
9,532,228.77
 
June 2022
 
$
8,790,450.57
 
July 2022
 
$
8,092,896.89
 
August 2022
 
$
7,437,142.90
 
September 2022
 
$
6,821,339.03
 
October 2022
 
$
6,243,651.70
 
November 2022
 
$
5,702,034.75
 
December 2022
 
$
5,194,518.03
 
January 2023
 
$
4,719,387.20
 
February 2023
 
$
4,274,666.45
 
March 2023
 
$
3,857,807.43
 
April 2023
 
$
3,467,043.45
 



AA-32

--------------------------------------------------------------------------------

Payment Date
 
Yield Supplement
Overcollateralization Amount




 

May 2023
 
$
3,101,575.78
 
June 2023
 
$
2,760,724.66
 
July 2023
 
$
2,443,899.41
 
August 2023
 
$
2,150,276.40
 
September 2023
 
$
1,879,124.21
 
October 2023
 
$
1,629,993.91
 
November 2023
 
$
1,402,318.51
 
December 2023
 
$
1,195,607.05
 
January 2024
 
$
1,009,400.94
 
February 2024
 
$
842,998.80
 
March 2024
 
$
695,401.15
 
April 2024
 
$
565,609.71
 
May 2024
 
$
452,735.08
 
June 2024
 
$
355,862.93
 
July 2024
 
$
273,807.94
 
August 2024
 
$
205,214.34
 
September 2024
 
$
148,819.42
 
October 2024
 
$
103,789.60
 
November 2024
 
$
68,951.08
 
December 2024
 
$
43,011.62
 
January 2025
 
$
24,994.35
 
February 2025
 
$
13,424.33
 
March 2025
 
$
6,514.34
 
April 2025
 
$
2,599.45
 
May 2025
 
$
690.32
 
June 2025
 
$
28.57
 
July 2025
 
$
0.00
 





AA-33

--------------------------------------------------------------------------------